Exhibit 10.1

 

Execution Version

 

ASSET PURCHASE AGREEMENT

Dated as of June 11, 2015, by and among

101 Development Group, LLC, as the Buyer, and

Revera Assisted Living, Inc.
Bennington Health and  Rehabilitation Center LLC
Bennington Real Estate LLC
Berlin Health and Rehabilitation Center LLC
Berlin Real Estate LLC
CPL (Bey Lea Village) LLC
Burlington Health and Rehabilitation Center LLC
CPL (Cabot) LLC
CPL (Westfield) LLC
CPL (Fox Chase) LLC
CPL (Glen Ridge) LLC
CPL (Hamilton) LLC
CPL (Iliff) LLC
CPL (Laurelton Village) LLC
Revera (Delaware) LLC d/b/a Linden Grove Health Care Center,  Montesano Health &
Rehab Center and Orchard Park Rehabilitation and Nursing Center
CPL (Linwood) LLC
CPL (Meadowview) LLC
CPL (Oakridge) LLC,
Rochester Manor LLC
New Hampshire Subacute LLC
CPL (South County) LLC
Springfield Health and Rehabilitation Center LLC
Springfield Real Estate LLC
St. Johnsbury Health and Rehabilitation Center LLC
St. Johnsbury Real Estate LLC
Subacute Center of Bristol LLC d/b/a/ Village Green of Bristol
Brook Hollow Health Care Center LLC d/b/a/ Village Green of Wallingford
CPL (Whiting) LLC
CPL (Willow Creek) LLC,
Connecticut Subacute LLC,  
Vermont Subacute LLC,  and
CPL (Premier Therapy) LLC, as the Seller Parties, and

Genesis Healthcare, Inc., as Guarantor

 

 

--------------------------------------------------------------------------------

 

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is dated as of June 11, 2015
and is by and among 101 Development Group, LLC, a Delaware limited liability
company (the “Buyer”) and Revera Assisted Living, Inc., a corporation formed
under the laws of the state of Oregon (“Parent”), CPL (Bey Lea Village) LLC, a
Delaware limited liability company (“Bey Lea”), CPL (Fox Chase) LLC, a Delaware
limited liability company (“Fox Chase”), CPL (Hamilton) LLC, a Delaware limited
liability company (“Hamilton”), CPL (Iliff) LLC, a Delaware limited liability
company (“Iliff”), CPL (Laurelton Village) LLC, a Delaware limited liability
company (“Laurelton”), Revera (Delaware) LLC doing business as Linden Grove
Health Care Center (“Linden Grove”), Montesano Health & Rehab Center
(“Montesano”) and Orchard Park Rehabilitation and Nursing Center (“Orchard
Park”), CPL (Linwood) LLC, a Delaware limited liability company (“Linwood”), CPL
(Meadowview) LLC, a Delaware limited liability company (“Meadowview”), CPL
(Oakridge) LLC, a Delaware limited liability company (“Oakridge”), CPL (South
County) LLC, a Delaware limited liability company (“South County”), CPL
(Whiting) LLC, a Delaware limited liability company (“Whiting”), CPL (Willow
Creek) LLC a Delaware limited liability company (“Willow Creek” and collectively
with Bey Lea, Fox Chase, Iliff, Linden Grove, Meadowview, Montesano, Oakridge,
Orchard Park, South County and Whiting, the “Owner Operator Sellers”), CPL (Glen
Ridge) LLC, a Delaware limited liability company (“Glen Ridge”), Rochester Manor
LLC, a Delaware limited liability company (“Rochester”), Subacute Center of
Bristol LLC doing business as Village Green of Bristol (“Village Green
Bristol”), Brook Hollow Health Care Center LLC doing business as Village Green
of Wallingford (“Village Green Wallingford”), CPL (Cabot) LLC, a Delaware
limited liability company (“Cabot”), Burlington Health and Rehabilitation Center
LLC, a Delaware limited liability company (“Burlington”),  Berlin Health and
Rehabilitation Center LLC, a Delaware limited liability company (“Berlin”),
Bennington Health and Rehabilitation Center LLC, a Delaware limited liability
company (“Bennington”), Springfield Health  and Rehabilitation Center LLC, a
Delaware limited liability company (“Springfield”), St. Johnsbury Health and
Rehabilitation Center LLC, a Delaware limited liability company (“St. Johnsbury”
and collectively with Glen Ridge, Cabot, Rochester, Village Green Bristol,
Village Green Wallingford, Burlington, Berlin, Bennington and Springfield, the
“Operator Sellers”), Vermont Subacute LLC, a Delaware limited liability company
(“Vermont RE”), Connecticut Subacute LLC, a Delaware limited liability company
(“Connecticut RE”), New Hampshire Subacute LLC, a Delaware limited liability
company (“New Hampshire RE”), CPL (Westfield) LLC, a Delaware limited liability
company (“Westfield RE”), Berlin Real Estate LLC, a Delaware limited liability
company (“Berlin RE”), Bennington Real Estate LLC, a Delaware limited liability
company (“Bennington RE”), Springfield Real Estate LLC, a Delaware limited
liability company (“Springfield RE”), St. Johnsbury Real Estate LLC, a Delaware
limited liability company (“St. Johnsbury RE” and collectively with Vermont RE,
Connecticut RE, New Hampshire RE, Westfield RE, Berlin RE, Bennington RE and
Springfield RE, the “RE Owner Sellers”), and CPL (Premier Therapy) LLC, a
Delaware limited liability company (“Premier Therapy”), and Genesis Healthcare,
Inc. a Delaware corporation (“Guarantor”).  The Owner Operator Sellers, the
Operator Sellers, the RE Owner Sellers and Premier are collectively referred to
herein as “Sellers” and collectively with Parent as the “Seller
Parties”.  Certain capitalized terms used in this Agreement are defined in
Article XIII.

WHEREAS, (i) the Owner Operator Sellers own and operate the skilled nursing
facilities described on Exhibit “A” hereto, (ii) the Operator Sellers operate
the skilled nursing facilities described on Exhibit “A” hereto, (iii) the RE
Owner Sellers own certain real property assets



 

--------------------------------------------------------------------------------

 

operated as skilled nursing facilities by the Operator Sellers (each of the
foregoing skilled nursing facilities, a “Facility”, and collectively, the
“Facilities”), and (iv) Premier Therapy owns and operates a physical,
occupational and speech therapy consulting business (the “Therapy Business”, and
together with the Facilities, the “Businesses” and each, a “Business”) described
in Exhibit “A” hereto; and

WHEREAS, the parties hereto wish to enter into this Agreement to evidence the
agreement of the Sellers to sell, transfer and assign all of the operating
assets of the Businesses to the Buyer (other than the Excluded Assets), and the
agreement of the Buyer, to pay the purchase price and assume ownership of the
operating assets and those certain specified liabilities of the Sellers, in each
case as described herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

ARTICLE I – Purchase and Sale of Assets

1.1. Sale and Purchase of Assets

.  Subject to the terms and conditions of this Agreement and on the basis of and
in reliance upon the representations, warranties, obligations and agreements set
forth herein, at the Closing, each of the Sellers shall sell, assign, transfer,
convey and deliver to the Buyer, and the Buyer shall purchase and acquire, all
of the right, title and interest of each Seller in, to and under the assets,
properties, goodwill and rights of the Sellers used or useful in the operation
and conduct of the Businesses of every nature, kind and description, tangible
and intangible, wherever located, whether or not carried on the books of Seller,
including, without limitation, the following, but in each case, specifically
excluding the Excluded Assets (collectively, the “Assets”):

1.1.1 Those certain tracts or parcels of land owned in fee by the Sellers more
fully described in Section 4.15.1 of the Sellers’ Disclosure Schedule, together
with all rights, titles, interests, privileges, streets, alleys, appurtenances,
easements and rights of way now or hereafter benefiting, belonging or pertaining
thereto (collectively, the “Land”);

1.1.2 All buildings, structures, fixtures, attached equipment, fences and
improvements located on the Land, including, without limitation, all heating,
plumbing, air conditioning, ventilation and electrical equipment, all ducts,
pipes, cables and wires appurtenant thereto, and all other building operating
systems located in, on, or about these structures, including fire safety and
security protection systems (collectively, the “Buildings”);

1.1.3 All furnishings, furniture, machinery, equipment (including office
equipment, building maintenance equipment, and disposable equipment), parts and
accessories for the same, supplies, linens, medicine, foodstuffs, dishes,
silverware, consumables and other tangible personal property of any type or
description, including, without limitation, all beds, chairs, sofas,
wheelchairs, tables, kitchen and laundry equipment and motor vehicles, and any
and all other tangible and intangible personal



2

--------------------------------------------------------------------------------

 

property owned or leased by Sellers and used in connection with the use, leasing
or maintenance of the Land, the Buildings and Businesses, and any goodwill of
Sellers associated with the Businesses (collectively, the “Personal Property”),
including, without limitation, Sellers’ Intellectual Property;

1.1.4 All files, books and records used by Sellers or held by Sellers for use in
operation of the Businesses, including, without limitation, (i) all names,
addresses, telephone numbers, records of billings to and payments by residents,
and other information relating to current residents and accounts, (ii) all
medical books and records used by Sellers or held by Sellers for use in the
current operation of the Businesses, and (iii) employment records (collectively,
the “Records”);

1.1.5 The names listed on Section 4.23.1 of the Sellers’ Disclosure Schedule
(collectively, the “Tradenames”), and any similar words or combination of such
words (which names shall not be used by the Sellers after the Closing, except as
necessary to comply or perform under this Agreement), together with all
telephone numbers, telephone listings and fax numbers used by and identified
with the Businesses;

1.1.6 To the extent transferable, all licenses, rights to make application for
licenses, permits, certificates (including, where required, final certificates
of need), consents, Approvals, waivers and other authorizations, issued or
granted by any Governmental Authority or by any other Person to the Sellers and
necessary for the operation of the Businesses (collectively, the “Licenses”)
including the Licenses listed in Section 1.1.6 of Sellers’ Disclosure Schedule;

1.1.7 All patient agreements, occupancy agreements, resident agreements and
similar agreements relating to the occupancy of the Facilities by the patients
and residents thereof (collectively, the “Patient Agreements”);

1.1.8 To the extent transferable, all provider agreements or rights to make
application for participation in and reimbursement from Medicare, Medicaid, and
other third-party payor programs, including all electronic billing agreements,
electronic data interchange agreements with intermediaries, and provider numbers
(collectively, the “Provider Agreements”) including the Provider Agreements
listed in Section 1.1.8 of Sellers’ Disclosure Schedule;

1.1.9 All hospital transfer agreements, personal property leases, and other
contracts, agreements, arrangements, commitments, leases, licenses or
understandings, whether or not in writing (provided any such unwritten agreement
or arrangement is described in detail in Section 1.1.9 of Sellers’ Disclosure
Schedule) relating to the operation of the Businesses (collectively, the
“Contracts”).

1.1.10 All personal needs allowance accounts of residents of the Facilities (the
“PNA”), to be held in trust for residents;

1.1.11 All performance and other bonds, security and other deposits (including
utility deposits), advances, deposits and advance payments paid by any resident,
prepaid credits and deferred charges (the “Deposits”), including the Deposits



3

--------------------------------------------------------------------------------

 

listed in Section 1.1.11 of Sellers’ Disclosure Schedule, provided that such
Section 1.1.11 of the Sellers’ Disclosure Schedule may be updated within five
(5) Business Days of the date of this Agreement with the same effect as if such
update had been provided on the date of this Agreement;

1.1.12 All of the Seller Parties’ rights, claims, credits, causes of action,
rights to tender claims or demands or rights of set off that have arisen or may
arise against third parties relating (a) to the Real Property assets of the
Businesses, including, without limitation, unliquidated rights under
manufacturers’ suppliers’, contractors’ and vendors’ warranties and all other
similar claims or (b) to any Assumed Liability (the “Claims, Rebates and
Credits”).

1.1.13 Subject to Section 2.4, all pre-Closing Accounts Receivable, including
all Accounts Receivable listed in Section 1.1.13 of Sellers’ Disclosure
Schedule.

1.1.14 To the extent assignable, all rights under confidentiality and
non-disclosure agreements not included in the Contracts, but excluding any
obligations pursuant thereto;

1.1.15 Intentionally Omitted;

1.1.16 All assets of the foregoing nature purchased or acquired by any Seller
from and after the date hereof through the Closing Date.

1.2. Excluded Assets

.  Notwithstanding the foregoing, the sale contemplated by this Agreement, and
the term “Assets” as used herein, shall not include the following
assets:  (i) bank accounts, cash and cash equivalents (except for the PNA and
Deposits which shall be transferred to the Buyer), (ii) any sum now or hereafter
paid, payable or owing to any Seller, including, without limitation, all
retroactive rate increases and/or lump sum payments, resulting from rate
appeals, audits or otherwise, with respect to third-party payments, and any
amounts as a result of Medicare, Medicaid or other third-party payor cost or
rate adjustments, appeals, refunds, rebates or reimbursements or other
adjustments or payments from any Governmental Authority for services rendered at
or by any Business on or prior to the Closing Date (a “Pre Closing Governmental
Reimbursement”), (iii) all payments or equivalent cash credits resulting from
claims, insurance premium rate reductions or insurance or other dividends paid
that are attributable to periods ending on or prior to the Closing Date, (iv)
subject to Sections 1.1.12 and Section 7.2.5, all payments or rights to payment
owing to any of the Sellers related to suits, claims and causes of action of any
kind, whether asserted or unasserted, known or unknown, liquidated or
contingent, accrued or arising out of any event or transaction occurring during
any period ending on or prior to the Closing Date, including, but not limited
to, such suits, claims and causes of action set forth on Section 1.2 of the
Sellers’ Disclosure Schedule, (v) all personal items belonging to residents and
employees in any Business, as the case may be, (vi) all Federal, state, local
and foreign income and franchise Tax credits and Tax refund claims of Sellers,
and all Tax Returns and related Tax records of Sellers, (vii) all Buyer Excluded
Contracts, and (viii) all assets set forth in Section 1.2 of the Sellers’
Disclosure Schedule (collectively, the “Excluded Assets”).



4

--------------------------------------------------------------------------------

 

1.3. Assumed Liabilities

.  Subject to the terms and conditions contained herein, at the Closing, the
Buyer shall not assume any Liabilities of Sellers other than the Liabilities
assumed by Buyer with respect to the following to the extent such Liabilities
relate to periods after Closing (collectively, the “Assumed Liabilities”):

1.3.1 Intentionally Omitted;

1.3.2 To the extent reflected in the Net Working Capital, payment obligations
for accrued and unpaid employee wages and compensation for all Transitioned
Employees, including all accrued, vested, earned, unpaid or unused, vacation pay
and all unemployment compensation contributions and similar items with respect
to the period on or prior to the Closing Date and all taxes and withholdings
theron;

1.3.3 The withdrawal liability and other Liabilities described in Section 6.11
associated with the SEIU Pension Fund that is not specifically to be paid by the
Seller Parties pursuant to Section 6.11;

1.3.4 All Liabilities for any cause of action, claim, demand, breach or
violation of any kind or description, arising from operation and management of
the Businesses, under any Licenses,  Patient Agreements, Provider Agreements,
Contracts or Law, including all Liabilities relating to the PNA and Deposits
(subject to the receipt by the Buyer of the correct PNA and Deposits funds at
the Closing which, as of a date within ten (10) days of the date hereof, are as
set forth in Section 1.1.11 of Sellers’ Disclosure Schedule with respect to
Deposits and Section 1.3.4 of Sellers’ Disclosure Schedule with respect to PNA),
 solely to the extent the same arise during, and relate to, the period from and
after the Closing;

1.3.5 Any Liability based upon, arising out of or otherwise in respect of, any
accounts payable, accrued expenses, prorated portions of capital lease
obligations, vendor claims, or the Contracts (other than the Buyer Excluded
Contracts) attributable to the period from and after the Closing Date;

1.3.6 Intentionally Omitted;

1.3.7 Any other Liabilities arising from or related to the Assets, to the extent
attributable to the period from and after the Closing Date.

1.4. Retained Liabilities

.  Notwithstanding Section 1.3 or any other provision in this Agreement or any
other writing to the contrary, Buyer and the Seller Parties agree that Buyer is
assuming only the Assumed Liabilities and is not assuming any other liability or
obligation of any Seller or any Affiliate of Seller (or any consolidated group
including any Seller or predecessor owner of all or part of its business or
assets) of whatever nature whether presently in existence or arising or asserted
hereafter.  All such other liabilities and obligations shall be retained by and
remain obligations and liabilities of Sellers or their respective Affiliates
(all such liabilities and obligations not being assumed being herein referred to
as the “Retained Liabilities”).  Without limiting the foregoing, none of the
following shall be Assumed Liabilities for purposes of this Agreement:



5

--------------------------------------------------------------------------------

 

1.4.1 Any Liability based upon, arising out of or otherwise in respect of the
negotiation and preparation of this Agreement, the Sellers’ Disclosure Schedule
or Exhibits hereto, or the consummation of the transactions contemplated by this
Agreement or any Closing Document (the “Transaction”);

1.4.2 Except to the extent included in the calculation of Sellers’ Net Working
Capital, any Liability based upon, arising out of or otherwise in respect of,
any accounts payable, accrued expenses, prorated portions of capital lease
obligations, vendor claims, or Assumed Contracts attributable to periods ending
on or prior to the Closing Date;

1.4.3 Except to the extent included in the calculation of Sellers’ Net Working
Capital, (i) all Taxes of Sellers; (ii) all Taxes related to the direct or
indirect ownership or operation of the Assets and the Businesses except those
Taxes related to the ownership or operation of the Assets and the Businesses
which are attributable to Taxable periods or portions thereof beginning after
the Closing Date; (iii) all Transfer Taxes and similar Taxes, and withholding
Taxes, if any, imposed as a result of the sale or transfer of the Assets and the
Businesses pursuant to this Agreement, to the extent not required to be borne by
Buyer under Section 6.13.1; (iv) all income, franchise or similar Taxes imposed
on Sellers and any consolidated, combined or unitary group of which Sellers are
a member on account of the sale or transfer of the Assets and the Businesses
pursuant to this Agreement; and (v) any Liability of Sellers for the unpaid
Taxes of any Person under Treasury Regulations Section 1.1502-6 (or any similar
provision of Law), as a transferee or successor, by contract or otherwise;

1.4.4 Except to the extent included in the calculation of Sellers’ Net Working
Capital, any Liability for any cause of action, claim, demand, breach or
violation of any kind or description, whether relating to an Excluded Asset or
otherwise, arising from operation and management of the Businesses, under any
Contract, Law, or otherwise, in all such cases attributable to any period ending
on or prior to the Closing Date, including, without limitation, all Losses,
settlements and amounts paid or incurred by the Businesses from events occurring
on or prior to the Closing Date, including legal costs and expenses;

1.4.5 Except to the extent included in the calculation of Sellers’ Net Working
Capital, any Liability arising under the Provider Agreements and relating to any
period ending or including the period ending on or prior to the Closing Date,
including but not limited to any gain on sale and any recapture that may be
recognized under the Medicare, Medicaid and other third-party payor programs,
third-party payor liabilities or obligations arising from the operation or
management of the Businesses on or prior to the Closing Date (including, without
limitation, repayment or overpayment liabilities in respect of previously paid
or denied claims), arising under the Medicare Program, the Medicaid Program and
other third-party payor programs;

1.4.6 Any Liability arising under any collective bargaining agreement (other
than as provided in Section 4.12), employment agreement, severance agreement,



6

--------------------------------------------------------------------------------

 

consulting agreement or any other Contract relating to employee or consultant
services rendered for any period ending on or prior to the Closing Date;

1.4.7 Except to the extent provided in Section 1.3.2, any Liability relating to
employee benefits or compensation arrangements existing as of the end of the day
on the day immediately preceding the Closing Date, including, without
limitation, any Liability under any Seller’s employee benefit agreements, plans
or other arrangements or any contract of insurance for employee group medical,
dental, or life insurance plans;

1.4.8 Except to the extent included in the calculation of Sellers’ Net Working
Capital, any Liabilities arising from or relating to (i) employees of Sellers,
including those for accident, disability, health (including unfunded medical
liabilities) and worker’s compensation insurance or benefits, and (ii) all other
Liabilities relating to employees of Sellers arising from events or occurrences
through the Closing Date;

1.4.9 All Liabilities arising from or relating to benefits or pay under any
employee benefit plan covering the employees of Seller or its Subsidiaries,
including Sellers or Parent’s stock option or stock purchase plan(s),
compensation policy, individual employment contract or collective bargaining
agreement, or any severance payment, including those related to any alleged
termination of employment as a result of or relating to the transactions
contemplated hereby, excluding Workers Adjustment Retraining and Notification
Act of 1988 (the “WARN Act”) liabilities, which such WARN Act liabilities are
hereby expressly assumed by Buyer and for which Buyer shall indemnify and hold
Seller Parties harmless in accordance with Section 9.7;

1.4.10 Liabilities relating to or arising from litigation or any other disputes
with third parties, if any, pending at the Closing or threatened on or prior to
the Closing Date;

1.4.11 Any Liabilities for Indebtedness related to any Business;

1.4.12 Intentionally Omitted;

1.4.13 Any Liabilities arising under any Buyer Excluded Contract;

1.4.14 Any Liabilities arising under any Contract (other than the Buyer Excluded
Contracts) through the Closing Date; and

1.4.15 Any Liabilities related to any of the Licenses attributable to periods
prior to the Closing.

1.5. Non Assignable Assets

.  If there are any Contracts (other than any Contracts identified on Section
7.2.4 of Sellers’ Disclosure Schedule) for which Approvals are required by the
terms of such Contract, which Approvals to transfer have not been obtained (or
otherwise are not in full force and effect) as of the Closing Date (the “Non
Assignable Assets”), notwithstanding Section 1.1, neither this Agreement nor any
applicable documents shall constitute a sale, assignment, assumption, transfer,
conveyance or delivery or an attempted sale, assignment, assumption, transfer,
conveyance or delivery of the Non Assignable Asset, and following the



7

--------------------------------------------------------------------------------

 

Closing, the parties shall use commercially reasonable efforts, and cooperate
with each other, to obtain the Approval relating to any Non Assignable Asset as
quickly as practicable.  Pending the obtaining of such Approvals relating to any
Non Assignable Asset, the parties shall cooperate with each other in any
reasonable and lawful arrangements designed to provide to the Buyer the benefits
of use of the Non Assignable Asset for its term (or any right or benefit arising
thereunder, including the enforcement for the benefit of the Buyer of any and
all rights the Sellers may have against a third party related thereto).  Once an
Approval for the sale, assignment, assumption, transfer, conveyance and delivery
of a Non Assignable Asset is obtained, the respective Seller shall promptly
assign, transfer, convey and deliver such Non Assignable Asset to the Buyer, and
the Buyer shall assume the obligations under such Non Assignable Asset assigned
to the Buyer from and after the date of assignment to the Buyer pursuant to an
assignment and assumption agreement.  Nothing herein shall excuse any Seller
Party from responsibility for any of its representation, warranties or covenants
contained herein.

1.6. Due Diligence Period.  The Seller Parties and the Buyer hereby acknowledge
that, as of the date of this Agreement, the Buyer has not yet had an opportunity
to complete its required due diligence and fully review and evaluate all aspects
of this Transaction.  From the date of this Agreement up through and including
the date that is forty five (45) days from the date of this Agreement (the “Due
Diligence Period”), if the Buyer determines, in its sole and absolute
discretion, that it does not desire to purchase the Assets, the Buyer shall have
the right to give written notice to the Seller Parties electing to terminate
this Agreement, provided such notice is delivered to the Seller Parties prior to
11:59 p.m. on the last day of the Due Diligence Period. The foregoing provision
shall not restrict the Buyer from performing further due diligence relating to
the Businesses or the Assets at any time prior to the Closing Date.  Upon any
termination of the Agreement pursuant to this Section 1.6, the Buyer shall
promptly return to the Seller Parties or destroy all due diligence items and
materials provided to the Buyer or its representatives in connection with the
transactions contemplated by this Agreement.

ARTICLE II – Purchase Price

2.1. Purchase Price

.  The aggregate cash consideration for the sale, assignment and transfer by
Sellers at Closing of the Assets (the “Purchase Price”) shall be an amount equal
to (a) Two Hundred Forty Million Dollars ($240,000,000.00), plus (c) the Excess
Amount, if any, minus (d) the Deficiency Amount, if any, and plus (e) fifty
percent (50%) of any Discounted A/R Excess (to be paid in accordance with
Section 2.4.7), subject to the prorations and adjustments set forth in Section
2.3 and 2.4, which shall be payable as follows:

2.1.1 Concurrently with the execution and delivery of this Agreement, the Buyer
shall deliver to Fidelity National Title Insurance Company (the “Deposit Escrow
Agent”) the sum of Four Million Dollars ($4,000,000) (the “Initial Escrow
Deposit”).  Unless this Agreement is terminated prior to the expiration of the
Due Diligence Period, within three (3) Business Days following the expiration of
the Due Diligence Period, the Buyer shall deliver to the Deposit Escrow Agent an
additional sum of Eight Hundred Thousand Dollars ($800,000) (together with the
Initial Escrow Deposit, collectively, the “Escrow Deposit”).  The Escrow Deposit
shall be held in escrow in an interest bearing account by the Deposit Escrow
Agent, all as more fully set forth in that certain Deposit Escrow Agreement in
the form attached hereto as Exhibit “B”, which shall



8

--------------------------------------------------------------------------------

 

be executed by the parties hereto concurrently with the delivery of the Initial
Escrow Deposit to the Deposit Escrow Agent.  At the Closing, the Escrow Deposit
and the earnings thereon shall be applied to payment of the Purchase
Price.  Except as provided in the following sentence, in the event this
Agreement is terminated prior to Closing pursuant to Sections 10.1.1., 10.1.2,
10.1.3 or 10.1.5, the Escrow Deposit and any interest thereon shall be returned
to the Buyer upon termination of this Agreement.  In the event this Agreement is
terminated prior to Closing pursuant to Section 10.1.4, and subject to
Section 10.3, the Escrow Deposit and any interest thereon shall be delivered to
Parent in accordance with Section 10.3.  All associated escrow costs of the
Escrow Deposit, if any, shall be borne fifty percent (50%) by the Buyer and
fifty percent (50%) by the Sellers.

2.1.2 Intentionally Omitted.

2.1.3 At the Closing, a portion of the Purchase Price sufficient to fully repay
and discharge the Indebtedness of the Sellers or any Affiliate (and in order to
release any Encumbrance presently held by, and to transfer the Assets free and
clear of any Encumbrance of, the holders of such Indebtedness) outstanding as of
the Closing under the loan agreements described in Section 2.1.3 of the Sellers’
Disclosure Schedule (the “Repaid Debt”) shall be paid directly to the holders of
such Indebtedness in accordance with the payment instructions to be set forth on
Section 2.1.3 of the Sellers Disclosure Schedule, which will be updated to
include such payment instructions and provided not less than three (3) Business
Days prior to the Closing Date.

2.1.4 After reduction for the Escrow Deposit and the amount paid to retire the
Repaid Debt described in Sections 2.1.1, 2.1.2 and 2.1.3, respectively, Buyer
shall pay the balance of the Purchase Price to the Parent (for the benefit of
the Sellers) at the Closing, in cash by wire transfer to an account designated
in writing to the Buyer not less than three (3) Business Days prior to the
Closing Date.

2.1.5 On or before the fifth (5th) Business Day following the determination of
the Final Closing Statement, either (i) the Buyer shall deliver to Parent the
amount, if any, by which the Net Working Capital as reflected on the Final
Closing Statement is greater than the Net Working Capital as reflected on the
Estimated Closing Statement, or (ii) Parent shall deliver to the Buyer the
amount, if any, by which the Net Working Capital as reflected on the Final
Closing Statement is less than the Net Working Capital as reflected on the
Estimated Closing Statement.

2.1.6 Buyer shall withhold and deduct from the Purchase Price any amounts
required to be withheld and deducted under the Code or other applicable
Laws.  Any amounts so deducted shall be remitted by Buyer to the appropriate
Taxing Authority on a timely basis.  To the extent that amounts are so withheld
by Buyer and duly paid over to the appropriate Taxing Authority, such withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to Sellers in respect of which such deduction and withholding was made by Buyer.

2.2. Allocation of Purchase Price

. The parties acknowledge and agree that the Purchase Price shall be allocated
in accordance with the principles set forth on Exhibit “C” attached hereto. 



9

--------------------------------------------------------------------------------

 

In the event that the Purchase Price is adjusted pursuant to the provisions of
this Agreement (including as a result of post-Closing payments made pursuant to
the working capital adjustment provisions of Section 2.3), Exhibit C shall be
revised as Buyer shall provide Sellers with a revised allocation schedule
reflecting such adjustments.  The parties agree for Tax purposes to allocate the
Purchase Price (and all other capitalizable costs) among the Assets as set forth
in Exhibit “C” attached hereto, which shall be in accordance with Section 1060
of the Code and the Treasury Regulations thereunder (and similar provisions of
state, local or non-U.S. law, as appropriate).  Sellers and Buyer, and each of
their Affiliates, hereby covenant and agree that they will not take a position
on any Tax Return, before any Tax Authority or in any judicial proceeding that
is any way inconsistent with the allocation set forth on Exhibit “C”, unless and
to the extent required to do so pursuant to applicable Laws.  Buyer and Sellers,
and each of their Affiliates, shall report, act and file Tax Returns (including,
but not limited to, Internal Revenue Service Form 8594) in all respects and for
all purposes consistent with the allocation set forth on Exhibit “C” and
cooperate in the filing of any forms with respect to such allocation.

2.3. Adjustments

.  The Purchase Price shall be subject to the following adjustments and
prorations in each case to the extent such amounts are not included in the
calculation of Net Working Capital:

2.3.1 Property Taxes.  Any Property Taxes payable by Sellers pursuant to Section
6.13.2 hereof shall be taken into account in calculating the Net Working
Capital.

2.3.2 Prepayments.  All prepayments for services, utilities and other charges
and all expenses paid or payable with respect to the Businesses shall be
prorated as of the Closing Date, and the Purchase Price shall be (i) increased
by the amount of all prepaid items as of the Closing Date that are not otherwise
to be reimbursed to Sellers, and (ii) decreased by the amount of all accrued and
unpaid expenses as of the Closing Date that are to be paid by the
Buyer.  Utility charges which are not metered and read on the Closing Date shall
be estimated based upon prior charges. 

2.3.3 Intentionally Omitted.

2.3.4 Additional Proration Provisions.  Any other income or expenses relating to
the operation and maintenance of the Businesses or the Assets that are normally
prorated (which does not include unaccrued, unvested or unearned employee
benefits) in a transaction of this type shall be prorated as of the Closing
Date.  If any of the items described in this Article II cannot be apportioned at
the Closing because of the unavailability of the amounts which are to be
apportioned or otherwise, or are incorrectly apportioned at the Closing or
subsequent thereto, such items shall be apportioned or reapportioned, as the
case may be, as soon as practicable after the Closing Date or the date such
error is discovered, as applicable.

2.4. Working Capital Adjustment; Accounts Receivable

.

2.4.1 Estimated Closing Statement.  Not less than three (3) Business Days prior
to the Closing Date, the Seller Parties shall, in consultation with the Buyer,



10

--------------------------------------------------------------------------------

 

prepare, or cause to be prepared, and deliver to Buyer a calculation of the
estimated Closing Net Working Capital and Discounted A/R Amount as of the
Effective Time, which shall represent the Company’s reasonable estimate of the
Closing Net Working Capital and Discounted A/R Amount (the “Estimated Closing
Statement”) prepared on the same basis used to calculate the Closing Net Working
Capital and Discounted A/R Amount as set forth on Exhibit “D”.  If the Estimated
Closing Statement shows that the Closing Net Working Capital is greater than the
Target Working Capital, the Purchase Price shall be increased by an amount equal
to the Closing Net Working Capital minus the Target Working Capital (the “Excess
Amount”).  The Excess Amount, if any, shall be paid by the Buyer at the Closing
in accordance with Section 2.1 above.  If the Estimated Closing Statement shows
that the Closing Net Working Capital is less than the Target Working Capital,
the Purchase Price shall be decreased at the Closing by an amount equal to the
Target Working Capital minus the Closing Net Working Capital (the “Deficiency
Amount”).

2.4.2 Buyer Closing Statement.  As soon as is reasonably possible after the
Closing, Buyer shall prepare, or cause to be prepared, in consultation with the
Parent and at Buyer’s expense, and deliver to the Parent a statement that shall
set forth the Current Assets, Current Liabilities and Closing Net Working
Capital and Discounted A/R Amount as of the Effective Time (the “Buyer Closing
Statement”).  The Buyer Closing Statement shall be prepared on the same basis
used to calculate the Closing Net Working Capital and Discounted A/R Amount as
set forth on Exhibit “D”.  The Buyer shall deliver the Buyer Closing Statement
to Parent not later than ninety (90) days after the Closing Date.  If the Buyer
shall fail to deliver the Buyer Closing Statement to Parent within such 90-day
period, then Parent shall deliver its own calculation of the Closing Net Working
Capital and Discounted A/R Amount to Buyer promptly after the end of such 90-day
period, which statement shall be deemed to be the Buyer Closing Statement.  In
such case, Sections 2.4.3, 2.4.4 and 2.4.5 shall apply as if Parent were the
Buyer and Buyer were the Parent.

2.4.3 Objection to Buyer Closing Statement.  After the Buyer Closing Statement
is delivered to Parent pursuant to Section 2.4.2, Parent shall have fifteen (15)
days to review and respond to it in accordance with this Section 2.4.2.  If
Parent determines that the Buyer Closing Statement has not been prepared in
accordance with Section 2.4.1 or Section 2.4.2, then Parent shall inform the
Buyer on or before the last day of such fifteen (15) day period by delivering
written notice to Buyer (the “Closing Statement Objection”) setting forth a
description of the basis of the Closing Statement Objection and the adjustments
to the Buyer Closing Statement that Parent believes should be made.  If no
Closing Statement Objection is delivered to the Buyer within such fifteen (15)
day period, then Parent shall be deemed to have accepted the Buyer Closing
Statement.

2.4.4 Response to Closing Statement Objection.  If a Closing Statement Objection
is delivered to Buyer pursuant to Section 2.4.3, then Buyer shall have fifteen
(15) days to review and respond to the Closing Statement Objection by delivering
written notice to Parent specifying the scope of its disagreement with the
information contained



11

--------------------------------------------------------------------------------

 

in it.  If no such written notice is delivered to Parent within such fifteen
(15) day period, then the Buyer shall be deemed to have accepted the Closing
Statement Objection.

2.4.5 Dispute Resolution Following Objection.

(a) Negotiation.  If the Buyer delivers a written notice to Parent in response
to a Closing Statement Objection pursuant to Section 2.4.4, then the Buyer and
Parent shall promptly meet (in person, by telephone or otherwise) and attempt in
good faith to resolve any dispute or disagreement relating to the Buyer Closing
Statement and the calculation of Net Working Capital and Accounts Receivable as
of the Effective Time (the “Closing Statement Dispute”).

(b) Resolution by Accounting Firm.  If the Buyer and Parent are unable to
resolve the Closing Statement Dispute within thirty (30) days following the
delivery of a Closing Statement Objection to the Buyer, then, at any time
thereafter, Buyer or Parent may elect to have the Closing Statement Dispute
resolved by the Accounting Firm, which shall, acting as an expert and not as an
arbitrator, determine on the basis of the standards set forth in
Sections 2.4.1and 2.4.2, and only with respect to the remaining
accounting-related differences so submitted to the Accounting Firm, whether and
to what extent, if any, the Net Working Capital as derived from the Buyer
Closing Statement requires adjustment.  In connection with the engagement of the
Accounting Firm, each party shall execute reasonable engagement letters and
supply such other documents and information as the Accounting Firm reasonably
requires or as such party deems appropriate.  The Accounting Firm shall be
instructed to use every reasonable effort to perform its services within fifteen
(15) days after submission of the Closing Statement Dispute to it and, in any
case, as soon as practicable after such submission.  In resolving the Closing
Statement Dispute, the Accounting Firm (i) shall utilize the criteria set forth
in Section 2.4.1 and (ii) shall not assign a value to any item greater than the
greatest value for such item claimed by any party, or less than the smallest
value for such item claimed by any party, as set forth in the Buyer Closing
Statement and the Closing Statement Objection.

(c) Payment of Fees of Accounting Firm.  If the Net Working Capital as reflected
on the Final Closing Statement is closer in amount to the Net Working Capital as
reflected in the Closing Statement Objection than to the Net Working Capital as
reflected on the Buyer Closing Statement, then the Buyer shall pay all fees and
expenses of the Accounting Firm in connection with the services provided
pursuant to Section 2.4.5(b).  If the Net Working Capital as reflected on the
Final Closing Statement is closer in amount to the Net Working Capital as
reflected on the Buyer Closing Statement than to the Net Working Capital as
reflected in the Closing Statement Objection, then Parent shall pay all fees and
expenses of the Accounting Firm in connection with the services provided
pursuant to Section 2.4.5(b).  If the difference between the Net Working Capital
as reflected on the Final Closing Statement and the Net Working Capital as
reflected in the Closing Statement Objection is equal to the difference between
the Net Working Capital as reflected on the Final Closing Statement and the Net
Working Capital as reflected on the Buyer Closing Statement, then all fees and
expenses of the Accounting Firm in connection with the services provided
pursuant to Section 2.4.5(b) shall be paid one-half by the Buyer and one‑half by
Parent.  This Section 2.4.5 shall be the exclusive mechanism for the settlement
of any claims of the parties related to the calculation of Net Working Capital
and Accounts Receivable and the adjustments to the purchase price related
thereto.



12

--------------------------------------------------------------------------------

 

2.4.6 Final Closing Statement.  As used in this Agreement, the “Final Closing
Statement” shall be:  (a) the Buyer Closing Statement if no Closing Statement
Objection is delivered to Buyer during the fifteen (15) day period specified in
Section 2.4.3; (b) the Buyer Closing Statement, adjusted in accordance with the
Closing Statement Objection, if Buyer does not provide Parent with a written
notice of disagreement in response to the Closing Statement Objection within the
fifteen (15) day period specified in Section 2.4.4; or (c) the Buyer Closing
Statement, as adjusted by (i) the written agreement of the Buyer and Parent
and/or (ii) the Accounting Firm in accordance with Section 2.4.5(b).

2.4.7 A/R Payments.  After the final determination of the Discounted A/R Amount,
the Buyer shall pay to Parent, in accordance with Section 8.3, the amount of any
pre-Closing Accounts Receivable in excess of fifty percent (50%) of the
Discounted A/R Excess that it collects (a) between the Closing Date and the
earlier of receipt or the fifth anniversary of the Closing Date for pre-Closing
Accounts Receivable received from third-party governmental or quasi-governmental
payors, and (b) between the Closing Date and the second anniversary of the
Closing Date for any other pre-Closing Accounts Receivable.

2.5. Fees and Expenses

. 

2.5.1 The Seller Parties shall pay for (i) any and all fees, costs and expenses,
including without limitation any prepayment penalties, associated with payment
of the Repaid Debt to Health Care REIT and Keybank and (ii) one-half of the
costs associated with the Escrow Deposit.

2.5.2 The Buyer shall pay for (i) the Surveys, (ii) any and all fees, costs and
expenses, including without limitation any prepayment penalties, associated with
payment of the Repaid Debt to Santander, Centerline Capital and Capital One
Bank, (iii) the Phase Is, (iv) one-half of the costs associated with the Escrow
Deposit, and (v) all filing fees in connection with any filings that must be
made by any of the parties under the HSR Act.

2.5.3 The cost of (i) any Transfer Taxes, and (ii) the premium for the Buyer
Title Insurance Policies, the cost of any endorsements to the Buyer Title
Insurance Policies, the cost of any related title examination charges, and the
cost of any chain-of-title searches, shall be paid by the Buyer or Sellers for
each Facility or Business in accordance with customary practice of the state and
county where such Facility or Business is located, as specified on Exhibit “E”.

2.5.4 Unless otherwise provided in this Agreement, all other costs, fees and
expenses applicable to the Transactions contemplated herein shall be prorated
between the Buyer and Seller Parties, jointly, with respect to each Business in
accordance with customary practice for the county where such Business is
located, except that all fees and expenses of professional advisors to any party
incurred in connection with this Agreement and the Transaction shall be paid by
the party incurring such fees or expenses, whether or not the Transaction is
consummated.



13

--------------------------------------------------------------------------------

 

ARTICLE III – Closing

3.1. Closing

.  The parties agree that the consummation of the Transaction (the “Closing”)
shall occur at 10:00 a.m. on a date to be specified by the parties (the “Closing
Date”), subject to the satisfaction of all of the conditions precedent set forth
herein (or waiver by the party for whom such condition runs), which date, unless
the parties otherwise mutually agree, shall be the last Business Day of the
month in which the satisfaction or waiver of such conditions precedent have
taken place, provided that, the satisfaction or waiver of such conditions occurs
at least three (3) Business Days prior to the last Business Day of such month,
and provided further, that the effective time of the Closing shall be 12:01 a.m.
(“Effective Time”) on the first day of the following month.  Upon agreement of
the parties, if the satisfaction or waiver of such conditions occurs less than
three (3) Business Days prior to the last Business Day of the month, the Closing
shall occur on a date that is mutually agreeable to the parties, but not later
than the third Business Day of the month next following the month in which the
satisfaction or waiver of the conditions described above has taken place,
provided that, in such case, the effective time of the Closing shall be 12:01
a.m. on the first day of the month in which the Closing occurs.

3.2. Place of Closing

.  The Closing shall take place at the offices of Foley & Lardner LLP,  111
Huntington Ave., Boston, MA 02199 at 10:00 a.m. or at such other time and place
acceptable to the parties, including via the electronic transfer of documents
and signatures.

3.3. Items to be Delivered at Closing by the Sellers

.  At the Closing, the Sellers shall execute and deliver, or cause the
applicable Seller Party to deliver, to the Buyer (or its designee(s)) the
following (together with the documents set forth in Section 3.4.3, 3.4.4 and
3.4.5, collectively, the “Closing Documents”):

3.3.1 Bargain and Sale Deeds with Covenants against Grantor’s Acts, in
recordable form conveying title to the Land and Buildings, running to and for
the benefit of the Buyer (or its designee(s)), said Deeds to convey good,
marketable and insurable title thereto, free from any and all Encumbrances
except for Permitted Exceptions;

3.3.2 Bills of Sale, as appropriate, for all other Assets being conveyed
hereunder substantially in the form of Exhibit “F”;

3.3.3 Assignment and assumption agreements substantially in the form of Exhibit
“G” (the “Assignment and Assumption Agreements”) pursuant to which each Seller
shall assign to the Buyer, to the extent assignable, such Seller’s right, title
and interest in, to and under all of the Licenses, Patient Agreements, Provider
Agreements and Contracts (other than the Buyer Excluded Contracts), and the
Buyer shall assume all of the Assumed Liabilities with respect thereto, as
provided herein;

3.3.4 An affidavit to the Title Company of the type customarily provided by
sellers of real property to induce title companies to insure over or remove
certain “standard” or “preprinted” exceptions to title;

3.3.5 An affidavit in the customary form in accordance with the Foreign
Investment in Real Property Tax Act;



14

--------------------------------------------------------------------------------

 

3.3.6 Vehicle titles and assignments sufficient to transfer title to the
vehicles used in the operation of the Businesses to Buyer free and clear of all
Encumbrances;

3.3.7 Payoff and release letters from creditors of any Seller, together with
UCC-3 termination statements with respect to any financing statements filed
against the Business or the Assets, terminating all Encumbrances (including tax
liens) on any of the Assets;

3.3.8 Certificates signed by an authorized officer of each of the Seller Parties
to the effect that (1) each of the representations and warranties contained in
this Agreement are true and correct in all material respects (disregarding any
materiality qualifier) as of the Closing with the same effect as if made on and
as of the Closing, except for the Fundamental Reps, which shall be true and
correct in all respects, and except to the extent such representations and
warranties expressly relate to an earlier date, in which case, as of such
earlier date, and (2) the applicable Seller Party has complied with, fulfilled
and performed in all material respects each of the covenants, terms and
conditions to be complied with, fulfilled or performed by it under this
Agreement;

3.3.9 Certificates of the Secretary of each of the Sellers (or the general
partner or member of such Seller) containing the relevant resolutions
authorizing the Sellers to consummate the Transaction, including the execution
and delivery of the Closing Documents to which they are a party and all other
documents related thereto, and a certificate of good standing of each Seller
issued as of a recent date by the applicable Governmental Authority of the state
of domestic jurisdiction of such Seller and any other states in which such
Seller’s ownership of property or conduct of business requires it to be
qualified;

3.3.10 Operations Transfer Agreements substantially in the form of Exhibit “H”
to the extent necessary for the Buyer to obtain the Regulatory Approvals; and

3.3.11 Such other instruments and documents as the Buyer reasonably deems
necessary, appropriate or desirable to effect the Transaction.

3.4. Items to be Delivered at Closing by the Buyer

.  At the Closing, the Buyer shall pay the following amounts, and execute and
deliver to Seller the following Closing Documents:

3.4.1 The Purchase Price in accordance with the terms and provisions contained
herein;

3.4.2 The Closing Documents identified in Section 3.3 to which it is a party;

3.4.3 A certificate signed by an authorized officer of the Buyer to the effect
that (1) each of the representations and warranties of the Buyer contained in
this Agreement is true and correct in all material respects as of the Closing
with the same effect as if made on and as of the Closing, except for the
representations and warranties that are qualified by materiality, which shall be
true and correct in all respects, and except to the



15

--------------------------------------------------------------------------------

 

extent such representations and warranties expressly relate to an earlier date,
in which case, as of such earlier date and (2) the Buyer has complied with,
fulfilled and performed in all material respects each of the covenants, terms
and conditions to be complied with, fulfilled or performed by it under this
Agreement;

3.4.4 A Certificate of the Secretary of the Buyer containing the relevant
resolutions authorizing the Buyer to consummate the Transaction, including the
execution and delivery of the Closing Documents to which it is a party and all
other documents related thereto, and a certificate of good standing of the Buyer
issued by the applicable Governmental Authority of the state of domestic
jurisdiction of the Buyer as of a recent date; and

3.4.5 Such other instruments and documents as the Sellers reasonably deem
necessary, appropriate or desirable to effect the Transaction.

3.5. Possession and Condition

.  Full possession of the Assets is to be delivered by the Seller Parties to
Buyer at the Closing, the Assets to be then in the same condition as represented
herein, reasonable use and wear and tear thereof excepted and provided that
nothing in this Section 3.5 shall relieve the Seller Parties of compliance with
their representations, warranties and covenants herein.

ARTICLE IV – Representations and Warranties of the Seller Parties

The Seller Parties hereby jointly and severally represent and warrant to the
Buyer that except as set forth in the disclosure schedule delivered by the
Seller Parties to the Buyer simultaneously with the execution of this Agreement
(the “Sellers’ Disclosure Schedule”):

4.1. Organization and Qualification; Subsidiaries

.  Each of the Seller Parties is a corporation, limited liability company or
limited partnership duly organized, validly existing and in good standing under
the Laws of the state of its incorporation, formation or organization, and all
other jurisdictions in which its ownership of property or conduct of business
requires it to be qualified, as the case may be, with full power and authority
to own, lease and operate its assets and properties and to carry on the business
in which it is engaged, as now conducted. 

4.2. Authority

.  Each of the Seller Parties has all requisite power and authority to execute
and deliver this Agreement and each of the Closing Documents to which it may be
a party and to perform and carry out the provisions of this Agreement and the
other Closing Documents to which it is a party and consummate the
Transaction.  Each of the Seller Parties’ execution and delivery of this
Agreement and the Closing Documents to which it may be a party, and the
performance and consummation of the Transaction, have been duly authorized by
such Sellers’ sole member, sole shareholder, general partner, board of
directors, stockholders and/or members and no other action is required by Law,
their respective certificates of incorporation, formation or limited
partnership, bylaws, operating agreements, or limited partnership agreements, as
the case may be, or otherwise for such authorization.  This Agreement, and, upon
the execution and delivery hereof (assuming due authorization, execution and
delivery hereof and thereof by the other parties hereto and thereto), the
Closing Documents to which each of the Seller Parties may be a party, constitute
the legal, valid and binding obligations of, and are enforceable against, such
Seller Party,



16

--------------------------------------------------------------------------------

 

as the case may be, in accordance with its terms, except that such
enforceability (a) may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar Laws of general
application affecting or relating to the enforcement of creditors’ rights
generally and (b) is subject to general principles of equity, whether considered
in a proceeding at Law or in equity (the “Bankruptcy and Equity Exception”).

4.3. Validity of Contemplated Transactions

.  The authorization, execution and delivery of this Agreement and the Closing
Documents to which each of the Seller Parties may be a party and the
consummation of the Transaction by each such Seller Party do not and will not,
with or without the giving of notice or passage of time or both (a) violate,
conflict with or result in the breach of or a default under, any term or
provision of or require any notice, filing or consent or impair any rights under
(i) except for provisions requiring mortgagee consent, the certificates of
incorporation, formation or limited partnership, bylaws, operating agreements,
or limited partnership agreement, as the case may be, of the Seller Parties,
(ii) except for the Regulatory Approvals and compliance with the HSR Act, any
applicable Laws, or (iii) any judgment, decree, writ, injunction, order or award
of any arbitrator or Governmental Authority applicable to or binding upon the
Seller Parties; (b) conflict with, result in the breach of any term or provision
of, require any notice or consent under, give rise to a right of termination of,
constitute a default under, result in the acceleration of, or give rise to a
right to accelerate any obligation or impair any rights under any Contract or
Permit; or (c) result in the creation or imposition of any Encumbrance on any of
the Assets.

4.4. Litigation

. Except as set forth in Section 4.4 of the Sellers’ Disclosure Schedule, there
are no claims, actions, suits or legal, administrative, arbitration or other
proceedings or governmental investigations pending or, to the Seller Parties’
Knowledge, threatened against any Seller before or by any Governmental Authority
or other Person,  and, to the Seller Parties’ Knowledge, no basis exists for any
such claim, action, suit or proceeding.  There is no injunction, order,
judgment, ruling, settlement, stipulation or decree imposed (or, to the
Knowledge of the Seller Parties, threatened to be imposed) upon any Seller
Parties or any of the Business or the Assets, by any Governmental Authority or
other Person (or against Parent with respect to any Business or any Asset).

4.5. Consents; Waivers

.  No Approval is required on the part of any Seller Party in connection with
(i) the execution and delivery of this Agreement, or any other agreement or
instrument contemplated hereunder (including the Deposit Escrow Agreement and
the Closing Documents) by any Sellers Parties, (ii) the compliance by the Seller
Parties with any of the provisions hereof or thereof, (iii) the consummation of
the Transaction, or (iv) the continuing validity and effectiveness immediately
following the Closing of any Permit or Material Contract, except (w) as set
forth in Section 4.5 of the Sellers’ Disclosure Schedule, (x) compliance with
the applicable requirements of the HSR Act and (y) the Regulatory Approvals.

4.6. Financial Statements

.  The Sellers have made available to the Buyer copies of the audited, to the
extent available, and unaudited statement of operations of each of the Sellers,
reflecting the operation of the Businesses by the Sellers for the years ended
December 31, 2012, December 31, 2013 and December 31, 2014 and for each calendar
month between December 31, 2014 and the date of this Agreement (such audited and
unaudited statements, including the related notes and schedules that apply to
the Sellers, are referred to herein as the “Financial Statements”,



17

--------------------------------------------------------------------------------

 

which term shall include, from and after the date of this Agreement, any and all
Interim Financial Statements delivered to the Buyer in accordance with Section
6.14).  Except as disclosed in Section 4.6 of the Sellers’ Disclosure Schedule
and except as otherwise indicated in the notes thereto, each of the Financial
Statements is (a) complete and correct in all material respects, (b) is in
accordance with the books and records of the Sellers, (c) has been prepared by
the Sellers in accordance with GAAP or IFRS, as applicable, consistently
applied, without modification of the accounting principles used in the
preparation thereof throughout the periods presented, and (d) presents fairly in
all material respects the financial condition and results of operations of each
of the Sellers for the periods indicated therein.  The books of account and
other records (financial and otherwise) of each Seller, the Businesses are
complete and correct in all material respects and are maintained in accordance
with good business practices and are accurately reflected on the Financial
Statements or the notes thereto.

4.7. Absence of Certain Changes or Events

.  Except as expressly contemplated by this Agreement or as set forth in Section
4.7 of the Sellers’ Disclosure Schedule, since the December 31, 2014:

4.7.1 the Sellers have conducted their respective businesses only in the
ordinary course of business, consistent with past practices;

4.7.2 there has been no damage, distribution or loss, whether or not covered by
insurance, materially adversely affecting any Business or the Assets;

4.7.3 there has not been any forgiveness, cancellation or waiver of any material
rights of any Seller Party (with respect to the Businesses or the Assets) under
any Contract;

4.7.4 except to the extent reflected on the Financial Statements or arising in
the ordinary course after such date, none of the Sellers has any Liabilities, or
knows of a reasonable basis therefor related to or arising from the operation of
any Business or the ownership, possession or use of the Assets through the
Closing Date, other than those incurred in the ordinary course of its business
on terms and conditions and in amounts consistent with past practices; and

4.7.5 there has not been any act or omission by the Sellers that, if taken
during the period from December 31, 2014 through the date of this Agreement
without Buyer’s consent, would constitute a breach of Section 6.1.1.

4.8. Compliance With Laws; Permits

.

4.8.1 The Sellers and the Business are in compliance in all material respects
with all Laws applicable to the Sellers, the Assets, the Business and any of
their businesses or operations (other than Environmental Laws, which are subject
to Section 4.13, and ERISA, employee benefits and labor laws, which are subject
to Section 4.12).  The Sellers hold all Licenses and Provider Agreements which
are required to conduct their businesses (including the operation of the
Businesses) as presently conducted, including, without limitation, any
applicable licenses with State Licensure Authorities, any federal Drug
Enforcement Administration or state controlled substance permits or
authorizations



18

--------------------------------------------------------------------------------

 

and the Sellers’ respective Medicare and Medicaid Provider Agreements (all of
the foregoing, collectively, “Permits”); provided,  however, that any
representation made hereunder with respect to licenses under Environmental Laws
is subject to the qualifications provided in Section 4.13.  Section 4.8.1 of the
Sellers’ Disclosure Schedule, sets forth (i) a list and description of each
Permit and any waivers in respect thereof, copies of which have been made
available to the Buyer, and (ii) the accreditation of each Business, copies of
which have been made available to the Buyer.  All of the Permits are in full
force and effect and valid and enforceable in accordance with their respective
terms and there are no disputes thereunder.  The Sellers are in compliance in
all material respects with the terms of all Permits and no event, occurrence, or
condition now exists, or upon the consummation of the Transaction will exist
which, with the giving of notice or the lapse of time or both would give rise to
a default thereunder on the part of the Sellers or, to the Seller Parties’
Knowledge, any other party thereto or would give rise to the right of any party
or parties thereto to cancel or terminate thereunder.  None of the Sellers or
any of their respective Affiliates, has received written notice or has Knowledge
that a Governmental Authority is considering the amendment, termination,
revocation or cancellation of any Permit.  Except as set forth in Section 4.8.1
of the Sellers’ Disclosure Schedule, none of the Permits shall be rescinded,
revoked, terminated or suspended as a result of the consummation of the
Transaction provided the applicable consent, waiver or approval set forth in
Section 4.5 of the Sellers’ Disclosure Schedule is obtained.  None of the Seller
Parties has received written notice to the effect that a Governmental Authority
claimed or alleged that a Seller or any Business was not in compliance with all
Laws applicable to such Seller or Business and which has not been resolved to
the satisfaction of such Governmental Authority.  Sellers have not taken any
action to rescind, withdraw, revoke, amend, modify, supplement or otherwise
alter the nature, tenor or scope of any Permit other than non-material
alterations effected in the ordinary course of business.

4.8.2 Each Seller and each of the Businesses are in material compliance with the
terms and provisions of all Provider Agreements.  Except as set forth in Section
4.8.2 of the Sellers’ Disclosure Schedule, none of the Sellers nor any of the
Businesses are in violation of, nor has violated within the past three (3)
years, the Medicare and Medicaid provisions of the Social Security Act, the
anti-kickback provisions of the Social Security Act, the Stark anti referral
provisions of the Social Security Act, the False Claims Act, the Civil Monetary
Penalty Law of the Social Security Act, The Health Insurance Portability and
Accountability Act of 1996 (each as codified in the United States Code), or the
applicable record keeping or other Laws of the U.S. Department of Health and
Human Services or applicable State Licensure Authorities.  No Seller is subject
to a denial of payment for new admissions with respect to any Facility as a
result of its most recently received survey with no opportunity to correct.  No
Facility is designated as a “Special Focus Facility” (as such term is defined by
the Centers for Medicare and Medicaid Services Special Focus Facility Program).

4.8.3 The licensed bed capacity of each Facility is as set forth in Section
4.8.3 of the Sellers’ Disclosure Schedules, and the actual bed count operated at
each Facility is as set forth in Section 4.8.3 of the Sellers’ Disclosure
Schedules.  No Seller has applied to reduce the number of licensed or certified
beds of any Facility or to move or transfer the right to any and all of the
licensed or certified beds of any Facility to any other



19

--------------------------------------------------------------------------------

 

location or to amend or otherwise change any Facility and/or the number of beds
approved by the state health department or equivalent (or any subdivision) or
other applicable state licensing agency, and there are no proceedings or actions
pending or contemplated to reduce the number of licensed or certified beds of
any Facility.

4.8.4 The Permits (i) have not been (A) transferred to any location or
(B) pledged as collateral security unless such pledge will be released at
Closing, (ii) are held free from restrictions or known conflicts that would
materially impair the use or operation of any Business as intended, and
(iii) are not provisional, probationary, or restricted in any way, except in
instances where a Governmental Authority has issued a provisional, probationary
or restricted license, permit or certification in the ordinary course pending
issuance of a final license, permit or certification as set forth in Section
4.8.4 of the Sellers’ Disclosure Schedules.

4.8.5 No Seller Party is, to Seller Parties’ Knowledge, a target of, and no
Seller Party is a participant in, or subject to any action, proceeding, suit,
audit, investigation or sanction by any Governmental Authority or any other
administrative or investigative body or entity or any other third party payor or
any resident (including, without limitation, whistleblower suits, or suits
brought pursuant to federal or state False Claims Acts, and Medicare/State
fraud/abuse laws, but excluding medical malpractice claims and other civil
liability lawsuits for which the applicable Facility is maintaining insurance
coverage in the ordinary course of business) which would reasonably be expected
to result, directly or indirectly or with the passage of time in a Sellers’
Material Adverse Effect.

4.8.6 Other than the Medicare and Medicaid programs, no Seller Party is a
participant in any federal, state or local program whereby any federal, state or
local government or quasi-governmental body, or any intermediary, agency, board
or other authority or entity may have the right to recover funds with respect to
any Business by reason of the advance of federal, state or local funds,
including, without limitation, those authorized under the Hill-Burton Act (42
U.S.C. 291, et seq.).  No Seller Party has received written notice of any
violation of, and to Seller Parties’ Knowledge there is no violation of,
applicable antitrust laws by any Seller Party in connection with any Business.

4.8.7 Each Seller’s private payor, Medicare, Medicaid and/or managed care
company, insurance company or other third-party insurance accounts receivable
with respect to any Business is free of any Liens, and no Seller has pledged any
of its receivables as collateral security for any Indebtedness except for
pledges to be released at Closing.

4.9. Fraud and Abuse Matters

.  Except as set forth in Section 4.9 of the Sellers’ Disclosure Schedule, none
of the Sellers, nor any of the officers, employees, or, to the Seller Parties’
Knowledge, agents of the Sellers, and none of the persons who provide
professional services under agreements with the Sellers have engaged in any
activities which are prohibited, or are cause for civil penalties, exceeding
$10,000.00 or mandatory or permissive exclusion from Medicare or Medicaid, under
Title 42 of the United States Code (“Title 42”) or Title 31 of the United States
Code, or the regulations promulgated pursuant to such Laws or related state or
local



20

--------------------------------------------------------------------------------

 

Laws or which are prohibited by any private accrediting organization from which
any of the Sellers seeks or has accreditation or by generally recognized
professional standards of care or conduct, including, but not limited to, the
following activities:

4.9.1 making or causing to be made a false statement or representation of a fact
in any application for any benefit or payment;

4.9.2 making or causing to be made any false statement or representation of a
fact for use in determining rights to any benefit or payment;

4.9.3 presenting or causing to be presented a claim for reimbursement under
Medicare, Medicaid or other federal or state health care program that is (i) for
an item or service that the Person presenting or causing to be presented knows
or should know was not provided as claimed, (ii) for an item or service that the
Person presenting knows or should know that the claim is false or fraudulent, or
(iii) for an item or service that the Person presenting knows or should know is
not medically necessary;

4.9.4 offering, paying, soliciting or receiving any remuneration (including any
kickback, bribe or rebate), directly or indirectly, overtly or covertly, in cash
or in kind (i) in return for referring, or to induce the referral of, an
individual to a Person for the furnishing or arranging for the furnishing of any
item or service for which payment may be made in whole or in part by Medicare or
Medicaid, or other federal or state health care program, or (ii) in return for,
or to induce, the purchase, lease or order, or the arranging for or recommending
of the purchase, lease or order, of any good, facility, service or item for
which payment may be made in whole or in part by Medicare or Medicaid or other
state health care program; or

4.9.5 making or causing to be made or inducing or seeking to induce the making
of any false statement or representation (or omitting to state a fact required
to be stated therein or necessary to make the statements contained therein not
misleading) or a fact with respect to (i) the conditions or operations of a
Business in order that the Business may qualify for Medicare, Medicaid or other
federal or state health care program certification, or (ii) information required
to be provided under Section 1320a 3a of Title 42.

4.10. Medicare/Medicaid Participation

.

4.10.1 None of the Sellers, nor any of the Sellers’ employees, officers or, to
the Seller Parties’ Knowledge, contractors, has been excluded or debarred from
participation under the Medicare program, other federal health care program
(including, without limitation, the Veteran’s Administration or TRICARE f/k/a
CHAMPUS), the Medicaid program or a state health care program as defined in
Section 1320a 7 of Title 42 or any regulations promulgated thereunder (“State
Health Care Program”);

4.10.2 None of the Sellers, nor any of the Sellers’ employees, officers or, to
the Seller Parties’ Knowledge, contractors, has been convicted (as that term is
defined in 42 C.F.R. § 1001.2) of any of the following categories of offenses as
described in



21

--------------------------------------------------------------------------------

 

Section 1320a 7(a) and (b) or any regulations promulgated thereunder, including
but not limited to the following:

(a) Criminal offenses relating to the delivery of an item or service under
Medicare, other federal health care program, Medicaid, or any State Health Care
Program;

(b) Criminal offenses under any Law relating to neglect or abuse in connection
with the delivery of a health care item or service;

(c) Criminal offenses under any Law relating to fraud, theft, embezzlement,
breach of fiduciary responsibility, or other financial misconduct in connection
with the delivery of a health care item or service or with respect to any act or
omission in a program operated by or financed in whole or in part by any
federal, state or local government agency;

(d) Any Law relating to the interference with or obstruction of any
investigation into any criminal offense described in (i) through (iii) above;

(e) Criminal offenses under any Law relating to the unlawful manufacture,
distribution, prescription or dispensing of a controlled substance; or

(f) Any offense which would permit the exclusion of any Business from a
government program.

4.11. Medicare and Medicaid Cost Reports

.  All cost reports required to be filed by the Sellers with respect to their
respective Businesses under Title 42 or any other applicable Law or private
provider regulations (“Cost Reports”) have been prepared and filed in good faith
in accordance with applicable Laws and are true, correct and complete in all
material respects (and true and complete copies of such reports for the past
three (3) fiscal years have been made available to the Buyer), and the Sellers
have paid, or made provision to pay through proper recordation of any net
liability all amounts set forth in any “Notices of Program Reimbursement”
received from the Medicare and Medicaid programs and tentative settlements for
periods ended prior to December 31, 2014.  Section 4.11 of the Sellers’
Disclosure Schedule sets forth (a) the years and the Businesses for which Cost
Reports remain to be settled or for which the statute of limitations has not yet
expired (including, without limitation, the Businesses and years for which Cost
Reports are subject to reopening) and (b) a description of all pending appeals
for Medicare or Medicaid Cost Reports and the issues relevant thereto.  None of
the Businesses is subject to a pending, or to Seller Parties’ Knowledge,
threatened recoupment claim for services provided by the Businesses.

4.12. Employee Benefits and Labor Matters.

4.12.1 Section 4.12.1 of the Sellers’ Disclosure Schedule contains, as of the
date indicated thereon, (a) a complete and correct list, categorized by the
location where employed, of the name, position, employer, current rate of
compensation of each current employee (including bonuses, commissions, and
deferred compensation), classification of status as exempt/non-exempt, years of
service, interests in any incentive compensation plan, and estimated
entitlements to receive supplementary retirement benefits or allowances (whether
pursuant to a contractual obligation or otherwise) of the Sellers, together with
a description of any accrued vacation days, or other specific



22

--------------------------------------------------------------------------------

 

arrangements, benefits, or rights concerning such employees, including without
limitation, all bonuses, severance payments, termination pay and other special
compensation of any kind paid to, accrued with respect to, or that would be
payable to such employee as a result of the Transaction and (b) a complete and
correct list, categorized by Business, of individuals who are currently
performing services for the Sellers related to the Businesses including
individuals who are classified as consultants or independent contractors,
provided that such Section 4.12.1 of the Sellers’ Disclosure Schedule may be
updated within five (5) Business Days of the date of this Agreement which, if
approved by Buyer (which approval shall not be unreasonably withheld) shall have
the same effect as if such update had been provided on the date of this
Agreement.

4.12.2 Section 4.12.2 of the Sellers’ Disclosure Schedule sets forth a correct
and complete list of:  (a) all “employee benefit plans” (as defined in Section
3(3) of ERISA), and (b) all other employee benefit plans, policies, agreements,
arrangements, understandings, practices, or commitments, including, all payroll
practices, employment, consulting or other compensation agreements, or bonus or
other incentive compensation, stock purchase, equity or equity based
compensation, deferred compensation, change in control, severance, sick leave,
vacation, loans, salary continuation, health, life insurance and educational
assistance plan, policies, agreements or arrangements, whether formal or
informal, firm or contingent, written or oral, which cover the current or former
employees, officers, directors or consultants of any of the Sellers
(collectively, the “Benefit Plans”).

4.12.3 Except as set forth in Section 4.12.3 of the Sellers’ Disclosure
Schedule, the Benefit Plans have been maintained, in all material respects, in
accordance with their terms and with all applicable provisions of ERISA, the
Code and other applicable Laws. 

4.12.4 The Benefit Plans intended to qualify under Section 401 or for other tax
favored treatment under of Subchapter B of Chapter 1 of Subtitle A of the Code
(collectively, the “401(k) Plans”) are subject to favorable determination
letters issued by the Internal Revenue Service with respect to their form, or
the applicable Sellers are entitled to rely upon an opinion or advisory letter
from the Internal Revenue Service with respect to the qualification of such
Benefit Plan.  To the Knowledge of the Sellers, no event has occurred with
respect to the operation of the Benefit Plans that reasonably could be expected
to cause the loss of such qualification or exemption, or the imposition of any
liability, penalty or tax under ERISA or the Code.

4.12.5 All contributions required to be made to each Benefit Plan by the Seller
Parties prior to the Closing Date have been or will be completely and timely
made on or before the Closing Date. 

4.12.6 There are no pending or, to the Knowledge of the Sellers, threatened
audits, investigations, actions, claims or lawsuits arising from or relating to
the Benefit Plans (other than routine benefit claims).

4.12.7 Except as set forth in Section 4.12.7 of the Sellers’ Disclosure
Schedule, none of the Benefit Plans provide for post-employment life or health
coverage



23

--------------------------------------------------------------------------------

 

for any employee of the Sellers or any beneficiary of an employee, officer,
director, or consultant of the Sellers, except as may be required under
COBRA.  The Sellers and all ERISA Affiliates have complied in all material
respects with the requirements of COBRA.

4.12.8 Except as set forth in Section 4.12.8 of Sellers’ Disclosure Schedule, no
Benefit Plan is a multiemployer plan as defined in Section 3(37) of ERISA to
which any of the Sellers, or any of their respective ERISA Affiliates has, or
within the last six years had, an obligation to contribute, or with respect to
which the Sellers, or the ERISA Affiliates has participated, subscribed or
maintained.

4.12.9 Except as set forth in Section 4.12.9 of the Sellers’ Disclosure
Schedule, none of the Sellers has entered into any employment or severance
contract or agreement with any consultant, independent contractor, or employee
in connection with the operations of the Businesses, or entered into any
arrangement or understanding, whether informal or formal, written or unwritten,
with any labor union, except for employment arrangements which, by their terms,
will not continue past the Closing Date.

4.12.10 Except as set forth in Section 4.12.10 of the Sellers’ Disclosure
Schedule (a) none of the Sellers’ employees is represented in his or her
capacity as an employee of such Seller by any labor organization, (b) no Seller
has recognized any labor organization, nor has any Seller entered into any
collective bargaining agreement or union contract recognizing any labor
organization as the bargaining agreement of any employees of the Sellers, nor is
any Seller a party to or bound by any collective bargaining agreement or union
contract, and there is no pending or, to the Seller Parties’ Knowledge,
threatened labor dispute, strike, slowdown or work stoppage against any of the
Sellers, and each Seller has not, and has no Knowledge that any of its employees
or representatives have, committed any unfair labor practice, and there is no
pending or, to the Seller Parties’ Knowledge, threatened charge or complaint
against any of the Sellers at the National Labor Relations Board or any
comparable government entity, (c) as of the date of this Agreement, no labor
organization has made a demand for recognition or any other request or demand
for representative status with respect to any person employed by the Sellers, or
filed a petition with any regional office of the National Labor Relations Board
to represent any employees of the Sellers as, or been elected as, the collective
bargaining agent or any employees of the Sellers, and (d) there are no
violations of any labor related Law, strikes, work stoppages, lockouts,
arbitrations, grievances or other labor disputes involving the employees of the
Sellers pending or, to the Seller Parties’ Knowledge, threatened or
alleged.  The Sellers are in compliance, in all material respect, with all Laws
relating to the employment of their respective employees, including all such
Laws relating to wages, hours, the National Labor Relations Act, the Worker
Adjustment and Retraining Notification Act and any similar state or local “mass
layoff” or “plant closing” Law (“WARN”), collective bargaining, discrimination,
equal opportunity, disability accommodation, leaves of absence, civil rights,
safety and health, workers’ compensation, unemployment compensation, severance,
employee policies, handbooks or manuals and the collection and payment of
withholding and social security taxes and any similar tax.  There has been no
“mass layoff” or “plant closing” (as defined by WARN) with respect to any of the
Sellers since January 1, 2014. 



24

--------------------------------------------------------------------------------

 

4.13. Environmental Matters

.  Except as set forth in Section 4.13 of the Sellers’ Disclosure Schedule and
in any Phase I reports obtained by or made available to the Buyer with respect
to any Facility:

4.13.1 None of the Sellers has received written notice that the Businesses, the
Assets and operations of the Sellers are not in material compliance with all
Environmental Laws and Environmental Permits.

4.13.2 All Environmental Permits for the Businesses and the Assets of the
Sellers as they are currently being operated are in full force and effect, and
there are no proceedings pending or, to the Seller Parties’ Knowledge,
threatened that seek to impose fines or penalties associated with any violation
of or non-compliance with any terms or conditions of the Environmental Permits
or to revoke or prevent renewal of such Environmental Permits.

4.13.3 None of the Sellers has received written notice of or, to the Seller
Parties’ Knowledge, are otherwise subject to any pending claim, action, suit,
investigation, or proceeding relating to any violation of, non-compliance with,
or any investigation, Release, corrective action, remediation or monitoring of
Hazardous Materials under, any Environmental Law.

4.13.4 To the Seller Parties’ Knowledge, there has been no Release of Hazardous
Materials at or from the Real Property that could give rise to any liability
under Environmental Laws.

4.13.5 To the Seller Parties’ Knowledge, except as disclosed in the
environmental site assessment reports referred to in Section 4.13 of the
Sellers’ Disclosure Schedule, there are no (a) underground storage tanks, (b)
landfills, (c) surface impoundments, (d) asbestos containing materials, (e) lead
based paint, or (f) polychlorinated biphenyls located on any of the Real
Property.

4.13.6 To the Seller Parties’ Knowledge, none of the Sellers has, contractually,
by operation of any Environmental or other Law or otherwise, assumed or
succeeded to any environmental Liabilities of any predecessor Real Property
owner.

4.13.7 For purposes of this Agreement:

(a) “Environmental Laws” means any and all applicable U.S., State, local or
foreign Laws, including the common law, regulations, codes, rules and ordinances
pertaining to protection of human health and safety (to the extent arising from
exposure to Hazardous Materials) or to the environment (including, without
limitation, any generation, use, storage, treatment, transportation, or Release
of Hazardous Materials into the environment).

(b) “Environmental Permits” means any and all Permits required under
Environmental Laws.

(c) “Hazardous Materials” means any chemical, substance, waste, pollutant, or
contaminant that is regulated under any Environmental Law, including, asbestos



25

--------------------------------------------------------------------------------

 

containing materials and polychlorinated biphenyls, and petroleum hydrocarbons,
petroleum products, crude oil and natural gas.

(d) “Release” means any depositing, spilling, leaking, pumping, pouring,
placing, emitting, discarding, abandoning, emptying, discharging, injecting,
escaping, dumping, or disposing of any Hazardous Materials into the environment.

4.13.8 Notwithstanding the generality of any other representations or warranties
contained in this Agreement, this Section 4.13 will be deemed to contain the
only representations and warranties of the Sellers in this Agreement with
respect to environmental matters or Environmental Laws.

4.14. Material Contracts

.

4.14.1 Section 4.14.1 of the Sellers’ Disclosure Schedule lists all of the
following Contracts, other than a Contract which is a Benefit Plan
(collectively, the “Material Contracts”):

(a) Hospital transfer agreements, medical director agreements, and Provider
Agreements,

(b) Contracts for the Lease of Real Property,

(c) Contracts with any current or former executive officer of the Sellers,
director, shareholder, Affiliate, or other related Person of any of the Sellers,
including any direct or indirect shareholder of any Affiliate thereof;

(d) Contracts with any labor union or association representing any employee of
the Sellers;

(e) Contracts for the sale of any of the Assets other than in the ordinary
course of business consistent with past practice or for the grant to any Person
of any right of first refusal, purchase option for other preferential rights to
purchase any of the Assets, where such Assets have a value greater than
$50,000.00 in the aggregate;

(f) Contracts for partnerships, licensing arrangements, or sharing of profits or
proprietary information, and any confidentiality agreements;

(g) Contracts executed within the last three years (including, without
limitation, rights of first refusal, purchase options or other preferential
rights) relating to the acquisition (by merger, purchase of stock or assets or
otherwise) by the Sellers of any operating business or material assets or the
capital stock of any other Person;

(h) any Contract with any Governmental Authority;

(i) any Contract with respect to the discharge, storage or removal of Hazardous
Materials;



26

--------------------------------------------------------------------------------

 

(j) Contracts relating to the incurrence, assumption or guarantee of any
Indebtedness, guaranteeing any Liabilities of another Person, or imposing an
Encumbrance on any of the Assets, including indentures, guarantees, loan or
credit agreements, sale and leaseback agreements, purchase money obligations
incurred in connection with the acquisition of property, mortgages, pledge
agreements, security agreements, or conditional sale or title retention
agreements;

(k) all Contracts expressly requiring payments in excess of $50,000.00 in the
aggregate during any twelve (12) month period or which are not cancellable upon
thirty (30) days prior notice;

(l) Contracts providing for severance, retention, change in control or other
similar payments;

(m) Brokerage agreements or tenant representation agreements affecting the Real
Property;

(n) Contracts containing any covenant limiting the freedom of (x) any Seller to
(a) engage in any line of business or in any geographical area, (b) compete with
any Person or (c) to solicit or hire any Person or (y) any other Person to (a)
engage in any line of business or in any geographical area that is competitive
with the business of such Seller or (b) to solicit or hire any Person that is or
was an employee of such Seller;

(o) Contracts with any third party payor;

(p) Contracts for licensing arrangements (including software licenses to the
extent that any Seller has retained copies of such licensing documents, but
excluding license agreements for commercial off-the-shelf software) or sharing
of proprietary information, and any confidentiality agreements;

(q) Contracts under which any Seller has made advances or loans to any other
Person;

(r) Settlement agreements, stipulations or similar agreements to which any
Seller or Business is subject;

(s) Contracts for capital expenditures exceeding $50,000 relating to any
Facility, and any agreements, obligations or commitments for future capital
expenditures relating to any Facility, including, without limitation, additions
to property, plant, equipment or intangible capital assets; and

(t) All other Contracts that Sellers, in their reasonable judgment, deem
material to the operation of any Business.

4.14.2 Except as set forth in Section 4.14.2 of the Sellers’ Disclosure
Schedule, (a) each of the Material Contracts is in full force and effect and is
the legal, valid and binding obligation of the applicable Seller, enforceable
against such Seller in accordance with its terms, except as such enforceability
may be limited by the Bankruptcy



27

--------------------------------------------------------------------------------

 

and Equity Exception, (b) no Seller is in default under any Material Contract,
nor, to the Seller Parties’ Knowledge, is any other party to any Material
Contract in default thereunder, (c) no event, occurrence, condition or act now
exists or, upon the consummation of the Transaction will exist which, with the
giving of notice or the lapse of time or both, would give rise to a default
under any Material Contract on the part of any of the Sellers or, to the Seller
Parties’ Knowledge, any other party thereto, or would give rise to the right of
any party or parties thereto to cancel or terminate thereunder, (d) no party to
any of the Material Contracts has exercised any termination rights with respect
thereto, or notified any of the Sellers of an intent to so exercise, and no
party has given notice of any dispute with respect to any Material Contract, and
(e) no consent or approval of any party or parties to any Material Contract is
required for the consummation of the Transaction.  The Sellers have made
available to the Buyer true, correct and complete copies of all of the Material
Contracts, together with all amendments, modifications or supplements thereto.

4.14.3 All account debtors under the Material Contracts, including, without
limitation, all payors under the Provider Agreements, either (a) directly
deposit payments into direct deposit accounts (“Direct Deposit Accounts”) or (b)
remit payments to the address of the applicable Business, as the case may be,
payable to the respective Seller or to the name set forth in Section 4.14.3 of
the Sellers’ Disclosure Schedule.  Section 4.14.3 of the Sellers’ Disclosure
Schedule sets forth a true, complete and correct list of all of the Sellers’
Direct Deposit Accounts, including the account numbers and signatories thereto,
and, except for such Direct Deposit Accounts, there are no accounts into which
the payors under the Provider Agreements directly deposit payments thereunder.

4.14.4 Specimen resident admission agreements for each Facility (the “Resident
Contracts”) have been provided to the Buyer.  To Sellers’ Knowledge, no Resident
Contract deviates in any material respect from such standard forms except in the
ordinary course of business.  To Sellers’ Knowledge, all residents of the
Facilities have executed Resident Contracts.

4.15. Real Estate

.

4.15.1 Section 4.15.1 of the Sellers’ Disclosure Schedule, contains a complete
list of all Real Property (including the address, description and owner of such
Real Property) and the Seller Title Insurance Policies with respect to the
property constituting the Real Property (other than with respect to the Premier
Therapy Lease), true and complete copies of which have been made available to
the Buyer.  Each of the Sellers that owns real property has good and marketable
fee title to its respective Land and Buildings, free and clear of all
Encumbrances of any nature whatsoever, except (a) those Encumbrances set forth
in the title reports listed in Section 4.15.1 of the Sellers’ Disclosure
Schedule, and (b) Permitted Exceptions, and upon the consummation of the
Transaction at the Closing, the Buyer shall have good and marketable fee title
to the Land and Buildings, free and clear of all Encumbrances of any nature
whatsoever, except (i) Permitted Exceptions and (iii) any Encumbrances created
or approved in writing by the Buyer.  Premier Therapy has a valid and
enforceable leasehold interest in the premises



28

--------------------------------------------------------------------------------

 

leased pursuant to the Premier Therapy Lease (the “Leased Property”), and the
Premier Therapy Lease is in full force and effect.  The Real Property
constitutes all interests in real property currently used, occupied or currently
held for use in connection with the Businesses and which are necessary for the
continued operation of the Businesses as they are currently operated, except to
the extent certain services are provided to the Businesses by Affiliates of
Sellers from other locations.  No portion of the Real Property is subject to any
leases, rights of first refusal, or options to purchase that will remain in
effect after Closing.

4.15.2 (a) All certificates of occupancy necessary for the current use and
operation of the Land and Buildings have been issued and, except as set forth in
Section 4.15.2 of Sellers’ Disclosure Schedule, contain no limitations or
restrictions on the current use thereof.  All certificates of occupancy
necessary for the current use and operation of the Leased Property have been
issued.  No certificate of occupancy for the Real Property is a temporary
certificate of occupancy, each of the same is in full force and effect, and no
party has received any notice of any violation thereunder.  (b) The Real
Property complies in all material respects with the Americans with Disabilities
Act of 1990, as amended, and all fire safety and physical plant requirements of
the Life Safety Code of the National Fire Protection Association - 1985 edition,
that are applicable to a skilled nursing facility pursuant to 42 CFR § 483.70,
and there are no waivers of any violations thereof. 

4.15.3 There is no (a) pending or, to the Seller Parties’ Knowledge,
contemplated eminent domain, condemnation or similar proceeding or conveyance in
lieu thereof affecting all or any portion of the Real Property, or (b) pending
or, to the Seller Parties’ Knowledge, contemplated proceeding to change or
redefine the zoning classification of all or any portion of the Real Property. 

4.15.4 Except as set forth in Section 4.15.4 of the Sellers’ Disclosure
Schedule, none of the Sellers owns or holds any option, right of first refusal
or other contractual right to purchase, acquire, sell, assign or dispose of any
real estate or any portion thereof or interest therein.

4.15.5 To the Seller Parties’ Knowledge, the Real Property complies in all
material respects with all Laws applicable to the Real Property and none of the
Sellers has received notice from any Governmental Authority of any material
violation of any Law applicable to the Real Property which remains outstanding.

4.15.6 There are no pending or, to Seller Parties’ Knowledge, threatened
requests, applications or proceedings to alter or restrict the zoning of the
Real Property.

4.16. Vehicles

.  None of the Sellers owns or leases (whether by capital lease or otherwise)
any automobiles, vans, buses or other motor vehicles, other than those listed in
Section 4.16 of the Sellers’ Disclosure Schedule.

4.17. Inventory

.  Each of the Sellers maintains at the offices of their respective Business an
adequate supply of inventory, supplies, linens, medicine, foodstuffs and other
similar items as



29

--------------------------------------------------------------------------------

 

may be necessary for the proper operation thereof and in compliance, in all
material respects, with all applicable Laws.

4.18. Deposits and PNAs

.  Any and all Deposits and PNAs held, maintained or administered by or on
behalf of the Sellers or the Businesses have been, and presently are, held,
maintained or administered in material compliance with all applicable Laws.  In
respect of each Business, all Deposits and PNAs of residents at each Facility
are held by the applicable Seller.

4.19. Tangible Personal Property

.

4.19.1 Each of the Sellers owns or leases all Personal Property necessary for
the operation of the Businesses, as the case may be, as now conducted.  All such
items of Personal Property which, individually or in the aggregate, are material
to the operation of the Businesses are in good condition and in a state of good
maintenance and repair (except for ordinary wear and tear and repairs that are
not material in nature or cost) and are suitable for the purposes used.

4.19.2 Section 4.19.2 of the Sellers’ Disclosure Schedule, sets forth all leases
of Personal Property (“Personal Property Leases”) involving annual payments in
excess of $50,000.00 relating to Personal Property used in connection with
operating the Businesses or by which any of the Assets is bound.  All of the
items of Personal Property that are material to the operation of the Businesses
that are provided pursuant to the Personal Property Leases are in good condition
and repair (except for ordinary wear and tear and repairs that are not material
in nature or cost) and are suitable for the purposes used, and such property is
in all material respects in the condition required of such property by the terms
of the lease applicable thereto during the term of the lease.  The Sellers have
made available to the Buyer true, correct and complete copies of the Personal
Property Leases, together with all amendments, modifications or supplements
thereto.

4.19.3 Each of the Sellers has a valid and enforceable leasehold interest under
each of the Personal Property Leases under which it is a lessee, subject to the
Bankruptcy and Equity Exception.  Each of the Personal Property Leases is in
full force and effect and no Seller has received or given any notice of any
default or event that with notice or lapse of time, or both, would constitute a
default by such Seller under any of the Personal Property Leases and, to the
Seller Parties’ Knowledge, no other party is in default thereof, and no party to
the Personal Property Leases has exercised any termination rights with respect
thereto.

4.20. Insurance

.  Section 4.20 of the Sellers’ Disclosure Schedule, sets forth a correct and
complete list of all insurance policies (including information on the scope and
amount of the coverage provided thereunder) maintained by the Sellers or any of
their respective Affiliates and applicable to the Businesses excluding policies
that are Benefit Plans (the “Policies”), each of which is in full force and
effect.  Except as set forth in Section 4.20 of the Sellers’ Disclosure
Schedule, there are no outstanding claims for losses in excess of $500,000.00
made under any Policy or self-insurance arrangement of any Seller currently in
effect with respect to the Businesses.  The Policies (a) have been issued by
insurers which to the Seller Parties’ Knowledge, are reputable and financially
sound, and (b) provide coverage for the operations conducted by the



30

--------------------------------------------------------------------------------

 

Sellers of a scope and coverage consistent with customary practice in the
industries in which the Sellers operate.  All insurance premiums currently due
with respect to the Policies have been paid and none of the Sellers is otherwise
in default with respect to any such Policy.  None of the Sellers has received
written notice of cancellation or non-renewal of any Policy.  None of the
Sellers is in material breach or default, and none of the Sellers has taken any
action or failed to take any action which, with notice or the lapse of time,
would constitute such a breach or default, or permit termination or
modification, of any of the Policies, except as set forth in Section 4.20 of the
Sellers’ Disclosure Schedule. 

4.21. Brokers and Other Advisors

.  Except for Key Bank, the fees and expenses of which will be paid by the
Sellers or their Affiliates, no broker, investment banker, financial advisor or
other Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission, or the reimbursement of expenses, in connection with
the Transaction based upon arrangements made by or on behalf of any of the
Seller Parties or any of their Affiliates.

4.22. Non Foreign Status of the Sellers

.  None of the Sellers is a “foreign person” as defined by Section 1445 of the
Code.

4.23. Intellectual Property

.

4.23.1 Section 4.23.1 of the Sellers’ Disclosure Schedule Contains a correct,
current, and complete list of all (A) Sellers’ Intellectual Property that is
subject to any issuance, registration, application or other filing with any
governmental entity or authorized private registrar in any jurisdiction
(collectively, “Intellectual Property Registrations”) and (B) all other Sellers’
Intellectual Property used in the Sellers’ Business.

4.23.2 For purposes of this Agreement, “Sellers’ Intellectual Property” means
any or all of the following, which are owned by Sellers or used in connection
with the Business, and all rights in, arising out of, or associated therewith,
whether registered or unregistered, as applicable, throughout the world:  (i)
copyrights, works of authorship and derivative works, websites and website
content, written materials in any form, marketing and sales materials, and
brochures; (ii) trade names, trade dress and trade styles, logos, common law
trademarks and service marks, and all goodwill of the business associated with
the foregoing excluding the trade name and trade dress of or for Parent or
otherwise related to Revera, Inc. or its Affiliates (excluding the Businesses);
(iii) databases, data structures and data collections; (vi) all web addresses,
sites, domain names excluding those related to Parent or otherwise related to
Revera, Inc. or its Affiliates (excluding the Businesses); (iv) computer
software, object code, source code, interfaces, scripts, software documentation
excluding proprietary operational protocols and related software, which are
included as Excluded Assets; (v) patents and applications therefor, including
without limitation, the right to claim priority and the right to any
continuation, division, or substitute application thereof and the right to any
reissue, restoration, extension or reexamination of any patent thereof,
improvements, amendments, renewals, and reissues of the same; (vi) inventions
and discoveries, invention disclosures, trade secrets, proprietary information,
know-how, technical data, confidential business information; (vii) any similar
corresponding or equivalent rights to any of the foregoing;



31

--------------------------------------------------------------------------------

 

(viii) any and all applications or registrations for any of the foregoing; (ix)
any and all rights under any license or other contract pertaining to any of the
foregoing, regardless of ownership; and (xi) all documentation related to and/or
reflective of any of the foregoing. 

4.23.3 Each of the Sellers is the sole and exclusive owner of, or has valid and
continuing rights to use, sell and license, each of the components of the
Sellers’ Intellectual Property used in connection with the operation of their
respective Business.  The use or other commercial exploitation of the Sellers’
Intellectual Property by the Sellers, does not infringe, constitute an
unauthorized use of or misappropriate any intellectual property rights of any
Person.  None of the Sellers is a party to or the subject of any pending or
threatened suit, action, investigation or proceeding which involves a claim (i)
against any of the Sellers, of infringement, unauthorized use, or violation of
any intellectual property rights of any Person, or challenging the ownership,
use, validity or enforceability of any Sellers’ Intellectual Property, or (ii)
contesting the right of any of the Sellers to use, sell, exercise, license,
transfer or dispose of any Sellers’ Intellectual Property.  None of the Sellers
have received written notice of any such threatened claim nor are there any
facts or circumstances that could form the basis for any claim against any of
the Sellers of infringement, unauthorized use, or violation of any intellectual
property rights of any Person, or challenging the ownership, use, validity or
enforceability of any Sellers’ Intellectual Property.

4.23.4 To the Seller Parties’ Knowledge, no Person (including any current or
former employee of any of the Sellers) is infringing, violating,
misappropriating or otherwise misusing any Sellers’ Intellectual Property, and
none of the Sellers has made any such claims against any Person (including
employees and former employees of any of the Sellers) nor, to the Seller
Parties’ Knowledge, is there any basis for such a claim.

4.23.5 No trade secret or any other non-public, proprietary information material
to the operation of any Business as presently conducted has been authorized to
be disclosed or has been actually disclosed by any of the Sellers to any
employee of the Sellers or any third Person other than pursuant to a
confidentiality or non-disclosure agreement restricting the disclosure and use
of the Sellers’ Intellectual Property.  Each of the Sellers has taken all
reasonably necessary and appropriate steps to protect and preserve the
confidentiality of all trade secrets and any other confidential information of
such Seller.

4.24. Tax Matters

.

4.24.1 Sellers have duly filed all foreign, federal, state and local Tax Returns
required to be filed by Sellers on or prior to the date of this Agreement, and
they have paid all Taxes that have become due pursuant to such Tax Returns and
reports or pursuant to any assessment received by Sellers. 

4.24.2 None of the Sellers has any unpaid liability for Tax (other than properly
accrued current Taxes) of any kind for which Buyer may become liable, or that
could result in a lien upon any of the Assets. 



32

--------------------------------------------------------------------------------

 

4.24.3 All Tax Returns filed by Sellers are true, complete and correct in all
material respects. 

4.24.4 Each Seller (i) has paid or will pay properly and timely to the
appropriate Taxing Authority all payroll, unemployment and similar Taxes due
from such Seller on or before the Closing Date, (ii) has withheld or will
withhold properly and has timely paid or will timely pay to the appropriate
Taxing Authority all other Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor or other third party with respect to the Businesses, and (iii) has
complied with all information reporting, backup withholding and Tax Return
requirements, including maintenance of required records with respect thereto, in
connection with any such amounts. 

4.24.5 There are no proceedings or other actions pending or to the Knowledge of
Sellers threatened, for the assessment and collection of additional Taxes of any
kind for any period for which Tax Returns have or were required to have been
filed.  None of Sellers has agreed to extend the time or waive the applicable
limitations period for the assessment of any deficiency or adjustment for any
taxable year. 

4.24.6 No claim has ever been made by a Taxing Authority in a jurisdiction where
any Seller does not file Tax Returns that such Seller is or may be subject to
taxation by that jurisdiction, and to Sellers’ Knowledge, there is no basis for
such claim. 

4.24.7 None of the Assets constitute tax-exempt bond financed property or
tax-exempt use property within the meaning of Section 168 of the Code, and none
of the Assets is subject to a lease, safe harbor lease or other arrangement as a
result of which any Seller would not be treated as the owner for federal income
tax purposes.

4.25. Intentionally Omitted.

4.26. Resident and Patient Records.  All resident records and other relevant
records of each Business used or developed in connection with such Business
(collectively, the “Resident Records”) have been maintained substantially in
accordance with all applicable Laws governing the preparation, maintenance
confidentiality, transfer and/or destruction of such records.

4.27. OFAC

4.28. .  No Seller Party nor any of its officers, directors, managers,
principals or affiliates nor any of its brokers or any agents acting or
benefiting in any capacity in connection with this Transaction (a) is listed on
the Specially Designated Nationals and Blocked Persons List maintained by the
Office of Foreign Asset Control, Department of the Treasury (“OFAC”) pursuant to
the Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (“OFAC
Order”), (b) is listed on any other list of terrorists or terrorist
organizations maintained pursuant to the OFAC Order, the rules and regulations
of OFAC or any other applicable requirements contained in any enabling
legislation or other Executive Orders in respect of the Order, (c) is owned or
controlled by, or acts for or on behalf of any individual or entity on any of
the lists maintained pursuant to the OFAC Order or other Laws or Orders, (d) is
engaged in activities prohibited in the OFAC Order or other Laws or Orders, (e)
has been determined by competent



33

--------------------------------------------------------------------------------

 

authority to be subject to any of the prohibitions contained in the OFAC Order
or other Laws or Orders, (f) is in receipt of any notice from the Secretary of
State or the Attorney General of the United States or any other department,
agency or office of the United States claiming a violation or possible violation
of the OFAC Order or other Laws or Orders, or (g) has been convicted, pleaded
nolo contendere, indicted, arraigned or custodially detained on charges
involving money laundering or predicate crimes to money laundering.

4.1. Resident Census Information.  The Owner Operator Sellers and the Operator
Sellers have delivered to the Buyer true, correct and complete Resident Census
Information for each Facility’s last three (3) fiscal years and current
year-to-date broken out by month.

4.29. No Other Representations or Warranties

.  Except for the representations and warranties contained in this Article IV
(including the related portions of Sellers’ Disclosure Schedule), no Seller
Party has made or makes any other express or implied representation or warranty,
either written or oral, on behalf of the Sellers, including any representation
or warranty as to the accuracy or completeness of any information regarding the
Business and the Assets furnished or made available to Buyer (including any
information, documents or material made available to Buyer in the Data Room or
in any other form in expectation of the transactions contemplated hereby) or as
to the future revenue, profitability or success of the Business, or any
representation or warranty arising from statute or otherwise in law.

ARTICLE V – Representations and Warranties of Buyer

The Buyer represents and warrants to the Sellers that except as set forth in the
disclosure schedule delivered by the Buyer to the Sellers simultaneously with
the execution of this Agreement (the “Buyer’s Disclosure Schedule”):

5.1. Organization and Qualification

.  The Buyer is a limited liability company duly organized, validly existing and
in good standing under the Laws of its state of domestic jurisdiction with full
power and authority to own its properties and to carry on its business as now
conducted.

5.2. Authority

.  The Buyer has all requisite power and authority to execute and deliver this
Agreement and the Closing Documents to which it may be a party to perform and
consummate the Transaction.  Buyer’s execution and delivery of this Agreement
and the Closing Documents to which it may be a party and the performance and
consummation of the Transaction have been duly authorized by the Buyer’s
governing body, and no other action is required by Law, its organizational
documents or otherwise for such authorization.  This Agreement and, upon the
execution and delivery thereof (assuming due authorization, execution and
delivery hereof and thereof by the other parties hereto and thereto), the
Closing Documents constitute the legal, valid and binding obligation of, and is
enforceable against, the Buyer in accordance with its terms, except that such
enforceability may be limited by, and is subject to, the Bankruptcy and Equity
Exception.

5.3. Validity of Contemplated Transactions

.  The authorization, execution and delivery of this Agreement and the Closing
Documents to which it may be a party and the consummation of the Transaction by
the Buyer, does not and will not, with or without the giving of notice or
passage of time or both (a) violate, conflict with or result in the breach of
any term or provision of



34

--------------------------------------------------------------------------------

 

or require any notice, filing or consent under (i) the organizational documents
of the Buyer, (ii) except for the Regulatory Approvals and compliance with the
HSR Act, any Laws applicable to the Buyer, or (iii) any judgment, decree, writ,
injunction, order or award of any arbitrator, or Governmental Authority or
agency binding upon the Buyer; or (b) conflict with, result in the breach of any
term or provision of, require any notice or consent under, give rise to a right
of termination of, constitute a default under, result in the acceleration of, or
give rise to a right to accelerate any obligation under any contract to which
the Buyer is a party or by which any of its properties may be bound.

5.4. Litigation

.  There are no actions, suits or legal, administrative, arbitration or other
proceedings or governmental investigations pending or, to the Buyer’s Knowledge,
threatened against the Buyer before or by any Governmental Authority, and, to
the Buyer’s Knowledge, no basis exists for any such action, nor is there any
injunction, order judgment, ruling, settlement, stipulation or decree imposed
(or, to the Knowledge of the Buyer, threatened to be imposed) upon the Buyer by
any Governmental Authority.  As of the date hereof, there is no transaction
under consideration or pending by Buyer or any of its Affiliates that would be
reasonably expected to have the effect of preventing, delaying, making illegal
or otherwise interfering with any of the transactions contemplated by this
Agreement.

5.5. Consents; Waivers

.  No Approval is required on the part of the Buyer in connection with (i) the
execution and delivery of this Agreement, or any other agreement or instrument
contemplated hereunder by the Buyer, (ii) the compliance by the Buyer with any
of the provisions hereof or thereof, (iii) the consummation of the Transaction,
except for (x) compliance with the applicable requirements of the HSR Act and
(y) the Regulatory Approvals.

5.6. Financial Ability

.  Subject to Sections 6.10, at Closing the Buyer will have sufficient funds
available to acquire all the Assets pursuant to this Agreement and to pay all
fees and expenses required to be paid by Buyer at Closing.

5.7. State Licensure

.  Except as set forth in Section 5.7 of Buyer’s Disclosure Schedule, the Buyer
has no Knowledge of any circumstances within the Buyer’s control that would
impede the ability of the Buyer or its Affiliates to obtain and receive the
Regulatory Approvals on a timely basis in accordance with this Agreement.

5.8. Financial Advisors

.  No Person has acted, directly or indirectly, as a broker, finder or financial
advisor for the Buyer in connection with the Transaction, and no Person is
entitled to any fee or commission or like payment in connection with the
Transaction based upon any arrangement made by or on behalf of the Buyer or any
of its Affiliates.

5.9. OFAC

.  Neither Buyer nor any of its officers, directors, managers, principals or
affiliates nor any of its brokers or any agents acting or benefiting in any
capacity in connection with this Transaction (a) is listed on the Specially
Designated Nationals and Blocked Persons List maintained by OFAC pursuant to the
OFAC Order, (b) is listed on any other list of terrorists or terrorist
organizations maintained pursuant to the OFAC Order, the rules and regulations
of OFAC or any other applicable requirements contained in any enabling
legislation or other Executive Orders in respect of the Order, (c) is owned or
controlled by, or acts for or on behalf of any individual or entity on any of
the lists maintained pursuant to the OFAC Order or other Laws or



35

--------------------------------------------------------------------------------

 

Orders, (d) is engaged in activities prohibited in the OFAC Order or other Laws
or Orders, (e) has been determined by competent authority to be subject to any
of the prohibitions contained in the OFAC Order or other Laws or Orders, (f) is
in receipt of any notice from the Secretary of State or the Attorney General of
the United States or any other department, agency or office of the United States
claiming a violation or possible violation of the OFAC Order or other Laws or
Orders, or (g) has been convicted, pleaded nolo contendere, indicted, arraigned
or custodially detained on charges involving money laundering or predicate
crimes to money laundering.

ARTICLE VI – Additional Covenants and Agreements

6.1. Conduct of Business; Cooperation with Buyer.

6.1.1 Except as expressly permitted by this Agreement or as required by
applicable Law, during the period from the date of this Agreement until the
Closing, each of the Sellers shall with respect to the Assets and the operation
of the Business (w) conduct its business in the ordinary course consistent with
past practice, which shall include, without limitation, the timely payment, in
the ordinary course of business of the Sellers, of all bills, including Tax
bills, (x) comply in all material respects with all applicable Laws (including,
without limitation, maintaining all Licenses and/or approvals required for the
current operation of the Businesses), and all requirements of all Material
Contracts, all Permits and Approvals (y) use commercially reasonable efforts to
maintain and preserve intact its business organization and the goodwill of those
having business relationships with it and retain the services of its present
officers and key employees, and (z) keep in full force and effect all material
Policies maintained by it, other than changes to such Policies made in the
ordinary course of business.  Without limiting the generality of the foregoing,
except as expressly permitted by this Agreement or as required by applicable
Law, during the period from the date of this Agreement to the Closing, none of
the Sellers shall, without the prior written consent of the Buyer (such consent
not to be unreasonably withheld, conditioned or delayed) (provided that any such
limitation on an Affiliate of any Seller shall be applicable solely with respect
to conduct relating to or affecting the Assets and the operation of the
Businesses):

(a) sell, transfer, lease, mortgage, encumber or otherwise dispose of or subject
to any Encumbrance any of the Assets to any Person, except (A) pursuant to
Contracts in force at the date of this Agreement and listed in Section 6.1.1(a)
of the Sellers’ Disclosure Schedule, correct and complete copies of which have
been made available to the Buyer (B) dispositions of obsolete or worthless
Assets, or (C) sales of inventory in the ordinary course of business.

(b) make any acquisition (by purchase of securities or assets, merger or
consolidation, or otherwise) of any other Person or business;

(c) (A) enter into, terminate, waive any portion of or amend any Material
Contract (including, without limitation, any Provider Agreement in which any
Business participates), (B) enter into or extend the term or scope of any
Contract that purports to restrict the Sellers from engaging in any line of
business or in any geographic area, or (C) enter into any Contract that would be
breached by, or require the consent of any third party in order to continue



36

--------------------------------------------------------------------------------

 

in full force following, consummation of the Transaction; except in each case in
the ordinary course of business of the Sellers in accordance with past
practices;

(d) increase the compensation of or pay any bonus to, any of its officers,
directors, consultants, or employees or enter into, establish, amend or
terminate any employment, consulting, retention, change in control, collective
bargaining, bonus or other incentive compensation, profit sharing, health or
other welfare, stock option or other equity (or equity based), pension,
retirement, vacation, severance, deferred compensation or other compensation or
benefit plan, policy, agreement, trust, fund or arrangement with, for or in
respect of, any officer, other employee, director, or consultant, other than (A)
as required pursuant to applicable Law or the terms of Contracts in effect on
the date of this Agreement (correct and complete copies of which have been made
available to the Buyer in the Data Room or provided to Buyer), and (B) increases
in salaries, wages and benefits of employees made in the ordinary course of
business and in amounts and in a manner consistent with past practice;

(e) make any changes in financial accounting methods, principles or practices
(or change an annual accounting period), except insofar as may be required by a
change in GAAP, IFRS or applicable Law;

(f) amend any certificate of incorporation, formation or limited partnership,
bylaws, operating agreement or partnership agreement of any of the Sellers in a
manner that would preclude or otherwise interfere with the consummation of the
Transaction;

(g) take any action or omit to take any action, or permit any act or omission,
which, individually or in the aggregate, will cause or result in (A) a material
violation of any requirement of Law applicable to the Businesses or any of the
Assets, or (B)(1) notice from any Governmental Authority of a termination,
revocation, rescission, suspension or refusal to renew a Permit, (2) notice from
any Governmental Authority of a so called “fast track” decertification or a
survey finding of serious and immediate jeopardy at any Business, (3) the
institution of a penalty enforcement action, (4) the imposition of a ban on
admissions to any Facility, (5) the denial of payment for new admissions to any
Facility, or (6) notice from any Governmental Authority with respect to a change
in the number of licensed beds;

(h) whether directly or indirectly, have any discussions, negotiations
(preliminary or otherwise) or other dealings with any other Person regarding the
sale or lease of any Business or any of the Assets, or any other transaction
having a similar effect;

(i) have any material discussions, negotiations (preliminary or otherwise),
communications or other dealings with any labor union, other than (A) in the
ordinary course of business, or (B) as may otherwise be required by Law or any
collective bargaining agreement; provided that Sellers shall confer with and
involve the Buyer in any such discussions, negotiations, communications or other
dealings that are permitted by subsection (A) or (B) or otherwise consented to
by the Buyer;

(j) settle any open Cost Report or related appeal that could reasonably be
expected to have a material negative impact on Buyer’s future rate base;

(k) make any material alterations to any Business;



37

--------------------------------------------------------------------------------

 

(l) grant any easements or other rights with respect to the Real Property; or

(m) agree to take any of the actions precluded by this Section 6.1.1.

6.1.2 Each of the Seller Parties agrees that, during the period from the date of
this Agreement until the Closing, except as expressly contemplated or permitted
by this Agreement or as required by applicable Law, such Seller Party shall not
(i) take any action or agree to take any action that would cause any of the
representations or warranties of the Seller Parties set forth in this Agreement
(A) that are qualified as to materiality or Sellers’ Material Adverse Effect, to
be untrue, or (B) that are not so qualified, to be untrue in any material
respect, (ii) knowingly take any action or refrain from taking any action the
result of which could reasonably be expected to prevent or otherwise interfere
with or delay the consummation of the Transaction by the Walk Away Date, or
(iii) agree to take any of the actions precluded by this Section 6.1.2.

6.1.3 The Buyer agrees that, during the period from the date of this Agreement
until the Closing, except as expressly contemplated or permitted by this
Agreement or as required by applicable Law, the Buyer (and its Affiliates) shall
not (i) take any action or agree to take any action that would cause any of the
representations or warranties of the Buyer set forth in this Agreement (A) that
are qualified as to materiality, to be untrue, or (B) that are not so qualified,
to be untrue in any material respect, (ii) knowingly take any action or refrain
from taking any action the result of which could reasonably be expected to
prevent or otherwise interfere with or delay the consummation of the Transaction
by the Walk Away Date, or (iii) agree to take any of the actions precluded by
this Section 6.1.3.

6.2. Conduct of Business; Additional Covenants.

6.2.1 Maintenance of Assets.  The Seller Parties shall continue to maintain and
service the Businesses, consistent with their past practice, and shall continue
to maintain the inventory, supplies, linens, medicine, foodstuffs and other
similar items as may be reasonably necessary for the operation of the Businesses
at levels which are consistent with prior practice and in material compliance
with all applicable Laws and shall otherwise maintain and keep in full force and
effect all Permits applicable to the Businesses.

6.2.2 Liabilities; Encumbrances.  The Sellers shall duly and timely file all
reports or returns required to be filed with any and all Governmental
Authorities, and will promptly pay when due all Taxes, assessments and
governmental charges, lawfully levied or assessed upon them or the Businesses or
the operations thereof for periods ending on or prior to the Closing Date,
unless contested in good faith, in which case the Sellers shall pay such amounts
promptly after a final determination that such amounts are due.

6.2.3 Plans of Correction.  The Sellers shall comply in all material respects,
or shall obtain transferable waivers, with respect to any surveys or inspections
by any Governmental Authority arising from the Transaction contemplated in this



38

--------------------------------------------------------------------------------

 

Agreement and the requirements of any plan or plans of correction proposed in
response to any inspection or survey conducted by any Governmental Authority
that commences on or prior to the Closing Date and pay any fines or penalties
resulting from such inspections or surveys or if appealed, Sellers shall retain
liability for all costs and expenses in pursuing such appeals and the liability
for any penalties not rescinded.  In addition, Sellers shall consult with Buyer
and obtain approval for any settlements of such appeals and notify Buyer of the
final disposition of such matters.    

6.2.4 Further Assurances.  Each of the parties hereto, both before and after the
Closing, upon the request from time to time of any other party hereto and
without further consideration, will use reasonable commercial efforts to do each
and every act and thing as may be necessary or reasonably requested to
consummate the transactions contemplated hereby and to effect an orderly
transfer to Buyer of the Assets and the Assignment and Assumption Agreements,
including without limitation executing, acknowledging and delivering assurances,
assignments, powers of attorney and other documents and instruments, furnishing
information and copies of documents, books and records (including without
limitation tax records); filing reports, returns, applications, filings and
other documents and instruments with Governmental Authorities; and cooperating
with each other party hereto in exercising any right or pursuing any claim,
whether by litigation or otherwise, other than rights and claims running against
the party from whom or which such cooperation is requested.

6.3. Other Governmental Approvals.

6.3.1 Buyer and Seller Parties shall (i) as promptly as practicable after the
date hereof and in no event more than five (5) Business Days after the
expiration of the Due Diligence Period, file, or caused to be filed, with the
United States Federal Trade Commission and the Antitrust Division of the United
States Department of Justice all required notification and report forms under
the HSR Act with respect to the transactions contemplated hereby; (ii) request
early termination of the waiting period under the HSR Act; and (iii) respond to
as promptly as reasonably practicable, and shall as necessary or appropriate
cause its Affiliates to respond to as promptly as reasonably practical, to any
inquiries or requests received from any state attorney general, antitrust
authority or other Governmental Authority in connection with any matter arising
in whole or in part under any Antitrust Laws or related matters (including
complying at the earliest practical date with any requests for additional
information and documentary material made by the United States Federal Trade
Commission or the Antitrust Division of the United States Department of
Justice).  Buyer shall pay for all filing fees in connection with any filings
that must be made by any of the parties under the HSR Act. Buyer and its
Affiliates shall not, directly or indirectly, extend any waiting period under
any applicable Antitrust Laws, or enter into any agreement to delay or not to
consummate the transactions contemplated by this Agreement except with the prior
written consent of Seller Parties, which shall not be unreasonably withheld,
conditioned or delayed.

6.3.2 Certain Actions.  In connection with this Section 6.3 and subject to
Section 6.3.3, Buyer shall take, and cause its Affiliates to take, all actions
reasonably necessary to obtain any Approvals under all applicable Antitrust Laws
with respect to the



39

--------------------------------------------------------------------------------

 

transactions contemplated by this Agreement, to cause any applicable waiting
periods or review periods under all applicable Antitrust Laws to terminate or
expire at the earliest possible date, to secure the termination of any
investigation by any Governmental Authority, to avoid the filing of any suit or
proceeding by any Governmental Authority seeking to enjoin the consummation of
the transactions contemplated by this Agreement, to avoid the entry, or to
effect the dissolution, of any injunction or temporary restraining or other
Order in any litigation, arbitration or other proceeding that would have the
effect of restraining, preventing or delaying the consummation of the
transactions contemplated by this Agreement and to demonstrate in good faith, at
its own cost and expense, that the transactions contemplated by this Agreement
mandate approval under Antitrust Laws and other Laws, in each case, to expedite
consummation of the transactions contemplated by this Agreement to permit the
Closing to occur as soon as possible.

6.3.3 Further Agreement.  No party shall, and each party shall cause its
Affiliates not to, take any action that could reasonably be expected to
adversely affect or materially delay the waiver or consent of any Governmental
Authority or the expiration or termination of any waiting period under any
Antitrust Laws required to satisfy the conditions to closing in this Agreement,
and each such party shall, and shall cause its Affiliates, take the steps
necessary to allow for the Closing to occur as soon as is reasonably practical;
provided, that in no event shall Buyer or its Affiliates be obligated to agree
to enter into any consent decree that would result in divestiture of more than
one Business; provided, further that in the event that the consent order
requires divestiture of only one Business, after the consummation of the
transactions contemplated hereby and to the extent the net sales proceeds of
such divestiture is less than the allocable portion of the Purchase Price for
such Business as set forth in Exhibit “C”, the Seller Parties shall pay to the
Buyer one-half of any such difference.  Except as set forth in this Section
6.3.3, no action taken by Buyer or its Affiliates pursuant to this Section
6.3 shall entitle Buyer to any reduction of the Purchase Price, and none of
Buyer or any of its Affiliates shall be obligated to make any payments or
otherwise pay any consideration to any third party to obtain any applicable
consent, waiver or approval other than routine filing fees payable to
Governmental Authorities in accordance with applicable Laws. Nothing in this
Agreement imposes any obligation on Seller Parties and their Affiliates as to
any other interests or holdings of Seller Parties and their Affiliates either
prior to or after the Closing. 

6.3.4 Cooperation.  Each of Buyer and Seller Parties shall, and shall cause
their respective Affiliates to: (i) cooperate in all respects with each other in
connection with any filing, submission, investigation, action, requests for
additional information and documentary material, or inquiry in connection with
the transactions contemplated by this Agreement, (ii) promptly inform the other
parties of any communication received by such party or its Affiliate from, or
given by such party or its Affiliate to any Governmental Authority and of any
material communication received or given in connection with any proceeding by a
private party, in each case, regarding any of the transactions contemplated
hereby, (iii) have the right to review in advance, and to the extent practicable
each shall consult the other on and consider in good faith the views of the
other parties in connection with, any filing made with, or written materials to
be submitted to any Governmental Authority or, in connection with any proceeding
by a private party, any other Person, in connection with any of the transactions
contemplated



40

--------------------------------------------------------------------------------

 

hereby, (iv) make available to the other parties copies of all filings, notices
and other written communications submitted or made by any party or its
Affiliates to any Governmental Authority or received from any Governmental
Authority in connection with the transactions contemplated by this Agreement,
and (v) consult with each other in advance of any meeting, discussion, telephone
call or conference with any Governmental Authority or, in connection with any
proceeding by a private party, with any other Person, and to the extent not
expressly prohibited by the Governmental Authority or Person, give the other
parties hereto the opportunity to attend and participate, in each case,
regarding any of the transactions contemplated hereby.  With regard to any
sharing of information between the parties contemplated under Section 6.3, (A)
any disclosure of information shall been done in a manner consistent with
applicable Law and subject to the confidentiality provisions of this Agreement,
(B) information may be withheld as necessary to address reasonable
attorney-client privilege concerns or as necessary to comply with restrictions
set forth in any Contracts, (C) any party may, as it deems advisable or
necessary, reasonably designate any confidential or competitively sensitive
information as for “outside counsel only,” and (D) materials provided to a party
or its counsel may be redacted to remove references concerning the valuation of
the Assets and the Businesses.

6.4. State Licensing Approvals

.  Following the execution of this Agreement through the Closing, (i) the Buyer,
at its expense, shall cause the filing of complete applications, except with
respect to materials from a third party not then available which materials will
be submitted promptly upon receipt, no later than five (5) Business Days after
the expiration of the Due Diligence Period.  Buyer shall use its commercially
reasonable efforts to obtain prior to Closing all consents, approvals,
authorizations and clearances, which for the avoidance of doubt excludes
approvals or waiting periods under Antitrust Laws, (collectively, the
“Regulatory Approvals”) including those of the applicable state departments of
health and/or senior services set forth in Section 6.4 of the Sellers’
Disclosure Schedule attached hereto (the “State Licensure Authorities”), and of
other Governmental Authorities, including licensure and Medicare and Medicaid
certifications or consents thereto required for the Buyer to operate the
Businesses in the manner presently operated after the Closing, time being of the
essence, and (ii) the Sellers and the Buyer shall provide such information and
communications to the State Licensure Authorities as the other party or such
State Licensure Authorities or Governmental Authority may reasonably request in
connection with obtaining the Regulatory Approvals.

6.5. Confidentiality – Buyer

.  All non-public information provided to, or obtained by, the Buyer in
connection with the Transaction shall be “Confidential Information” for purposes
of the Confidentiality Agreement dated January 7, 2015 between the Buyer and
Parent, on behalf of the Company (the “Confidentiality Agreement”), the terms of
which shall continue in force until the Closing; provided that the Buyer and the
Sellers may disclose such information as may be necessary in connection with
seeking necessary consents and approvals as contemplated hereby.  No information
provided to or obtained by the Buyer regarding the business or prospects of the
Sellers pursuant to this Section 6.5 or otherwise shall limit or otherwise
affect the remedies available hereunder to the Buyer (including, but not limited
to, the Buyer’s right to seek indemnification pursuant to Article XI), or the
representations or warranties of, or the conditions to the obligations of Buyer
and the Sellers to consummate the Transaction.



41

--------------------------------------------------------------------------------

 

6.6. Confidentiality – Seller Parties

.  The Seller Parties shall not disclose or make use of, and shall use their
respective commercially reasonable efforts to cause all of their Affiliates not
to disclose or make use of, any knowledge, information or documents of a
confidential nature or not generally known to the public, (a)  with respect to
the Businesses and the Assets, from and after the Closing and (b) with respect
to the Buyer or its Affiliates, from and after the date hereof (whether
disclosed to a Seller Party before or after the date hereof), including the
financial information, technical information or data relating to the services
and names of customers and prospective customers of the Businesses which are
preserved as confidential information by Sellers, as well as filings and
testimony (if any) presented in the course of any arbitration of a dispute
except to the extent that such knowledge, information or documents shall have
become public knowledge through improper disclosure by Buyer or an Affiliate of
Buyer (collectively, “Buyer Confidential Information”); provided,  however that
any use by the Seller Parties of Buyer Confidential Information reasonably
necessary for the operation of the business of Parent after the Closing, and
that is in compliance with Section 8.3 hereof, shall not be deemed a breach
hereof, except that Parent may not disclose any Buyer Confidential Information
to any Person in connection therewith unless such Person is bound by a
confidentiality obligation with Parent at least as restrictive as the
confidentiality obligation set forth herein.

6.7. Publicity

.  Each of the parties hereto agrees not to disclose, or permit any of their
respective agents, representatives or employees to disclose any information
regarding the Transaction or any information obtained in connection therewith,
except as may be necessary or advisable in order to consummate the Transaction
and to obtain Regulatory Approvals, without obtaining the prior written approval
of the other party(ies) hereto, which approval will not be unreasonably withheld
or delayed, unless disclosure is required by applicable Law or by the applicable
rules of any stock exchange on which the Buyer or any of its Affiliates lists
securities, provided that, if filing of this Agreement with the Securities and
Exchange Commission or any securities regulator in Canada, including, without
limitation the Ontario Securities Commission is required by applicable Law, the
party intending to make such filing shall consult with the other party in
advance with respect thereto and with respect to the text of any related
disclosure.

6.8. Notification of Certain Matters.

6.8.1 The Sellers shall give prompt notice to the Buyer, and the Buyer shall
give prompt notice to the Sellers, of (i) any notice or other communication
received by such party from any Governmental Authority in connection with the
Transaction or from any Person alleging that the consent of such Person is or
may be required in connection with the Transaction, (ii) any actions, suits, or
legal, administrative, arbitration or other proceedings or governmental
investigations commenced or, to such party’s Knowledge, threatened against,
relating to or involving or otherwise affecting such party which relate to the
Transaction (exclusive of general economic or regulatory factors affecting
business in general), (iii) the discovery of any fact or circumstance that, or
the occurrence or non-occurrence of any event the occurrence or non-occurrence
of which, would cause any representation or warranty made by such party
contained in this Agreement (A) that is qualified as to materiality or Sellers’
Material Adverse Effect, to be untrue, and (B) that is not so qualified, to be
untrue in any material respect, and (iv) any failure of such party to comply
with or satisfy any covenant or agreement to be complied with or satisfied by it
hereunder.  No information provided to the Buyer pursuant to this



42

--------------------------------------------------------------------------------

 

Section 6.8 shall automatically constitute a breach of this Agreement nor shall
it be deemed to cure any breach of any representation, warranty or covenant made
in this Agreement.

6.8.2 In addition, the Sellers shall give prompt notice to the Buyer of any
recognition of any labor organization by any of the Sellers, or any demand for
such recognition, any filing of a petition by any labor organization with any
regional office of the National Labor Relations Board to represent employees at
any Business as the collective bargaining agent of any of Sellers’ employees (or
the election of any labor organization as such a collective bargaining agent),
the entry by any of the Sellers into any collective bargaining agreement or
union contract recognizing any labor organization as the bargaining agent of any
of Sellers’ employees, or any union card-signing activity or union organization
activity, which is known to the Seller Parties’ management, at any of the
Businesses.    

6.8.3 Sellers have made available copies of any correspondence (for the prior
year) resulting from any pre-closing surveys and inspections from applicable
State Licensure Authorities and/or the United States Department of Health and
Human Services’ Centers for Medicare & Medicaid Services (“CMS”), including, but
not limited to, copies of the CMS 2567 survey reports, initial notices regarding
same; plans of correction filed with respect to any Facility; notices of
substantial compliance subsequent to any such surveys, and CMS enforcement
action notices.  The Sellers shall deliver to the Buyer, promptly after receipt
of the same, copies of any Survey Reports issued between the date of this
Agreement and the Closing Date and received by the applicable Seller in the
ordinary course.  The Sellers shall notify the Buyer immediately upon the
occurrence of any survey or investigation of any Facility, regardless of whether
the applicable Governmental Authority has issued a formal report or finding
(such notice may be done verbally by telephone if promptly followed by written
notification).

6.8.4 Sellers shall notify Buyer of any Medicare or Medicaid recoupment claim or
open Cost Report settlement proposal received from a Governmental Authority.

6.9. Intentionally Omitted.

6.10. Efforts to Consummate.  Each of the parties shall take such actions and do
such things as are commercially reasonable to consummate the Transaction as
provided in this Agreement, including, without limitation, (i) cooperating to
obtain all material consents and Approvals referred to in Section 4.5 of
Sellers’ Disclosure Schedule or otherwise necessary in order to consummate the
Transaction, (ii) filing all forms, registrations and notices required to be
filed by or on behalf of such party in order to consummate the Transaction, and
taking all commercially reasonable actions necessary to obtain any requisite
material Approvals by any third party or Governmental Authority, (iii)
performing such party’s obligations under this Agreement, and (iv) avoid taking
any action that could reasonably be expected to materially delay the obtaining
of, or result in not obtaining, any Approval from any third party or
Governmental Authority necessary to be obtained prior to the Closing.  Without
limiting the generality of the foregoing, within two (2) Business Days following
expiration of the Due Diligence Period, Sellers shall provide a copy of this
Agreement to North Suburban Realty, Inc. (the “Ground Lease Landlord”)



43

--------------------------------------------------------------------------------

 

and shall request that the Ground Lease Landlord waive its right of first
refusal, and provide any and all necessary Approvals, under that certain Ground
Lease dated February 15, 1989 between the Ground Lease Landlord and Glen
Ridge.  Nothing in this Section 6.10 shall be construed to expand the Buyer’s
obligations to make any filings of perform any actions to obtain any necessary
Approval and/or termination of any waiting period under any Antitrust Laws,
which obligations are governed solely by Section 6.3.  The parties hereto agree
that should Sellers not obtain such waiver, Glen Ridge shall be deemed excluded
from this Agreement (and such Facility shall not be transferred to the Buyer)
and the Purchase Price shall be reduced by the amount allocated to Glen Ridge in
accordance with Exhibit “C” and any related adjustments hereunder shall be made
to reflect such exclusion. 

6.11. SEIU Pension Fund.  The Buyer and Seller Parties acknowledge and agree
that the Closing would, absent compliance with Section 4204 of ERISA, result in
a complete withdrawal of Willow Creek and Oakridge as contributing employers to
the Service Employees International Union National Industry Pension Fund (the
“SEIU Pension Fund”), thereby resulting in the SEIU Pension Fund assessing
withdrawal liability against such entities in accordance with Section 4203 of
ERISA.  The parties hereto agree to comply with Section 4204 of ERISA as
follows:

6.11.1 Buyer agrees to make contributions after the Closing to the SEIU Pension
Fund with respect to the operations of Willow Creek and Oakridge for at least
substantially the same number of contribution base units for which Seller
Parties and their ERISA Affiliates had an obligation to contribute within the
meaning of Section 4204(a)(1)(A) of ERISA.

6.11.2 To the extent required by ERISA Section 4204(A)(I)(B) and the regulations
issued thereunder, subject to the immediately following sentence, Buyer shall
provide to the SEIU Pension Fund a bond, letter of credit or amount in escrow in
such form and amount as is necessary to comply with the requirements of Section
4204(a)(1)(B) of ERISA.  To the extent reasonably requested by Buyer, Seller
Parties and their ERISA Affiliates will cooperate with the Buyer in preparing
and submitting a request for waiver of such bond obligation to the PBGC, and to
the extent such bond obligation is required, the Seller Parties will pay
one-half of such required amount.  

6.11.3 If Buyer withdraws from the SEIU Pension Fund in a complete withdrawal,
or a partial withdrawal with respect to the operations represented by Willow
Creek or Oakridge, during the first five plan years commencing with the first
plan year that begins after the Closing, (i) the Seller Parties shall pay an
amount of any withdrawal liability Buyer Parties, Seller Parties and their
respective ERISA Affiliates incur to the SEIU Pension Fund in an amount equal to
the lesser of (x) the present value of the withdrawal liability as of the
Closing Date, or (y) the actual amount of the withdrawal liability at the time
Buyer completely or partially withdraws from the SEIU Pension Fund, and Buyer
shall pay any withdrawal liability Buyer Parties, Seller Parties and their
respective ERISA Affiliates incur to the SEIU Pension Fund in excess of the
amount payable by the Seller Parties; and (ii) to the extent required by Section
4204(a)(1)(C) and the regulations issued thereunder, Seller Parties and their
ERISA Affiliates shall be secondarily liable to the SEIU Pension Fund with
respect to such operations (but fort his Section and compliance with Section
4204 of ERISA) if the liability of Buyer with respect



44

--------------------------------------------------------------------------------

 

to the SEIU Pension Fund is not paid.  If the liability of Buyer with respect to
the SEIU Pension Fund is not paid, Buyer shall notify Seller Parties and their
ERISA Affiliates as soon as practicable following Buyer’s withdrawal from the
SEIU Pension Fund.

6.11.4 To the extent required by Section 4204(a)(3)(A) of ERISA, if, all, or
substantially all, of the assets of Seller Parties or their ERISA Affiliates are
distributed, or if Seller Parties and their ERISA Affiliates are liquidated
before the end of the five plan year period commencing with the first plan year
that begins after Closing, then Seller Parties and their ERISA Affiliates shall
provide to the SEIU Pension Fund a bond or amount in escrow equal to the present
value of the withdrawal liability such entities would have to the SEIU Pension
Fund but for this Section and compliance with Section 4204 of ERISA.

6.11.5 If only a portion of the assets of Seller Parties and their ERISA
Affiliates are distributed during the period described in Section 6.11.4 above,
Seller Parties and their ERISA Affiliates shall provide a bond or an amount in
escrow to the extent required by Section 4204 of ERISA and the regulations
thereunder.

6.11.6 Buyer agrees to indemnify and hold harmless Seller Parties and their
ERISA Affiliates for, from, and against (i) any withdrawal liability that arises
due to Buyer’s withdrawal as described in Section 6.11.3, and to which Seller
Parties and their respective Affiliates become secondarily liable to the SEIU
Pension Fund, in excess of the amounts the Seller Parties have agreed to pay in
accordance with Section 6.11.3, and (ii) any and all expenses incurred,
including reasonable accounting, actuarial, and legal fees, arising directly or
indirectly by reason of the failure of Buyer to fully and completely perform any
part of the obligations undertaken by Buyer in this Section 6.11.  

6.11.7 Upon the Closing, the Buyer agrees to assume the collective bargaining
agreements between Willow Creek and Oak Ridge, on the one hand, and 1199 SEIU,
UHE, on the other hand (the “Willow Creek and Oak Ridge CBAs”) as of the Closing
Date and agrees to contribute to the SEIU Pension Fund after the Closing Date as
a new participating employer in accordance with the Willow Creek and Oak Ridge
CBAs, respectively.]

6.12. Intentionally Omitted.    

6.13. Certain Taxes.

6.13.1 All transfer, documentary, sales, use, stamp, registration and other such
Taxes, and all conveyance fees, recording charges and other fees and charges
(including any penalties and interest) incurred with respect to any Facility or
Business in connection with consummation of the Transactions, but expressly
excluding income Taxes (collectively, the “Transfer Taxes”), if any, shall be
borne by the Buyer or Sellers in accordance with customary practice of the state
and county where such Facility or Business is located, as specified on Exhibit
“E” hereto.  In no event shall Buyer be obligated to pay any amounts related to
income Taxes or other Taxes imposed upon or with respect to income or gain
attributable to the sale of the Assets or the Businesses 



45

--------------------------------------------------------------------------------

 

pursuant to this Agreement.  Buyer and Sellers shall cooperate to timely prepare
and file any Tax Returns relating to such Transfer Taxes, including any claim
for exemption or exclusion from the application or imposition of any Transfer
Taxes.  The party that is legally required to file Tax Returns with respect to
all such Transfer Taxes shall file all such necessary Tax Returns with respect
to such Transfer Taxes, and, to the extent required by applicable Law, such
party shall cause any other necessary party to join in the execution of any such
Tax Returns.  To the extent that any party files any Tax Returns and pays any
Transfer Taxes that are to be filed or paid by any other party in accordance
with this Section 6.13 and Exhibit “E” hereto, the party whose obligation it is
to pay such Transfer Taxes in accordance with this Section 6.13 and Exhibit “E”
hereto shall, within ten (10) days of a written request thereof, reimburse the
other party for such Transfer Taxes and any expenses incurred in connection with
the preparation and filing of such Tax Returns.

6.13.2 Buyer shall prepare and timely file all Tax Returns with respect to
Property Taxes (as defined below) for any taxable period that includes (but does
not end on) the Closing Date (a “Straddle Period”).  For purposes of this
Agreement, “Property Taxes” shall mean all ad valorem Taxes, real and personal
property Taxes and special Tax assessments applicable to the Assets and the
Businesses.    The Property Taxes applicable to the Assets and the Businesses
shall be prorated as of the Closing Date.  Unless otherwise calculated in
accordance with the adjustments set forth in Section 2.3.1, on the Closing Date,
Sellers shall pay all Property Taxes due and owing on the Assets and the
Businesses which are applicable to the pre-Closing portion of any Straddle
Period, regardless of when billed.  If the tax rate and assessed values
applicable to the Property Taxes for the current Property Tax year have not been
determined by the Closing Date, the most current Tax rate and assessed values
which are known shall be used to determine the proration of the current year’s
Property Taxes.  Promptly after the final actual amount of the current year
Property Taxes shall have been determined, Buyer will advise Sellers of such
actual amount of such current year Property Taxes and, (i) if the amount of the
actual current year Property Taxes is greater than the amount used to determine
the portion of the current year Property Taxes at the Closing, Sellers will pay
Buyer the additional amount of the current year Property Taxes applicable to the
pre-Closing proportion of such Straddle Period, and (ii) if the amount of the
current year Property Taxes is less than the amount used to determine the
proration of current year Property Taxes at the Closing, Buyer shall repay to
Sellers the excess amount of the current year Property Taxes applicable to the
pre-Closing portion of such Straddle Period that Sellers paid at Closing (or
that was taken into account in calculating Sellers’ Net Working Capital).

6.13.3 Notwithstanding anything to the contrary in this Agreement, no Seller
shall file any amended Tax Return with respect to the Assets or the Businesses
with respect to taxable periods ending on or prior to the Closing Date without
the written consent of Buyer if such amendment would adversely affect Buyer,
unless required to do so by applicable Law.

6.14. Interim Financial Statements.  The Sellers shall deliver to Buyer within
fifteen (15) Business Days after the end of each calendar month following the
date of this Agreement and up to the Closing Date the unaudited statement of
operations of each the Sellers, reflecting the



46

--------------------------------------------------------------------------------

 

operation of the Businesses by the Sellers, for such calendar month (such
unaudited statements, including the related notes and schedules that apply to
the Sellers, are collectively referred to herein as the “Interim Financial
Statements”).

6.15. Maintenance of Resident Records. Sellers shall maintain all Resident
Records substantially in accordance with all applicable Laws governing the
preparation, maintenance confidentiality, transfer and/or destruction of such
Resident Records.  All such Resident Records shall be retained and maintained by
Sellers at the applicable Business through the Closing Date.

6.16. Contracts.  The Buyer shall review the Contracts during the Due Diligence
Period and, on or prior to the expiration of the Due Diligence Period, shall
give notice to the Seller Parties indicating which of the Contracts that Buyer
will not assume at Closing (collectively, the “Buyer Excluded Contracts”);
provided, that Buyer shall assume any and all Contracts that (a) allow for
termination without cause with no more than ninety (90) days (or one hundred
eighty (180) days with respect to private or commercial payor, governmental
payor and other managed care contracts that (i) are assignable (including with
the consent of the applicable payor, if required) and (ii) cover patients of any
of the Businesses on the Closing Date other than patients for whom the Buyer or
its Affiliates have negotiated and obtained alternative coverage effective as of
the Closing Date) notice, or (b) do not require payment of a termination or
similar fee in excess of $50,000 for any individual Contract and $250,000 in the
aggregate (“Assumable Contracts”); provided that the Buyer shall not assume
those Contracts listed on Schedule 6.16.  The Seller Parties represent to the
Buyer that all of the Contracts being assigned to Buyer or its Affiliates
hereunder are Assumable Contracts, and to the extent any such Contracts are not
Assumable Contracts, the Buyer may provide notice to the Seller Parties that
such Contract is a Buyer Excluded Contract pursuant to the first sentence of
this Section 6.16.  To the extent that any Material Contracts or Personal
Property Leases are not made available to Buyer during the Due Diligence Period,
but are made available to Buyer prior to the Closing Date, Buyer shall have five
(5) Business Days following the date on which any such Material Contract or
Personal Property Lease is made available to Buyer to review such Contract or
Personal Property Lease and give notice to the Seller Parties indicating if such
Contract is not an Assumable Contract and whether Buyer will not assume such
Contract or Personal Property Lease at Closing.  If Buyer gives such notice that
it will not assume any such Contract or Personal Property Lease, such Contract
or Personal Property Lease shall be deemed to be a Buyer Excluded Contract.  To
the extent that any Material Contracts or Personal Property Leases are not made
available to Buyer prior to the Closing Date, such Material Contracts or
Personal Property Leases shall be deemed to be Buyer Excluded Contracts. 
Sellers shall give notice to all parties under the Contracts listed in Schedule
7.2.4 in order to obtain from such parties any consent required to be obtained
to assign such Contract to the Buyer on or prior to the Closing Date.  Seller
shall be responsible for all costs and expenses under such Contracts prior to
the Closing Date.

6.17. Supplemental Information.

6.17.1 The Seller Parties shall, from time to time prior to or at the Closing,
by notice in accordance with the terms of this Agreement (provided that Seller
may deliver such notice by electronic mail), supplement or amend any of Sellers’
Disclosure Schedules  to the extent that any update or amendment of Sellers’
Disclosure Schedules by any Seller Party is necessary as a result of the Seller
Parties’ operation of the Businesses in the



47

--------------------------------------------------------------------------------

 

ordinary course consistent with past practices;  provided that if any such
notice is delivered within three (3) Business Days prior to the date scheduled
for the Closing, then the Buyer may, at its option, extend the date of the
Closing to a date not later than five (5) Business Days after such notice is
delivered and the Seller Parties provide to the Buyer all information possessed
by the Seller Parties regarding the matters identified in such supplement or
amendment.    The updating and amendment of any portion of the Sellers’
Disclosure Schedules shall not cure or constitute a waiver of any breach of any
representation, warranty or covenant that occurred prior to the date of such
amendment unless expressly consented to in writing by the Buyer. 

6.17.2 The Owner Operator Sellers and the Operator Sellers shall deliver to the
Buyer within fifteen (15) days after the end of each calendar month following
the date of this Agreement and up to the Closing Date updated Resident Census
Information for each Facility relating to such calendar month.

6.17.3 The Sellers shall deliver to the Buyer any and all Cost Reports filed
with respect to any Facility from and after the date of this Agreement through
the Closing Date.

6.17.4 The Seller Parties shall notify the Buyer promptly of its receipt of any
written notice of the presence, release or threat of release or placement on, in
or from any Facility, or the generation, transportation, storage, treatment, or
disposal at any Facility, of any Hazardous Material.

6.17.5 The Seller Parties shall give the Buyer prompt written notice of any
actual or any threatened or contemplated condemnation of any part of the Real
Property or the Leased Property of which it receives notice.

6.17.6 The Sellers shall deliver to the Buyer at least ten (10) Business Days
prior to the Closing Date a schedule of all tangible Personal Property that is
used solely in connection with the use, leasing and maintenance of the
Businesses.

6.18. Transition.  The Sellers and the Buyer shall communicate and cooperate
with each other in order to facilitate an orderly transition of operations of
the Businesses at Closing, including, without limitation, with respect to (i)
the notification of employees at each Facility at least thirty (30) days prior
to the Closing of the transactions contemplated in this Agreement, (ii) the
provision to the Buyer of access to the employees at each Facility as reasonably
requested by the Buyer for the transition of operations of the Facility, (iii)
the provision to the Buyer of access to the Transitioned Employees to complete
enrollment of such Transitioned Employees in the Buyer’s employee benefit plans
and (iv) the cooperation by Sellers with the Buyer at least sixty (60) days
prior to the Closing for the transition of the information technology systems in
place at each Facility.

6.19. Tail Insurance.  On or prior to Closing, to the extent necessary if
Sellers’ insurance coverage is other than occurrence based, Sellers shall
provide evidence of ongoing insurance coverage for Sellers’ tail liabilities
with respect to professional liability, general liability and worker injury
claims that is reasonably satisfactory to



48

--------------------------------------------------------------------------------

 

the Buyer and in amounts equal to or greater than the Buyer’s
actuarially-determined accruals for professional liability, general liability
and worker injury insurance, with coverage extended to a minimum of three (3)
years after the Closing, with respect to Sellers’ prior operation of the
Businesses, which coverage shall, to the extent permitted, name the Buyer as an
additional insured thereunder.

6.20. Pay-Off Letters.    Sellers shall deliver to the Buyer within three (3)
Business Days prior to the Closing Date all pay-off letters for the Repaid Debt
to be discharged at Closing in accordance with Section 2.1.3.

6.21. Full Access and Disclosure.    

6.21.1 Except as prohibited by law or as provided in this Agreement, upon
reasonable notice and subject to reasonable conditions such as the condition
that a representative of the Sellers accompany the Buyer, the Sellers shall
afford to the Buyer, and its counsel, accountants and other authorized
representatives reasonable access during business hours to the Assets, the
Facilities, computer systems, books and records, in any way relating to the
Assets and/or the Businesses, including, but not limited to, the roofs, all
equipment (fixed and movable), heating and cooling systems, and any and all
vehicles, financial data and records, operating data and other information
reasonably requested, including the most recent financial statements, Cost
Reports, inspection reports, plans of correction (all with respect to a minimum
of the past three (3) years), current room rates (including dates and amounts of
increases), census data and resident mix, payroll information, employment
agreements, personnel policies, occupancy agreements with residents, leases, and
all contracts, agreements, and other documents relating to outside contractors,
vendors, consultants, or other outside parties relating to any Business and to
which any Business or Seller is now or may become a party in order that the
Buyer may have full opportunity to make such reasonable investigations of the
Assets or the Businesses as it shall desire to make.  The Sellers shall furnish
such additional financial and operating data and other information in accordance
with this Article VI and as the Buyer and its representatives shall from time to
time reasonably request. The Buyer agrees to use discretion on any site visits
which shall be conducted at times agreed upon by the parties to avoid disrupting
the Businesses, their employees and their patients.  To the extent that any
resident records and other relevant records of any Business used or developed in
connection with the business conducted by such Business are maintained by or in
any computer equipment or software owned by the Sellers, the Sellers shall work
with the Buyer prior to the Closing to electronically copy the information
stored in such computer equipment or software so that the Buyer shall have
access to the information in usable form at the Closing.

6.21.2 All such inspections and investigations by the Buyer and its authorized
representatives described above shall be completed at the Buyer’s risk without
any liability to the Sellers, except to the extent caused by any Seller’s gross
negligence or willful misconduct.  Subject to the foregoing sentence, in
addition to any other indemnification obligations set forth under this
Agreement, the Buyer hereby agrees to indemnify and hold harmless the Seller
Parties against any damages or injuries associated with completion of such
inspections or investigations, which undertaking shall survive the



49

--------------------------------------------------------------------------------

 

termination of this Agreement or the conveyance of the Assets by the Seller
Parties to the Buyer, as applicable, indefinitely.  The Buyer further undertakes
that any damage occasioned to the Assets caused solely by such inspections or
investigations shall be cured in a reasonable time frame by restoring the Assets
disturbed or damaged back to their pre-entry and pre-disturbed state; provided
that the Buyer shall have no obligation to indemnify the Seller Parties with
respect to any damage caused in part by any Seller Party’s gross negligence or
willful misconduct.  The Buyer agrees to indemnify and hold harmless the Seller
Parties from claims by third parties for monies due incidental to such
inspections or investigations.

6.22. Real Estate Due Diligence.  The Buyer shall use its commercially
reasonable efforts to obtain as soon as practical (i) current ALTA/ACSM Land
Title surveys for the Real Property (collectively, “Surveys”), and (ii)
preliminary reports on title for the Real Property, issued by the Title Company,
each such preliminary report shall contain a commitment (collectively, the
“Title Reports”) of the Title Company to issue to the Buyer a title insurance
policy on 2006 ALTA Owners Policy form (collectively, the “Buyer Title Insurance
Policies”) insuring the fee simple interest of the Buyer in the Real Property on
which the applicable Facility is located.  The Buyer shall be solely responsible
for the costs of the Surveys.  The Title Reports shall be delivered with legible
copies of all recorded exceptions to title referred to therein to the extent
reasonably available.  The Title Policies shall be in the amount allocated to
the Facilities and related Real Property in accordance with Exhibit “C”.  The
Sellers shall use their commercially reasonable efforts to cause all standard
exceptions to be deleted from the Title Reports at Closing, including without
limitation, executing Sellers’ affidavits, gap indemnities and the like.  Prior
to the expiration of the Due Diligence Period, the Buyer shall approve or
disapprove in writing any matter(s) set forth in the Title Reports and Surveys,
with any such notice of disapproval specifying the matter(s) to which the Buyer
objects.  The failure of the Buyer to disapprove any lien or other matter
reflected in the Title Reports or Surveys prior to the expiration of the Due
Diligence Period shall be deemed approval by the Buyer thereof.  If the Buyer
disapproves any lien or other matter reflected in the Title Reports or Surveys,
the Sellers shall have five (5) Business Days from the date of such notice of
disapproval in which to advise the Buyer whether or not they are prepared to
cure the same prior to the Closing (which cure may be effected by payment and
discharge of the objectionable item or by causing the Title Company to remove
the same as an exception or affirmatively insure over such item).  The failure
of the Sellers to respond within said five (5) Business Day period shall be
deemed to be an election by the Sellers not to cure.  If the Sellers elect to
cure any matter objected to by the Buyer, the Sellers shall have thirty (30)
days to effectuate a cure, and the time for Closing shall be extended, if
necessary.  If the Sellers elect not to cure within said five (5) Business Day
period (or are deemed to have elected not to cure) or fail to cure within said
thirty (30) day period, the Buyer shall have five (5) Business Days thereafter
in which to advise the Seller Parties in writing of the Buyer’s election (x) to
waive the matters to which the Buyer objected and which the Sellers are not
prepared to cure or fail to cure within the applicable thirty (30) day period
and to proceed to Closing, in which case such matters shall be deemed Permitted
Exceptions or (y) to terminate this Agreement in accordance with Article X.  The
failure of the Buyer to respond within said five (5) Business Day period shall
be deemed to be an election by the Buyer to terminate this Agreement.  The
Sellers shall pay, or cause to be paid, all monetary liens or encumbrances
affecting or recorded against the Real Property other than Permitted Exceptions
that are not to be paid off from the proceeds at Closing.



50

--------------------------------------------------------------------------------

 

 

6.23. Phase I Environmental Reports.  The Sellers shall, upon request and
reasonable advance notice from the Buyer, permit the Buyer and its agents to
conduct Phase I environmental assessments for the Facilities (collectively,
“Phase Is”), at the Buyer’s sole cost, and the Sellers shall make available for
review and copy any previously prepared Phase Is or other environmental
assessments in its possession conducted for any Facility or the Real
Property.  The Buyer shall not take any core samples, install any monitoring
wells, or undertake any other invasive tests or studies, or communicate with any
Government Authorities regarding Hazardous Materials without the Sellers’ prior
written consent (which may be withheld by the Sellers in their sole
discretion).  The Buyer shall deliver to the Sellers a copy of the Phase Is
promptly upon receipt.  The Buyer shall have until the expiration of the Due
Diligence Period to approve or disapprove any matter(s) set forth in the Phase
Is or other inspection report in writing delivered to the Sellers, with any such
disapproval specifying the matter(s) to which the Buyer objects (“Environmental
Notice”).  The failure of the Buyer to deliver an Environmental Notice to the
Sellers  prior to the expiration of the Due Diligence Period shall be deemed
approval.  If the Buyer delivers an Environmental Notice to the Sellers prior to
the expiration of the Due Diligence Period, the Sellers shall have five (5)
Business Days from the date of the Sellers’ receipt of such Environmental Notice
in which to advise the Buyer whether or not they are prepared to cure the same
prior to Closing (which cure may be effected by (i) the Sellers contracting with
and paying for, before or at Closing, the recommended remediation work to be
done by an environmental consulting firm reasonably acceptable to the Buyer as
recommended in the applicable Phase I, or (ii) the Sellers contracting for the
recommended remediation work with an environmental consulting firm reasonably
acceptable to the Buyer and placing one hundred percent (100%) of the estimated
costs of the remediation in escrow with the Title Company to be disbursed for
payment of all remediation costs as and when payment therefore is due with the
balance, if any, to be released to the Sellers promptly upon completion of and
payment for all such remediation as recommended in the applicable Phase I).  The
failure of the Sellers to respond within said five (5) Business Day period shall
be deemed to be an election by the Sellers not to cure.  If the Sellers elect to
cure any matter objected to by the Buyer, the Sellers shall have thirty (30)
days to effectuate a cure, and the time for Closing shall be extended, if
necessary.  If the Sellers elect not to cure within said five (5) Business Day
period (or are deemed to have elected not to cure) or fail to cure within said
thirty (30) day period, the Buyer shall have five (5) Business Days thereafter
in which to advise the Sellers in writing of the Buyer’s election (x) to waive
the matters to which the Buyer objected and which the Sellers are not prepared
to cure or failed to cure within the applicable thirty (30) day period and to
proceed to Closing or (y) to terminate this Agreement in accordance with Article
X. The failure of the Buyer to respond within said five (5) Business Day period
shall be deemed to be an election by the Buyer to terminate this Agreement.

 

6.24. Destruction of Property.  If after the date of this Agreement, (a) any
Facility incurs damage, destruction or loss which is not Material Damage,
Destruction or Loss, or (b) any Facility incurs Material Damage, Destruction or
Loss which can be repaired within sixty (60) days and which the Sellers elect to
repair, then the Sellers shall repair any such damage, destruction or loss (in
all instances to restore the applicable Facility to fully functional status
consistent with operations prior to the casualty) before the Buyer shall be
obligated to proceed to Closing and purchase the Facilities pursuant to this
Agreement without adjustment in the Purchase Price, and



51

--------------------------------------------------------------------------------

 

the Closing Date shall be extended for a period not to exceed sixty (60) days to
complete such repair.  If any Facility incurs Material Damage, Destruction or
Loss and (x) it would take less than sixty (60) days to repair and Seller does
not elect to repair pursuant to clause (b) above or (y) it would take more than
sixty (60) days to repair, then in any such case the Buyer shall have the right
to receive an abatement of the Purchase Price in an amount equal to any
deductible or self-insured amount carried by any Seller and not reimbursable by
tenants, together with an assignment of Sellers’ rights to collect casualty
insurance proceeds for such loss, and in the event that the insurance proceeds
for such damage, destruction or loss will not cover the reasonably required
repairs, Seller shall pay to the Buyer the amount of the reasonably required
repairs in excess of the insurance proceeds.  For the purposes of this
Agreement, “Material Damage, Destruction or Loss” shall mean damage to, or
condemnation of, the applicable Facility, the costs of repair for which exceed
fifteen percent (15%) of the allocated value of the Real Property on which such
Facility is located as provided for on Exhibit “C” or which, in the Buyer’s
reasonable judgment, renders such Facility less than a functional structure to
continue to operate the Business at such Facility therein at seventy five
percent (75%) of licensed capacity. 

 

6.25. Vermont Regulatory Approvals.  Notwithstanding anything herein to the
contrary, in the event that the parties determine that obtaining necessary
Regulatory Approvals from Vermont State Licensure Authorities will cause the
Closing to be delayed by at least forty five (45) days from the date that
Closing would regularly occur (based on receipt of Regulatory Approvals from the
other State Licensure Authorities), the parties hereto agree to (a) effect the
Closing with respect to all of the Facilities, except those that require
Regulatory Approval from Vermont State Licensure Authorities, as soon as
reasonable possible after receipt of all Regulatory Approvals from all other
State Licensure Authorities, and (b) effect the Closing with respect to
Facilities that are subject to the Vermont State Licensure Authorities as soon
as is reasonably practical after receipt of all Regulatory Approvals from the
Vermont State Licensure Authorities.  In such event, the parties hereto shall
work in good faith to modify the required Closing deliverables, working capital
and other adjustment procedures and make such other changes to this Agreement as
may be necessary to provide for the two Closings.

 

ARTICLE VII – Conditions Precedent

7.1. Conditions to Each Party’s Obligation to Complete the Transaction

.  The respective obligations of each party hereto to complete the Transaction
shall be subject to the satisfaction (or waiver, if permissible under applicable
Law) at or prior to the Closing of the following conditions:

7.1.1 No Restraints.  No Law, injunction, judgment or ruling enacted,
promulgated, issued, entered, amended or enforced by any Governmental Authority
(collectively, “Restraints”) shall be in effect that would have the effect of
(i) enjoining, restraining, preventing, or prohibiting consummation of the
Transaction, or making the consummation of the Transaction illegal, or imposing
damages on the Buyer or any Seller as a result of consummating the Transaction
or (ii) otherwise preventing the consummation of the Transaction or (iii)
imposing limitations on the Transactions and/or the ability of any party hereto
to perform its obligations hereunder or operate the Business after the Closing
excluding complying with Section 6.3. 



52

--------------------------------------------------------------------------------

 

7.1.2 Antitrust.  The waiting period (and any extension thereof) applicable to
the Transaction under the HSR Act and any mandatory waiting periods under any
other applicable Antitrust Law shall have been terminated or shall have expired.

7.2. Conditions to Obligations of the Buyer

.  The obligation of the Buyer to consummate the Transaction shall be subject to
the satisfaction (or waiver), prior to or at the Closing, of each of the
following additional conditions precedent:

7.2.1 Representations and Warranties.  The representations and warranties made
by the Seller Parties contained in this Agreement shall be true and correct in
all material respects (disregarding any materiality qualifier) on and as of the
Closing Date with the same effect as though such representations and warranties
were made or given as of such date except for the Fundamental Reps, which shall
be true and correct in all respects, and except to the extent such
representations and warranties expressly relate to an earlier date, in which
case, as of such earlier date.

7.2.2 Performance of Obligations.  The Sellers shall have performed and complied
in all material respects (disregarding any materiality qualifier) with all of
the agreements and obligations required by this Agreement to be performed and
complied with by them prior to or at the Closing.

7.2.3 Regulatory Approvals.  The Buyer shall have received all Regulatory
Approvals; provided that approvals on terms and conditions consistent with the
Sellers’ existing regulatory approvals or conditions imposed due to the Buyers’
existing operations in any jurisdiction, shall be acceptable to Buyer.

7.2.4 Required Consents.  All Approvals required under any Material Contract set
forth on Section 7.2.4 of Buyer’s Disclosure Schedule or Permit shall have been
obtained on terms and conditions acceptable to Buyer;

7.2.5 Title.  Buyer is able to obtain title insurance commitments committing to
insure the Real Property at standard rates by Fidelity National Title Insurance
Company or another national title insurance company of Buyer’s choice (the
“Title Company”), free from all encumbrances and encroachments from or on the
Real Property except Permitted Exceptions (except as indicated to the contrary
in Section 4.15.1 of the Sellers’ Disclosure Schedule) and (ii) any Encumbrances
created or approved in writing by the Buyer, with such available endorsements as
Buyer may reasonably require.  The cost of the title policy premium plus the
cost of any endorsements for each Facility or Business shall be paid by the
Sellers or the Buyer in accordance with customary practice of the state and
county where such Facility or Business is located, and as specified on Exhibit
“E”.

7.2.6 Closing Documents.  The Buyer shall have received executed copies of all
of the Closing Documents and all other information to be delivered to it as
provided for in this Agreement.

7.2.7 Survey Reports.  All citations and/or deficiencies in any Survey Reports
with respect to any of the  



53

--------------------------------------------------------------------------------

 

Businesses or the Assets identified and scheduled by Buyer in its reasonable
discretion (as an operator of a substantially similar facility, acting
reasonably) in Schedule 7.2.7 during the Due Diligence Period shall have been
resolved or otherwise provided for to the satisfaction of the Buyer; provided
that this condition will be deemed to be satisfied with respect to any citation
or deficiency if the Seller Parties submit a plan of correction to the
applicable Governmental Authority in form and substance that an operator of a
substantially similar facility, acting reasonably, would submit.

7.2.8 Material Adverse Effect.  There shall have been no occurrence of a
Sellers’ Material Adverse Effect.

7.2.9 Intentionally Omitted.

7.2.10 Pay-Off Letters. The Buyer shall have received the Pay-Off Letters in
accordance with Section 6.20.

7.2.11 No Destruction of Property.  No Facility shall have suffered Material
Damage, Destruction or Loss, or if any Facility has suffered Material Damage,
Destruction or Loss, such Material Damage, Destruction or Loss shall have been
resolved in accordance with Section 6.24.

7.3. Conditions to Obligations of the Sellers

.  The obligation of the Sellers to consummate the transaction contemplated
under this Agreement shall be subject to the satisfaction, prior to or at the
Closing, of each of the following conditions precedent:

7.3.1 Representations and Warranties.  The representations and warranties made
by the Buyer contained in this Agreement shall be true in all material respects
on and as of the Closing Date with the same effect as though such
representations and warranties were made or given as of such date, except for
the representations and warranties that are qualified by materiality, which
shall be true and correct in all respects, and except to the extent such
representations and warranties expressly relate to an earlier date, in which
case, as of such earlier date.

7.3.2 Performance of Obligations.  The Buyer shall have performed and complied
in all material respects (disregarding any materiality qualifier) with all of
the agreements and obligations required by this Agreement to be performed or
complied with by it prior to or at the Closing.

7.3.3 Payment of Purchase Price.  The Buyer shall have delivered the Purchase
Price in accordance with Article II of this Agreement.

7.3.4 Intentionally Omitted.

7.3.5 Closing Documents.  The Sellers shall have received executed copies of all
of the Closing Documents to be delivered to it hereunder and all other
information to be delivered to it as provided for in this Agreement.



54

--------------------------------------------------------------------------------

 

7.4. Frustration of Closing Conditions

.  Neither the Sellers nor the Buyer may rely on the failure of any condition
set forth in Sections 7.1, 7.2 or 7.3, as the case may be, to be satisfied if
such failure was caused solely by such party’s failure to comply with its
obligations under this Agreement.

ARTICLE VIII – Obligations of Parties After Closing

8.1. Access to Records

.  For a period of five (5) years following the Closing Date, Buyer shall allow
the Sellers and their agents and representatives to have reasonable access to
(upon reasonable prior notice and during normal business hours and in a manner
consistent with applicable legal requirements), and to make copies of, at the
Sellers’ expense, the books and records and supporting material of the
Businesses relating to any period prior to the Closing, to the extent reasonably
necessary to enable the Sellers to investigate and defend employee or other
claims, prepare Tax returns, or for any other reasonable purpose.  The Seller
Parties shall allow the Buyer and its agents and representatives to have
reasonable access to (upon reasonable prior notice and during normal business
hours and in a manner consistent with applicable legal requirements), and to
make copies of, at the Buyer’s expense, books and records and supporting
material of any Seller Party, with respect to the Businesses, relating to any
period prior to the Closing, to the extent reasonably necessary to enable the
Buyer to prepare audited financial statements, pursue rate adjustments,
settlements or other appeals, to defend against claims, respond to audits or
review of Cost Reports, whenever conducted, to the extent that any Seller
Party’s information relating to any period prior to the Closing may affect
Buyer’s third-party payments to a Business, or for any other reasonable purpose,
whenever the need for such information may arise.

8.2. Mail

.  Any mail or other communications received by any Seller after the Closing
which relates to the operation of the Businesses following the Closing Date
shall be promptly forwarded to the Buyer at the address for notices set forth
below.

8.3. Accounts Receivable

.  Except as set forth in Sections 1.1.13 and 2.4, the Sellers shall retain all
their right, title and interest in and to all unpaid Accounts Receivable,
including, but not limited to, any Accounts Receivable arising from rate
adjustments which relate to any period ending on or prior to the Closing Date
even if such adjustments occur after the Closing Date.  All amounts received by
the Sellers following the Closing Date for goods and services provided by Buyer
after the Closing Date shall be held in trust by the Sellers for the benefit of
Buyer and shall be remitted in immediately available funds to Buyer within five
(5) Business Days of receipt.  All amounts received by the Buyer following the
Closing Date for Accounts Receivable shall be held in trust by the Buyer for the
benefit of the Sellers and shall be remitted in immediately available funds to
the Sellers within five (5) Business Days of receipt.  The Buyer shall
reasonably cooperate with the Sellers or their designees with respect to
collection of Accounts Receivable, and payments received shall be handled as
follows:

8.3.1 Payments received by the Sellers or the Buyer after the Closing Date with
respect to any Business from third-party payors, such as the Medicare program,
the Medicaid program, or commercial insurers, shall be handled as follows:

(a) if such payments either specifically indicate on the accompanying remittance
advice, or if the parties agree, that they relate to any period prior to the
Closing Date,



55

--------------------------------------------------------------------------------

 

they shall, subject to Sections 1.1.13 and 2.4, be forwarded (within five (5)
Business Days, and until so forwarded, shall be held in trust for the benefit of
the Sellers) to the Sellers or retained by the Sellers, as applicable, along
with the applicable remittance advice;

(b) if such payments indicate on the accompanying remittance advice, or if the
parties agree, that they relate to any period after the Closing Date, they shall
be forwarded (within five (5) Business Days, and until so forwarded, shall be
held in trust for the benefit of the Buyer) to or retained by the Buyer, as
applicable, along with the accompanying remittance advice;

(c) if such payments indicated on the accompanying remittance advice, or if the
parties agree, that they relate to periods both prior to and after the Closing
Date, the portion thereof which relates to the periods prior to the Closing Date
shall, subject to Sections 1.1.13 and 2.4, be forwarded (within five (5)
Business Days, and until so forwarded, shall be held in trust for the benefit of
the Sellers) to or retained by the Sellers, along with the accompanying
remittance advice, and the balance shall be remitted (within five (5) Business
Days, and until so remitted, shall be held in trust for the benefit of the
Buyer) to or retained by the Buyer, as applicable, along with the accompanying
remittance advice; and

(d) if the accompanying remittance advice does not indicate the period to which
a payment relates or if there is no accompanying remittance advice, and if the
parties do not otherwise agree as to how to apply such payment, then the payment
shall be deemed to apply against the oldest outstanding account receivable due
from such payor, and the portion thereof which is deemed to relate to the period
on or prior to the Closing Date shall, subject to Sections 1.1.13 and 2.4, be
forwarded (within five (5) Business Days, and until so forwarded, shall be held
in trust for the benefit of the Sellers) to or retained by the Sellers, and the
balance shall be remitted (within five (5) Business Days, and until so remitted,
shall be held in trust for the benefit of the Buyer) to or retained by the
Buyer, as applicable, along with the accompanying remittance advice.

8.3.2 Any payments received by the Sellers or the Buyer after the Closing Date
from or on behalf of private pay patients with outstanding balances as of the
Closing Date, which fail to designate the period to which they relate, will be
deemed to apply against the oldest outstanding account receivable due from such
patient, and the portion thereof which is deemed to relate to the period on or
prior to the Closing Date shall, subject to Sections 1.1.13 and 2.4, be
forwarded (within five (5) Business Days, and until so forwarded, shall be held
in trust for the benefit of the Sellers) to or retained by the Sellers, and the
balance shall be remitted (within five (5) Business Days, and until so remitted,
shall be held in trust for the benefit of the Buyer) to or retained by the
Buyer.

8.3.3 Nothing herein shall be deemed to limit in any way the Sellers’ rights and
remedies to recover Accounts Receivable due and owing the Sellers under the
terms of this Agreement.

8.3.4 Nothing herein shall be deemed to require the Buyer to pay any amounts in
excess of fifty percent (50%) of the Discounted A/R Excess to the Sellers.

8.3.5 If the parties mutually determine that any payment hereunder was
misapplied by the parties, the party which erroneously received said payment
shall remit



56

--------------------------------------------------------------------------------

 

the same to the other within five (5) Business Days after said determination is
made.  The Buyer and the Sellers shall, upon reasonable notice and during normal
business hours, have the right to inspect all cash receipts of the other
respective party in order to confirm the other party’s compliance with the
obligations imposed on it under this Section 8.4.

8.3.6 Buyer agrees to cooperate with representatives of the Sellers and their
Affiliates or designees in facilitating reasonable collection efforts for
outstanding Accounts Receivable relating to services provided prior to the
Closing Date.  Such reasonable efforts shall include but not be limited to
allowing access to outstanding Accounts Receivable records and documents,
rebilling third-party payors and providing necessary updates as to the status of
relevant accounts. 

8.4. Final Cost Reports.  The Sellers shall prepare a final cost report for each
Facility within the time frame required by Law and provide a copy of such
reports to the Buyer upon filing.

8.5. Provider Agreements.  At Closing, the Sellers shall assign the Provider
Agreements to the Buyer in accordance with and as permitted by any and all
applicable laws and orders, rules, requirements and regulations of CMS and the
state where each Facility is located subject to any and all other applicable
federal or state statutes and regulations regarding the same.  The Sellers and
the Buyer acknowledge and agree that the Buyer is not expected to have received
a “tie in” notice from CMS with respect to Sellers’ Provider Agreements or a new
Medicare provider agreement as of the Closing Date. Accordingly, prior to the
Buyer’s receipt thereof, the Sellers agree that the Buyer may bill for its
services under the Sellers’ Medicare and/or Medicaid provider numbers to the
extent permitted by law pending receipt of its tie in notice or new Medicare
and/or Medicaid provider agreement; provided, the Buyer shall comply in all
material respects with any and all applicable laws and orders, rules,
requirements and regulations of CMS and the state in which each Facility is
located with respect to billing of its services. Buyer shall indemnify Sellers
for all liabilities in connection with its use of Sellers’ provider numbers.

8.6. Computer and Telecommunications Equipment; Human Resources

8.6.1 To the extent that any records concerning any Business or the operation of
such Business (other than email communications) are maintained by or in any
computer equipment or software owned by the Sellers and to the extent that any
human resources or benefits administration services are required for the
transition of employees to the Buyer,  the Sellers shall work with the Buyer to
electronically copy the information stored in such computer equipment or
software so that the Buyer shall have access to the information in usable form
after the termination of the Cooperation Period and provide such reasonable
benefits administration and human resources transition services as may be
requested during the Cooperation Period (as defined below).  For purposes of
this Schedule, the “Cooperation Period” shall be a period of thirty  (30) days
immediately following the Closing Date.

8.6.2 The foregoing obligation shall relate to, among other things, books and
records pertaining to the operations of the Businesses, resident and patient
lists and records (including clinical records), operating procedure manuals,
records with respect to the applicable Transitioned Employees including benefits
administration, transition



57

--------------------------------------------------------------------------------

 

communication, employment applications, W-9 Forms, preliminary documentation and
performance evaluations, public administrative compliance records (including
state surveys and plans of correction), telephone and fax numbers, telephone
listings, Yellow Pages ads, sales and business records, supplier lists,
advertising and promotional materials, files, indices and market research
studies.  In addition to the foregoing, at all times during the Cooperation
Period,  the Buyer shall have reasonable access to the data related to the
operation of the Businesses on systems owned or operated by the Sellers’ of
their Affiliates to the extent necessary for transition of the operations of the
Businesses.

8.6.3 In addition to the foregoing services, the Buyer shall have access, during
the Cooperation Period, to all computer and telecommunication systems and
equipment owned by the Sellers located at the Facilities, including desktop
computers, T1 lines, cable internet, telephones and software. 

8.6.4 The Buyer may extend the Cooperation Period no more than three times, each
by not more than thirty  (30) days, by notifying the Sellers prior to the end of
the Cooperation Period (or extension thereof) if services set forth in this
Section 8.6 will continue to be needed.  The Sellers shall not be required to
continue employment of any employee solely for the purposes of providing the
services specified in this Section 8.6. 

8.6.5 The parties shall pay their own costs associated with performance under
this Section 8.6 for the first thirty (30) days of the Cooperation Period and
for the first thirty (30) day extension thereof pursuant to Section 8.6.4;
provided, however, the Seller Parties’ shall not be responsible for expenses
associated with performance under this Section 8.6 that are incurred during each
such thirty (30) day period in excess of one hundred thousand dollars
($100,000), and Buyer shall reimburse and pay to the Seller Parties the amounts
incurred in excess of one hundred thousand dollars ($100,000) during each such
thirty (30) day period, including Seller Parties’ fully-loaded labor and
benefits charges attributable to such services.  Buyer shall reimburse and pay
to the Seller Parties one hundred percent (100%) of all of Seller Parties’ costs
associated with performance under this Section 8.6 for the second and third
extensions of the Cooperation Period pursuant to Section 8.6.4, if applicable,
including Seller Parties’ fully-loaded labor and benefits charges attributable
to such services. Buyer hereby releases and agrees to indemnify Sellers for all
liabilities associated with such services.

ARTICLE IX – Employee Matters

9.1. Employees.  Buyer shall offer to employ after the Closing Date (a) all
unionized full-time and part-time employees at any of the Businesses (the
“Unionized Employees”) on such terms substantially similar to the terms of their
employment prior to the Closing Date and in accordance with all collective
bargaining agreements, and (b) substantially all of the other full-time and
part-time operations-level employees at any of the Businesses (collectively with
the Unionized Employees, the “Business Employees”), on such terms substantially
similar to what the Buyer provides to its current employees in similar
capacities; provided, however, that the Buyer shall not be required to offer to
employ any corporate level Business Employees or any Business Employees who does
not meet the Buyer’s current standards for employment.  Those persons who
receive and accept an offer of employment are referred to herein as the
“Transitioned



58

--------------------------------------------------------------------------------

 

Employees”.  The Buyers shall be liable for all group health plan continuation
coverage pursuant to the requirements of Section 601, et seq. of ERISA and
Section 4980B of the Code (“COBRA”), for all Transitioned Employees who are
subsequently terminated by the Buyer after the Closing Date, but shall have no
COBRA obligations for any employees not employed by Buyer or terminated on or
prior to the Closing Date except as may be required by applicable law.  Sellers
shall be liable for all severance obligations or any other Liabilities for any
Business Employees who are not Transitioned Employees.

 

9.2. The Sellers’ Benefit Plans

.  Except as otherwise provided in Sections 1.3.3 and 6.11, the Sellers shall
retain all Liabilities under the Benefit Plans attributable to periods ending on
or prior to the Closing in respect of each Business Employee or former employee
of the Sellers (including any beneficiary thereof).  With respect to the 401(k)
Plans, the Transitioned Employees shall be entitled to a pro rata portion, based
on the number of days of the current Plan year that occur before and including
the Closing Date, of any contribution to the 401(k) Plans by the Sellers or
their Affiliates in respect of the current plan year of the 401(k)
Plans.  Accrued benefits or account balances of the Transitioned Employees under
the 401(k) Plans shall be fully vested as of the Closing Date.  Except as set
forth on Schedule 9.2, the Buyer will not be required to assume the Sellers’
Benefit Plans.  From and after the Closing Date through December 31, 2015,  the
Seller Parties shall permit each Transitioned Employee and his or her dependents
to participate in the Seller Benefit Plans to the extent each such Transitioned
Employee participated in such plans prior to the Closing Date.  Purchaser shall
reimburse Seller for the applicable premium paid by Seller for each plan with
respect to each Transferred Employee.

9.3. The Buyer’s Benefit Plans

.  The Buyer will recognize all service with the Sellers of the Transitioned
Employees for the purposes of eligibility to participate in and vesting in those
employee benefit plans, within the meaning of Section 3(3) of ERISA, in which
such Transitioned Employees are enrolled by the Buyer after the Closing Date but
only to the extent that such time period is recognized under the terms of the
applicable prior plan and under the terms of the applicable plan or arrangement
of the Buyer.

9.4. Health Plans

.  As of January 1, 2016, all Transitioned Employees shall be eligible for
participation in a group health plan (as defined for purposes of the Code
Section 4980B) which shall be established and maintained by the Buyer for the
general benefit of its employees and their dependents, and all such Transitioned
Employees shall be covered without a waiting period and without regard to any
pre-existing condition. In addition, Buyer shall provide or cause to be provided
each Transitioned Employee with credit for any co-payments and deductibles paid
during the plan year commencing immediately prior to the Closing Date in
satisfying any applicable co-payments, deductibles or other out-of-pocket
requirements under any such group health plan for such plan year.

9.5. No Third Party Beneficiaries

.  No provision of this Article IX shall create any third party beneficiary or
other rights in any current or former employee (including any beneficiary or
dependent thereof) of any Seller in respect of continued employment (or resumed
employment) with the Buyer or any Affiliate thereof, and no provision of this
Article IX shall create any such rights in any such persons in respect of any
benefits that may be provided, directly or indirectly, under any benefit plan or
benefit arrangement of the Buyer or any plan or arrangement that may be
established by the Buyer or any of its Affiliates.  No provision of this
Agreement shall constitute



59

--------------------------------------------------------------------------------

 

a limitation on rights to amend, modify or terminate after the Closing Date any
such plans or arrangements of the Buyer or any of its Affiliates or to terminate
the employment of any Transitioned Employee.

9.6. Employment Records.  Except as may be prohibited by Law, each Seller shall
make available to the Buyer its employee records relating to the Transitioned
Employees, other than medical records.  At the Closing, except as may be
prohibited by Law, the Sellers shall provide such records to the Buyer.  To the
extent that any such records are maintained by or in any computer equipment or
software owned by Sellers, Sellers shall work with the Buyer prior to the
Closing to electronically copy the information stored in such computer equipment
or software so that the Buyer shall have access to the information in usable
form at the Closing.

9.7. Compliance with WARN and Similar Laws. The parties do not anticipate that
there will be any major employment losses as a consequence of the Transactions
contemplated by this Agreement that might trigger obligations under WARN
(referred to collectively as “WARN Obligations”).    

(a) To the extent that any WARN Obligations might arise with respect to the
Business Employees solely as a consequence of the Buyer’s failure to offer
employment to a minimum number of employees of the Sellers that results in an
employment loss (as defined in the WARN Act) of fifty (50) or more employees of
any Business on the Closing Date, it is agreed that Sellers will timely give all
notices to such employees at the applicable Business required to be given under
WARN or other similar statutes or regulations relating to any plant closing or
mass layoff, as defined in the WARN Act, or as otherwise required by any such
statute, and the Closing shall be extended as required to permit such timely
notification.  The Sellers shall be responsible for, and shall indemnify and
hold harmless the Buyer Indemnified Parties from and against any WARN
liabilities, losses, or claims arising from the Sellers’ failure to provide
timely notice to employees.

(b) To the extent that any WARN Obligations might arise with respect to the
Transitioned Employees at any Business solely as a consequence of the Buyer’s
failure to continue employment of a minimum number of Transitioned Employees
that results in an employment loss (as defined in the WARN Act) of fifty (50) or
more employees of such Business within the applicable window under the WARN Act,
the Buyer shall be responsible for, and shall indemnify and hold harmless the
Sellers from and against any WARN liabilities, losses, or claims arising from
the Buyer’s failure to continue to employ the requisite number of employees as
required under the WARN Act.

ARTICLE X – Termination

10.1. Termination

.  This Agreement may be terminated and the Transaction abandoned at any time
prior to the Closing:

10.1.1 By the mutual written consent of the parties; or

10.1.2 By the Sellers or the Buyer if the Closing does not occur on or before
December 31, 2015 (the “Walk Away Date”); provided, however, that if the time



60

--------------------------------------------------------------------------------

 

for Closing is extended pursuant to Sections 6.23 or 6.24. or in the event that
the Buyer is diligently pursuing its receipt of, but has not received, the
Regulatory Approvals but has still not received such approvals, the Walk Away
Date shall be extended in monthly increments, not to exceed two monthly
extensions; and provided further, however, that the right to terminate this
Agreement under this Section 10.1.2 shall not be available to a party if the
failure of the Transaction to have been consummated on or before such date was
primarily due to the failure of such party to perform any of its obligations
under this Agreement.

10.1.3 By the Buyer, if the Seller Parties shall have breached or failed to
perform any of their representations, warranties, covenants or agreements set
forth in this Agreement (except where such breach or failure to have performed,
individually or in the aggregate, has not and could not reasonably be expected
to have a Sellers’ Material Adverse Effect), which breach or failure is
incapable of being cured, or is not cured, by the Sellers within ten (10)
calendar days following receipt of written notice from the Buyer of such breach
or failure.

10.1.4 By the Sellers, if the Buyer shall have breached or failed to perform in
any material respect any of its representations, warranties, covenants or
agreements set forth in this Agreement, which breach or failure is incapable of
being cured, or is not cured, by the Buyer within ten (10) calendar days
following receipt of written notice from the Sellers of such breach or failure;
or

10.1.5 By the Buyer pursuant to Section 1.6, 6.23 or 6.24 hereof.

10.2. Effect of Termination

.  In the event of the termination of this Agreement as provided in Section
10.1, written notice thereof shall be given to the other party or parties,
specifying the provision hereof pursuant to which such termination is made, and
this Agreement shall forthwith become null and void (other than the provisions
of Section 4.21, Section 5.8, Section 6.5, Section 6.6, this Section 10.2 and
Section 10.3), and there shall be no liability or obligation on the part of the
Buyer, the Sellers, or their respective directors, members, officers,
stockholders, partners and Affiliates, as the case may be, other than as set
forth in such Sections, and except that nothing shall relieve any party from
liability under Section 10.3.

10.3. Liquidated Damages for Breaches by the Buyer

. 

10.3.1 In the event of the termination of this Agreement pursuant to Section
10.1.4, Parent shall receive, as liquidated damages for and in full settlement
of all claims against the Buyer in connection with this Agreement, the Escrow
Deposit (the “Seller Liquidated Damages Amount”), the nature of the Transaction
being such as will not permit any exact determination of the damages that may be
suffered by the Sellers by reason of a breach by the Buyer.  If the Transaction
shall not be consummated for any reason other than as specified in the preceding
sentence, the Deposit Escrow Agent shall pay the amount of the Escrow Deposit,
together with any and all interest and earnings thereon, to the Buyer
immediately upon termination of this Agreement.



61

--------------------------------------------------------------------------------

 

10.3.2 The parties acknowledge that, in the event of a breach of this Agreement
by the Buyer, it would be difficult to accurately calculate the damages that
would be suffered by the Seller Parties and have negotiated this Seller
Liquidated Damages Amount in good faith in an attempt to estimate the actual
damages and does not constitute a penalty clause.  The parties further agree
that the Seller Liquidated Damages Amount is reasonable under the totality of
the circumstance and, therefore, they waive the right to contest the dollar
amount of the Seller Liquidated Damages Amount or the enforceability of the
provisions of this Section 10.3.

ARTICLE XI – Indemnification

11.1. Survival of Representations and Warranties

.  The representations and warranties of the parties contained in this Agreement
shall survive for a period of eighteen (18) months following the Closing;
provided, however, that (a) all representations and warranties contained in
Sections 4.8.2 (Regulatory Compliance), 4.9 (Fraud and Abuse), 4.10
(Medicare/Medicaid Participation) and 4.11 (Cost Reports) shall survive until
thirty six (36) months following closing, (b) all representations and warranties
contained in Sections 4.12 (Employee Benefits), 4.13 (Environmental Matters) and
4.24 (Tax Matters) shall survive until sixty (60) days after the expiration of
the applicable statute of limitations with respect to the matters covered
thereunder; and (c) all representations and warranties of the Seller Parties
contained in, Sections 4.1 (Organization), 4.2 (Authority), 4.15.1 (Title) and
4.21 (Brokers), and the counterpart sections for Buyer, (the “Fundamental Reps”)
and all claims for fraud or willful misconduct or with respect to any Excluded
Asset or Assumed Liability or any claim made pursuant to Sections 11.2.2,
11.2.3, 11.2.5, 11.2.6, 11.2.7, 11.2.8, 11.2.9, 11.3.2, 11.3.3, 11.3.4 and
11.3.5 shall survive indefinitely; provided,  further, that any obligations to
indemnify and hold a party harmless under Section 11.2 or Section 11.3, as the
case may be, shall not terminate with respect to any Losses as to which the
Person to be indemnified shall have given notice (stating in reasonable detail
the basis of the claim for indemnification) to the indemnifying party in
accordance with Section 11.4 before the termination of the foregoing survival
period. 

11.2. Indemnification of the Buyer

.  The Seller Parties agree to jointly and severally reimburse, indemnify and
hold harmless the Buyer and its affiliates, officers, directors, employees,
shareholders, managers, members, agents and representatives and their respective
successors and assigns (each such Person is hereinafter referred to as an “Buyer
Indemnified Party”), from and against any and all losses, liabilities, claims,
obligations, damages, interest, fines, penalties, claims, suits, actions, causes
of action, assessments, costs and expenses (including costs of investigation and
defense and attorneys’ and other professionals’ fees and costs of enforcement of
rights), whether or not involving a third party claim (individually, a “Loss”
and, collectively, “Losses”), based upon, attributable to, resulting from or
arising under:

11.2.1 Any misrepresentation, breach or other inaccuracy of any representation
or warranty made by any Seller Party in this Agreement or any Closing Document
determined, in each case, without giving effect to any “materiality” or
“knowledge” qualifiers, or qualifiers of similar import, included therein, or
any of the facts, events, conditions or circumstances resulting in (or, in the
case of any allegations thereof by a third party, that would, if adversely
determined, result in) any such misrepresentation, breach or other inaccuracy;



62

--------------------------------------------------------------------------------

 

11.2.2 Any non-fulfillment of any post-Closing agreement or post-Closing
covenant on the part of any Seller Party under this Agreement or any of the
Closing Documents;

11.2.3 Any Retained Liability or any Liability pursuant to Section 9.7(a);

11.2.4 Intentionally Omitted;

11.2.5 Any general liability or professional liability claim with respect to any
Business related to or arising out of Sellers’ ownership or operation of such
Business prior to Closing;

11.2.6 Any and all claims, including any suit, action, or other proceeding
brought by applicable Governmental Authorities or other third party payors
against the Buyer, the Assets or any Business (A) arising from the ownership and
operation thereof by the Sellers prior to Closing or (B) as to any overpayments
or other claims made to the Sellers by third parties including, without
limitation, overpayments made with respect to Medicare, Medicaid and any other
third-party payor program prior to the Closing;

11.2.7 Any Excluded Asset;

11.2.8 Any and all obligations of the Seller Parties of any nature whatsoever,
including, without limitation, all liabilities and obligations with respect to
claims, damages, suits, proceedings or injury, related to or arising out of the
Sellers’ ownership or operation of the Real Property, the Personal Property, or
the Businesses prior to Closing, except the Assumed Liabilities; and

11.2.9 Any and all actions, suits, claims, proceedings, investigations, demands,
assessments, audits, fines, judgments, costs and other expenses (including,
without limitation, reasonable legal fees and expenses) arising out of the
foregoing or to the successful enforcement of this Section.

11.3. Indemnification of the Sellers

.  The Buyer agrees to reimburse, indemnify and hold harmless the Sellers and
its officers, directors, employees, shareholders, managers, members, agents and
representatives and their respective successors and assigns (hereinafter
referred to as a “Seller Indemnified Party”), from and against, any and all
Losses, based upon, attributable to, resulting from or arising under:

11.3.1 Any misrepresentation, breach or other inaccuracy of any representation
or warranty made by the Buyer in this Agreement or any Closing Document
determined, in each case, without giving effect to any “materiality” or
“knowledge” qualifiers, or qualifiers of similar import, included therein, or
any of the facts, events, conditions or circumstances resulting in (or, in the
case of any allegations thereof by a third party, that would, if adversely
determined, result in) any such misrepresentation, breach or other inaccuracy;



63

--------------------------------------------------------------------------------

 

11.3.2 Any failure by the Buyer to discharge and perform any Assumed Liability
in accordance with its terms or any other non-fulfillment of any post-Closing
agreement or post-Closing covenant on the part of the Buyer under this
Agreement;

11.3.3 Any Losses under or pursuant to the WARN Act (or analogous state Law)
resulting from any action taken by the Buyer after consummation of the
Transaction or Liabilities pursuant to Section 9.7(b);

11.3.4 Any Losses incurred by Sellers pursuant to Section 8.5; and

11.3.5 Any and all actions, suits, claims, proceedings, investigations, demands,
assessments, audits, fines, judgments, costs and other expenses (including,
without limitation, reasonable legal fees and expenses) arising out of the
foregoing or to the successful enforcement of this Section.

11.4. Method of Asserting Claims

.  All claims for indemnification by any Indemnified Party under this Article XI
shall be asserted and resolved as follows:

11.4.1 In the event that any claim or demand is asserted against or sought to be
collected from any Indemnified Party by a third party (a “Third Party Claim,”)
said Indemnified Party shall notify the party hereunder liable to such
Indemnified Party (the “Indemnitor”) of such claim or demand within thirty (30)
days from the date of such claim or demand upon the Indemnified Party,
specifying the nature of and basis for such claim or demand and the amount or
the estimated amount thereof to the extent then feasible (which estimate shall
not be conclusive of the final amount of such claim and demand) (the “Claim
Notice”); provided, that the failure to so notify the Indemnitor shall not
relieve the Indemnifying Party of its obligations hereunder except to the extent
such failure shall have materially prejudiced the Indemnifying Indemnitor’s
ability to defend such claim.  Thereafter, the Indemnified Party shall deliver
to the Indemnitor, without undue delay, copies of all notices and documents
(including court papers received by the indemnitee) relating to the Third Party
Claim so long as any such disclosure could not reasonably be expected to have an
adverse effect on the attorney-client or any other privilege that may be
available to the indemnitee in connection therewith.  The Indemnitor shall have
the right, upon written notice to the Indemnified Party (the “Defense Notice”)
within thirty (30) days (the “Notice Period”) after receipt from the Indemnified
Party of notice of such claim, which notice by the Indemnitor shall specify the
counsel it will appoint to defend such claim (“Defense Counsel”), to conduct at
its expense the defense against such claim in its own name, or if necessary in
the name of the Indemnified Party.

(a) In the event that the Indemnitor shall fail to give the Defense Notice
within said Notice Period, it shall be deemed to have elected not to conduct the
defense of the subject claim, and in such event the Indemnified Party shall have
the right to conduct the defense in good faith and to compromise and settle the
claim in good faith; provided however, the Indemnified Party shall not admit any
liability with respect to, or settle, compromise or discharge, such Third Party
Claim without the Indemnitor’s prior written consent (which consent shall not be
unreasonably withheld or delayed).



64

--------------------------------------------------------------------------------

 

(b) In the event that the Indemnitor does deliver a Defense Notice and thereby
elects to conduct the defense of the subject claim, the Indemnitor shall be
entitled to have the exclusive control over said defense settlement of the
subject claim and the Indemnified Party will cooperate with and make available
to the Indemnitor such assistance and materials as it may reasonably request,
all at the expense of the Indemnitor, and the Indemnified Party shall have the
right at its expense to participate in the defense assisted by counsel of its
own choosing. 

(c) Without the prior written consent of the Indemnified Party, which consent
will not be unreasonably withheld, conditioned or delayed, the Indemnitor will
not enter into any settlement of any Third Party Claim or cease to defend
against such claim, if pursuant to or as a result of such settlement or
cessation, (i) injunctive relief or specific performance would be imposed
against the Indemnified Party, or (ii) such settlement or cessation would lead
to liability or create any financial or other obligation on the part of the
Indemnified Party for which the Indemnified Party is not entitled to
indemnification hereunder.  If a firm written offer is made to settle any such
Third Party Claim, demand, action or proceeding and such settlement offer is
solely monetary in nature and the Indemnitor proposes to accept such settlement
and the Indemnified Party refuses to consent to such settlement then:  (i) the
Indemnitor shall be excused from, and the Indemnified Party shall be solely
responsible for, all further defense of such third party claim, demand, action
or proceeding; and (ii) the maximum liability of the Indemnitor relating to such
Third Party Claim, demand, action or proceeding shall be the amount of the
proposed settlement if the amount thereafter recovered from the Indemnified
Party on such Third Party Claim, demand, action or proceeding is greater than
the amount of the proposed settlement.

(d) Notwithstanding Section 11.4.1(b), the Indemnitor shall not be entitled to
control, but may participate in, and the Indemnified Party shall be entitled to
have sole control over, the defense or settlement of any claim (i) that seeks a
temporary restraining order, a preliminary or permanent injunction or specific
performance against the Indemnified Party, (ii) that involves criminal
allegations against the Indemnified Party, or (iii) that imposes liability on
the part of the Indemnified Party for Losses for which the Indemnified Party is
not entitled to indemnification hereunder.  In such an event, the Indemnitor
will still have all of its obligations hereunder provided that the Indemnified
Party will not settle the subject claim without the prior written consent of the
Indemnitor, which consent will not be unreasonably withheld, conditioned or
delayed. 

(e) A failure by an Indemnified Party to give timely, complete or accurate
notice as provided in this Section 11.4.1 will not affect the rights or
obligations of any party hereunder except and only to the extent that, as a
result of such failure, any party entitled to receive such notice was deprived
of its right to recover any payment under its applicable insurance coverage or
was otherwise materially prejudiced or damaged as a result of such failure to
give timely notice.

11.4.2 In the event any Indemnified Party should have a claim against any
Indemnitor under this Agreement that does not involve a Third Party Claim, the
Indemnified Party shall deliver notice of such claim to the Indemnitor promptly
following discovery of any indemnifiable Loss, but in any event not later than
the last applicable date set forth in Section 11.1 for making such claim.  Such
notice shall state in reasonable detail the amount or a good faith estimated
amount of such claim, and shall specify the



65

--------------------------------------------------------------------------------

 

facts and circumstances which form the basis (or bases) for such claim, and
shall further specify the representations, warranties or covenants alleged to
have been breached. Upon receipt of any such notice, the Indemnitor shall notify
the indemnitee as to whether the Indemnitor accepts liability for any Loss. If
the Indemnitor disputes its liability with respect to such claim, as provided
above, the Indemnitor and the Indemnified Party resolve such dispute in
accordance with the terms and provisions of Section 12.6. 

11.5. Limitations on Indemnification.

11.5.1 (a)  Notwithstanding anything to the contrary set forth in this Agreement
(but subject to the terms of this Section 11.5.1), the Seller Parties shall not
be liable to indemnify the Buyer Indemnified Parties under Article XI, from and
against any Losses in respect of a claim by a Buyer Indemnified Party unless and
until the Losses incurred by all Buyer Indemnified Parties as a result thereof
exceed, in the aggregate, Five Hundred Thousand Dollars ($500,000) (the “Basket
Amount”) and then for all such Losses, and the maximum amount of all payments
and the aggregate liability of the Seller Parties for indemnification of the
Buyer Indemnified Parties for any such claim shall not exceed Thirty Million
Dollars ($30,000,000) (the “Indemnification Cap”).  Notwithstanding anything
herein to the contrary, individual Losses of any Buyer Indemnified Party that do
not exceed Twenty Five Thousand Dollars ($25,000) and that are not based upon
breach of any Fundamental Reps or fraud or intentional misrepresentation or a
claim made pursuant to Sections 11.2.2, 11.2.3, 11.2.5, 11.2.6, 11.2.7, 11.2.8
and 11.2.9 shall not count towards, and shall not be included in calculation of,
the Basket Amount or the Indemnification Cap.

(a) Notwithstanding the foregoing, the Basket Amount and the Indemnification Cap
shall not apply to Losses in connection with and misrepresentation, breach or
other inaccuracy of any of the Fundamental Reps, any intentional
misrepresentation or fraud by any Seller Party, or a claim pursuant to Sections
11.2.2 through 11.2.9 provided that in no event shall Seller Parties have
liability for Losses greater than the Purchase Price.

11.5.2 The Buyer shall have no obligation for indemnification pursuant to
Section 11.3 until the total amount of all Losses with respect thereto exceeds,
in the aggregate, the Basket Amount and then for all such Losses, and the
aggregate maximum liability of Buyer to Seller Indemnified Parties for any claim
for indemnification hereunder shall not exceed the Indemnification Cap other
than breaches of the Fundamental Reps, based on misrepresentation or fraud of
Buyer or a claim made pursuant to Sections 11.3.2, 11.3.3, 11.3.4 and 11.3.5;
provided that in no event shall the Buyer have liability for Losses greater than
the Purchase Price.  Notwithstanding anything herein to the contrary, individual
Losses of any Seller Indemnified Party that do not exceed Twenty Five Thousand
Dollars ($25,000) and that are not based upon fraud, intentional
misrepresentation or a claim made pursuant to Sections 11.3.2, 11.3.3, 11.3.4
and 11.3.5 shall not count towards, and shall not be included in calculation of,
the Basket Amount or the Indemnification Cap.

11.5.3 The liability of the Indemnitor with respect to any claim for
indemnification shall be reduced by the amount of any insurance proceeds
received by the



66

--------------------------------------------------------------------------------

 

Indemnified Party as a result of any Losses upon which such claim for
indemnification is based.  In no event shall Losses include any diminution in
value, consequential, incidental, indirect, special or punitive damages,
including loss of future revenue, income or profits or loss of business
reputation or opportunity relating to the breach or alleged breach hereof, and
no “multiple of profits” or “multiple of cash flow” or similar valuation
methodology shall be used in calculating the amount of any Losses,  except to
the extent such Losses arise from any third party claim.  The respective
representations and warranties of the parties contained in this Agreement or any
certificate or other document delivered by any party at or prior to the Closing
and the rights to indemnification set forth in this Article XI shall not be
deemed waived or otherwise affected by any investigation made, or knowledge
acquired, by a party.    An Indemnified Party must use commercially reasonable
efforts to mitigate Losses for which it seeks indemnification under this
Agreement.  The Buyer Indemnified Parties shall not be entitled to
indemnification under this Agreement if, and to the extent that, the Losses are
reflected on the Final Closing Statement or are otherwise taken into account in
the calculation of Net Working Capital. 

11.6. Exclusive Remedy.  From and after the Closing, except as set forth in
Section 2.4.5 and any rights to obtain injunctive relief or specific
performance, the parties acknowledge and agree that their sole and exclusive
remedy with respect to any and all claims (other than claims arising out of or
based on fraud, knowing and intentional misrepresentations or knowing and
intentional breaches by the party seeking indemnification or any of its
officers, employees, directors or agents) for any breach of any representation,
warranty, covenant, agreement or obligation set forth herein or otherwise
relating to the subject matter of this Agreement, shall be pursuant to the
indemnification provisions set forth in this Article XI.

ARTICLE XII – Miscellaneous

12.1. Amendment or Supplement

.  This Agreement shall not be amended, modified or supplemented without the
written agreement of the parties hereto at the time of such amendment,
modification or supplement.

12.2. Extension of Time, Waiver, Etc

.  At any time prior to the Closing, any party may, subject to applicable Law,
(a) waive any inaccuracies in the representations and warranties of any other
party hereto, (b) extend the time for the performance of any of the obligations
or acts of any other party hereto, or (c) waive compliance by the other party
with any of the agreements contained herein or, except as otherwise provided
herein, waive any of such party’s conditions.  Notwithstanding the foregoing, no
failure or delay by the Sellers or the Buyer in exercising any right hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right hereunder.  Any agreement on the part of a party hereto to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party.

12.3. Assignment

.  Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned, in whole or in part, by operation of Law or
otherwise, by any of the parties without the prior written consent of the other
parties, except that the Buyer may assign any of or all its rights, interests
and obligations under this Agreement to one or more Affiliates of the Buyer,
which Affiliate or Affiliates shall collectively be deemed to be the “Buyer”
hereunder and



67

--------------------------------------------------------------------------------

 

shall be the beneficiary of all of the Seller Parties’ warranties,
representations and covenants in favor of Buyer under this Agreement and shall
be solely liable for all debts and obligations of the Buyer hereunder.  Subject
to the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, the parties hereto and their respective
heirs, legal representatives, successors and permitted assigns.  Notwithstanding
the foregoing, Buyer may direct the Seller Parties to convey the Real Property
and the tangible Personal Property associated with each Facility to any
Affiliates or unaffiliated third parties (each an “RE Assignee”).  No RE
Assingee shall have a right of action against the Seller Parties under this
Agreement or be deemed to be the “Buyer” under this Agreement, and the Buyer
shall remain liable for all of its obligations hereunder.  Each Seller Party
hereby covenants and agrees that if any Seller Party proposes to merge or
consolidate with or into any other entity, sell, assign, transfer or otherwise
dispose of its business (whether assets or equity) (a “Seller Transaction”), the
contract or other legal document pursuant to which such Seller Transaction is
implemented shall provide that the surviving company in any merger or
consolidation or successor to or buyer of the business shall jointly and
severally with the other Seller Parties hereto (or their respective successors)
assume all of the terms and conditions of this Agreement, including without
limitation, all indemnification obligations hereunder.  Any purported assignment
not permitted under this Section 12.3 shall be null and void.

 

12.4. Counterparts

.  This Agreement may be executed in counterparts (each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement) and shall become effective when one or more counterparts have
been signed by each of the parties and delivered to the other parties.  The
exchange of copies of this Agreement by email and of signature pages by
facsimile transmission or by email shall constitute effective execution and
delivery of this Agreement as to the parties.  Such signature pages and copies
of this Agreement may be used in lieu of the original Agreement and original
signatures, and signatures of the parties transmitted by facsimile or email
shall be deemed to be their original signatures, for all purposes.

12.5. Entire Agreement; No Third Party Beneficiaries

.  This Agreement, together with the Sellers’ and Buyer’s Disclosure Schedules,
the Exhibits, and the agreements executed in the forms contemplated by the
Exhibits hereto, constitute the entire agreement, and supersede all other prior
agreements and understandings, both written and oral, among the parties, or any
of them, with respect to the subject matter hereof and thereof and are not
intended to and shall not confer upon any Person other than the parties hereto
any rights or remedies hereunder.

12.6. Governing Law; Jurisdiction; Waiver of Jury Trial.

12.6.1 This Agreement shall be governed by, and construed in accordance with,
the Laws of the State of Delaware, applicable to contracts executed in and to be
performed entirely within that State.

12.6.2 With respect to any matter other than any dispute, claim or controversy
arising out of or relating to Article XI, which matters will be handled as
provided in Section 11.4, each of the parties hereto (i) consents to submit
itself to the personal jurisdiction of any Federal court located in the State of
Delaware or any Delaware state court in the event any dispute arises out of this
Agreement or the Transaction, (ii) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or



68

--------------------------------------------------------------------------------

 

other request for leave from any such court, and (iii) agrees that it will not
bring any action relating to this Agreement or the Transaction in any court
other than a Federal or state court sitting in the State of Delaware (and
appropriate appellate courts therefrom).

12.6.3 Each of the parties hereto hereby irrevocably waives any and all rights
to trial by jury in any legal proceeding arising out of or related to this
Agreement.

12.7. Specific Enforcement

.  The parties agree that irreparable damage to the Buyer would occur in the
event that any of the provisions of this Agreement to be performed by or on
behalf of the Sellers were not performed in accordance with their specific terms
or were otherwise breached.  It is accordingly agreed that the Buyer shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement, this
being in addition to any other remedy to which they are entitled at law or in
equity.

12.8. Notices

.  Any notice, request, demand, waiver, consent, approval or other communication
which is required or permitted hereunder shall be in writing and shall be sent
by hand delivery, facsimiled, or sent by overnight courier or by registered or
certified mail, and shall be deemed given when received at the address set forth
below:

If to any Seller Party:

 

Revera Assisted Living, Inc.

538 Preston Avenue

Meriden, Connecticut  06450

Attention: 

Attention:   Mr. Glen Chow

Facsimile:

Facsimile:   (289) 360-1228

 

with copies (which shall not constitute notice) to:

 

Revera, Inc.

55 Standish Court, 8th Floor

Mississauga, Ontario  L5R 4B2

Attention:

Frank Cerrone, Esq.

Facsimile:

(289) 360-1216

 

with a copy (which shall not constitute notice) to:

 

Foley & Lardner LLP

111 Huntington Ave

Boston, MA  02199

Attention:

Christopher J. Donovan, Esq.

Telephone

(617) 342-4000

Facsimile:

(617) 342-4001

 

If to the Buyer or Guarantor:

 

Genesis Healthcare, Inc.



69

--------------------------------------------------------------------------------

 

101 East State Street

Kennett Square, PA 19348

Attention:

Law Department

Facsimile:

(484) 733-5449

 

with a copy (which shall not constitute notice) to:

 

Williams Mullen

200 South 10th Street, Suite 1600

Richmond, VA 23219

Attention: Beth G. Hungate-Noland

Telephone: (804) 420-6913

Facsimile: (804) 420-6507

 

or such other party or address as may be expressly designated by either party by
notice given in accordance with the foregoing provisions.

12.9. Severability

.  If any term or other provision of this Agreement is determined by a court of
competent jurisdiction to be invalid, illegal or incapable of being enforced by
any rule of law or public policy, all other terms, provisions and conditions of
this Agreement shall nevertheless remain in full force and effect.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible to the fullest extent permitted by applicable Law in an acceptable
manner to the end that the Transaction is fulfilled to the extent possible.

ARTICLE XIII – Definitions

13.1. Definitions

.  As used in this Agreement, the following terms have the meanings ascribed
thereto below:

“401(k) Plans” has the meaning set forth in Section 4.12(d).

“409A Plan” has the meaning set forth in Section 4.12(k).

“Accounting Firm” shall mean a national public accounting firm with no material
relationship to the parties or their respective Affiliates chosen by agreement
of the parties, or if they are unable to agree, shall mean a national firm with
no such relationship chosen by lot.

 “Accounts Receivable” means (a) all trade accounts receivable and other rights
to payment from customers of the Sellers and the full benefit of all security
for such accounts or rights to payment, including all trade accounts receivable
representing amounts receivable in respect of services rendered to residents of
the Facilities, including those due to the Sellers from Medicare, Medicaid,
Veteran’s Administration, TRICARE f/k/a CHAMPUS, commercial insurers or any
other third-party payor, resident or responsible party, (b) all other accounts
or notes receivable of the Sellers and the Sellers relating to services rendered
to residents of the Facilities and the full benefit of all security for such
accounts or notes, (c) amounts due from third-party payors with respect to



70

--------------------------------------------------------------------------------

 

amounts recoverable for bad debts and estimated settlements from third-party
payors, and (d) any claim, remedy or other right related to any of the
foregoing.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person.  For this purpose, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of management or
policies of a Person, whether through the ownership of securities or partnership
or other ownership interests, by contract or otherwise.

“Agreement” has the meaning set forth in the Preamble.

“Antitrust Division” has the meaning set forth in Section 6.3.1.

“Antitrust Laws” means the Sherman Act, as amended, the Clayton Act, as amended,
the HSR Act, the Federal Trade Commission Act, as amended, and all other Laws,
that are designed or intended to prohibit, restrict or regulate actions having
the purpose or effect of monopolization, lessening of competition or restraint
of trade or creating or strengthening a dominant position.

“Approval” means any action, approval, authorization, consent, certification,
filing, notice, qualification or registration, or any waiver of any of the
foregoing, required to be obtained from, or any notice, statement or other
communication required to be filed with or delivered to, any Governmental
Authority or any Person not a party to this Agreement.

“Assets” has the meaning set forth in Section 1.1.

“Assignment and Assumption Agreements” has the meaning set forth in Section
3.3.3.

“Assumed Liabilities” has the meaning set forth in Section 1.3.

“Bankruptcy and Equity Exception” has the meaning set forth in Section 4.2.

“Basket Amount” has the meaning set forth in Section 11.5.1(a)(i).

“Bey Lea” has the meaning set forth in the Preamble.

“Benefit Plans” has the meaning set forth in Section 4.12(b).

“Bennington” has the meaning set forth in the Preamble.

“Bennington RE” has the meaning set forth in the Preamble.

“Berlin” has the meaning set forth in the Preamble.

“Berlin RE” has the meaning set forth in the Preamble.

“Buildings” has the meaning set forth in Section 1.1.2.

“Burlington” has the meaning set forth in the Preamble.





71

--------------------------------------------------------------------------------

 

“Business” and “Businesses” have the meanings set forth in the Recitals.

“Business Day” means a day except a Saturday, a Sunday or other day on which the
Securities and Exchange Commission or banks in the City of New York are
authorized or required by Law to be closed.

“Business Employees” has the meaning set forth in Section 9.1.

“Buyer” has the meaning set forth in the Preamble.

“Buyer Closing Statement” has the meaning set forth in Section 2.4.2.

“Buyer Confidential Information” has the meaning set forth in Section 6.6.

“Buyer Excluded Contracts” has the meaning set forth in Section 6.16.

“Buyer Indemnified Party” has the meaning set forth in Section 11.2.

“Buyer Party” has the meaning set forth in Section 5.9.

“Buyer’s Disclosure Schedule” has the meaning set forth in the preamble to
Article V.

“Buyer Title Insurance Policies” has the meaning set forth in Section 6.22.

“Cabot” has the meaning set forth in the Preamble.

“Claim Notice” has the meaning set forth in Section 11.4.1.

“Closing” has the meaning set forth in Section 3.1.

“Closing Date” has the meaning set forth in Section 3.1.

“Closing Date Dispute” has the meaning set forth in Section 2.4.5.

“Closing Documents” has the meaning set forth in Section 3.3.

“Closing Net Working Capital” means the Net Working Capital of the Sellers as of
the Effective Time.

“Closing Statement Objection” has the meaning set forth in Section 2.4.3.

“CMS” has the meaning set forth in Section 6.8.3.

“COBRA” has the meaning set forth in Section 9.1.

“Code” means the Internal Revenue Code of 1986, as amended, and the related
regulations and published interpretations.

“Confidential Information” has the meaning set forth in Section 6.5.





72

--------------------------------------------------------------------------------

 

“Confidentiality Agreement” has the meaning set forth in Section 6.5.

“Contracts” has the meaning set forth in Section 1.1.9.

“Cost Reports” has the meaning set forth in Section 4.11.

“Current Assets” means Accounts Receivable (which for purposes of Article II of
this Agreement shall be calculated applying a fifty percent (50%) discount to
Accounts Receivable aged more than 120 days), inventory, Deposits, prepaid
expenses, including prepaid insurance and other Assets that arise in connection
with the operation of the Business and would be required to be reflected as
current assets on a balance sheet of the Sellers as of the Effective Time in
accordance with GAAP as consistently applied consistently with the Financial
Statements.

“Current Liabilities” means the sum of all accounts payable, rent payable,
customer deposits, unearned revenue, accrued expenses, payroll expenses, accrued
vacation, paid time off and sick time, accrued benefit plan liabilities, accrued
claims, accrued insurance, and accrued salaries that arise in connection with
the operation of the Business and would be required to be reflected as current
liabilities on a balance sheet of the Sellers as of the Effective Time in
accordance with GAAP as consistently applied consistently with the Financial
Statements.

“Data Room” means the electronic documentation site established by Merrill
Datasite, Fileroom Ranger at
https://datasite.merrillcorp.com/bidder/index_frame.do?projectId=209052, on
behalf of the Seller Parties in connection with the transactions contemplated
hereby.

“Defense Counsel” has the meaning set forth in Section 11.4.1.

“Defense Notice” has the meaning set forth in Section 11.4.1.

“Deficiency Amount” has the meaning set forth in Section 2.4.1.

“Deposits” has the meaning set forth in Section 1.1.11.

“Deposit Escrow Agent” has the meaning set forth in Section 2.1.1.

“Direct Deposit Accounts” has the meaning set forth in Section 4.14.3.

“Discounted A/R Amount” means aggregate amount of all pre-Closing Accounts
Receivable of the Sellers, as adjusted to apply a fifty percent (50%) discount
to any Accounts Receivable older than one hundred twenty (120) days, as finally
set forth in the Final Closing Statement.

“Discounted A/R Excess”  means the aggregate amount of all pre-Closing Accounts
Receivable collected in excess of the Discounted A/R Amount.

“Due Diligence Period” has the meaning set forth in Section 1.6.

“Effective Time” has the meaning set forth in Section 3.1.

“Encumbrance” means any claim, charge, lease, covenant, easement, levy,
encumbrance, security interest, lien, option, mortgage, pledge, assessment
against, rights of others, or restriction (whether



73

--------------------------------------------------------------------------------

 

on voting, sale, transfer, disposition or otherwise), whether imposed by
agreement, understanding, Law, equity or otherwise.

“Environmental Laws” has the meaning set forth in Section 4.13.7.

“Environmental Notice” has the meaning set forth in Section 6.23.

“Environmental Permits” has the meaning set forth in Section 4.13.7.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the related regulations promulgated thereunder.

“ERISA Affiliate” means each entity which is treated as a single employer with
any of the Sellers under 414(b), (c), (m) or (o) of the Code.

“Escrow Deposit” has the meaning set forth in Section 2.1.1.

“Estimated Closing Statement” has the meaning set forth in Section 2.4.1.

“Excess Amount” has the meaning set forth in Section 2.4.1.

“Excluded Assets” has the meaning set forth in Section 1.2.

“Facility” and “Facilities” have the meanings set forth in the Recitals.

“Final Closing Statement” has the meaning set forth in Section 2.4.6.

“Financial Statements” has the meaning set forth in Section 4.6.

“Fox Chase” has the meaning set forth in the Preamble.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.

“Glen Ridge” has the meaning set forth in the Preamble.

“Governmental Authority” means any government, court, regulatory or
administrative agency, legislative body, board, bureau, commission or authority
or other governmental instrumentality, whether federal, state or local,
domestic, foreign or multinational, including any intermediary, carrier,
instrumentality or agency thereof.

“Governmental Authorization” means any Approval, license, or permit issued,
granted, given or otherwise made available by or under the authority of any
Governmental Authority or pursuant to any legal requirement.

“Guaranteed Obligation” has the meaning set forth in Section 14.2.

“Hamilton” has the meaning set forth in the Preamble.





74

--------------------------------------------------------------------------------

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the regulations promulgated thereunder.

“Hazardous Materials” has the meaning set forth in Section 4.13.7.

“IFRS” means International Financial Reporting Standards (formerly International
Accounting Standards) promulgated by the International Accounting Standards
Board .

“Iliff” has the meaning set forth in the Preamble.

“Indebtedness” of any Person means, without duplication, (i) the principal,
accreted value, accrued and unpaid interest, prepayment and redemption premium
(if any), unpaid fees or expenses and other monetary obligations in respect of
(A) indebtedness of such Person for money borrowed, and (B) indebtedness
evidenced by notes, debentures, bonds or other similar instruments for the
payment of which such Person is responsible or liable, (ii) all obligations of
such Person issued or assumed as the deferred purchase price of property, all
conditional sale obligations of such Person and all obligations of such Person
under any title retention agreement, (iii) all obligations of such Person under
leases required to be capitalized in accordance with GAAP, (iv) all obligations
of such Person for the reimbursement of any obligor on any letter of credit,
banker’s acceptance or similar credit transaction, (v) the liquidation value,
accrued and unpaid dividends and prepayment or redemption premium (if any),
unpaid fees or expenses and other monetary obligations in respect of any
redeemable preferred stock of such Person, (vi) all obligations of the type
referred to in clauses (i) through (v) of any Persons for the payment of which
such Person is responsible or liable, directly or indirectly, as obligor,
guarantor, surety or otherwise, including guarantees of such obligations, and
(vii) all obligations of the type referred to in clauses (i) through (vi) of
other Persons secured by any lien on any property or asset of such Person
(whether or not such obligation is assumed by such Person).

“Indemnification Cap” has the meaning set forth in Section 11.5.1(a)(i).

“Indemnitor” has the meaning set forth in Section 11.4.1.

“Initial Escrow Deposit” has the meaning set forth in Section 2.1.1.

“Interim Financial Statements” has the meaning set forth in Section 6.14.

“IRS” means the Internal Revenue Service or any successor entity.

“Knowledge” (which includes the expressions “to Know” and “Known to”) of a
particular fact or other matter of any Person that is not an individual, means
that any executive officer of such Person (or individual holding comparable
executive responsibility for any Person that is not a corporation), or any other
officer or manager having responsibility relating to the applicable matter, is
actually aware of such fact or other matter, or could have discovered or
otherwise become aware of such fact or other matter in the course of conducting
a reasonable inquiry of the employees of such Person and its subsidiaries who,
in the course of performing the duties of such employment may reasonably be
expected to have actual awareness of such fact or other matter.

“Land” has the meaning set forth in Section 1.1.1.





75

--------------------------------------------------------------------------------

 

“Laurelton” has the meaning set forth in the Preamble.

“Laws” means all laws, statutes, ordinances, codes, rules, regulations,
requirements, policies, decrees, injunctions, settlements, stipulations,
judgments and orders of any Governmental Authority and private accrediting
decrees and orders of any Governmental Authority, including the common law and
Environmental Laws.

“Leased Property” has the meaning set forth in Section 4.15.1.

“Liability” means any debt, loss, damage, adverse claim, offset, liability or
obligation (whether direct or indirect, known or unknown, asserted or
unasserted, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due, and whether in contract, tort, strict
liability or otherwise), and including all costs and expenses relating thereto.

“Licenses” has the meaning set forth in Section 1.1.6.

“Linden Grove” has the meaning set forth in the Preamble.

“Linwood” has the meaning set forth in the Preamble.

“Loss” and “Losses” have the meanings set forth in Section 11.2.

“made available” shall mean (i) with respect to items “made available” prior to
the date hereof, (x) posted in the Data Room at least two (2) Business Days
prior to the date hereof (or, to the extent delivered or posted less than two
(2) Business Days prior to the date hereof, specifically confirmed, in writing,
by the Buyer as having been received), or (z) delivered via electronic
submission directly to the officers, directors, employees, agents, or legal
counsel of the Buyer at least five (5) Business Days prior to the date hereof;
or (ii) with respect to items “made available” between the date hereof and the
Closing Date, (x) posted in the Data Room at least five (5) Business Days prior
to the Closing Date (or, to the extent delivered or posted less than five (5)
Business Days prior to the Closing Date, specifically confirmed, in writing, by
the Buyer as having been received), (y) only with respect to the Records, the
officers, directors, employees, agents, or legal counsel of the Buyer have been
given access to review and copy such items at the Facilities and/or offices of
the Sellers at least five (5) Business Days prior to the Closing Date or (z)
delivered via electronic submission directly to the officers, directors,
employees, agents, or legal counsel of the Buyer at least five (5) Business Days
prior to the Closing Date.

 

“Material Contracts” has the meaning set forth in Section 4.14.

“Material Damage, Destruction or Loss” has the meaning set forth in Section
6.24.

“Meadowview” has the meaning set forth in the Preamble.

“Medicaid” shall mean collectively, the healthcare assistance program
established by Title XIX of the Social Security Act (42 U.S.C. Sections 1396 et
seq.) and any statutes succeeding thereto, and all laws, rules, regulations,
manuals, policies, procedures, orders, guidelines or requirements pertaining to
such program including (a) all federal statutes (whether set forth in Title XIX
of the Social Security Act or elsewhere) affecting such program; (b) all state
statutes, regulations and



76

--------------------------------------------------------------------------------

 

plans for medical assistance enacted in connection with such program and federal
rules and regulations promulgated in connection with such program; and (c) all
applicable provisions of all rules, regulations, manuals, policies, procedures,
orders and administrative, reimbursement, guidelines and requirements of all
Governmental Authorities promulgated in connection with such program (whether or
not having the force of law), in each case as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Medicare” shall mean collectively, the health insurance program for the aged
and disabled established by Title XVIII of the Social Security Act (42 U.S.C.
Sections 1395 et seq.) and any statutes succeeding thereto, and all laws, rules,
regulations, manuals, policies, procedures, orders or guidelines pertaining to
such program including (a) all federal statutes (whether set forth in Title
XVIII of the Social Security Act or elsewhere) affecting such program; and (b)
all applicable provisions of all rules, regulations, manuals, policies,
procedures, orders and administrative, reimbursement, guidelines and
requirements of all Governmental Authorities promulgated in connection with such
program (whether or not having the force of law), in each case as the same may
be amended, restated, supplemented or otherwise modified from time to time.

“Medicare/Medicaid Carveouts” has the meaning set forth in Section 11.1.

“Montesano” has the meaning set forth in the Preamble.

“Multiemployer Plan” has the meaning set forth in Section 4.12(b).

“Net Working Capital” means an amount equal to the total book value of the
Current Assets (exclusive of cash) minus the total book value of the Current
Liabilities as reflected on the Estimated Closing Statement, Buyer Closing
Statement or the Final Closing Statement, as the case may be, all in accordance
with Section 2.4.

“Non-assignable Assets” has the meaning set forth in Section 1.5.

“Notice Period” has the meaning set forth in Section 11.4.1.

“Oakridge” has the meaning set forth in the Preamble.

“OFAC” has the meaning set forth in Section 4.27.

“OFAC Order” has the meaning set forth in Section 4.27.

“Operator Sellers” has the meaning set forth in the Preamble.

“Order” means any order, writ, injunction, judgment, plan or decree of or
agreement with any Governmental Authority. 

“Orchard Park” has the meaning set forth in the Preamble.

“Owner Operator Sellers” has the meaning set forth in the Preamble.

“Parent” has the meaning set forth in the Preamble.





77

--------------------------------------------------------------------------------

 

“PNA” has the meaning set forth in Section 1.1.10.

“Patient Agreements” has the meaning set forth in Section 1.1.7.

“Permits” has the meaning set forth in Section 4.8.1.

“Permitted Exceptions” means (i) statutory liens for current Taxes, assessments
or other governmental charges or lienable services not yet due and payable or
the amount or validity of which is being contested in good faith by appropriate
proceedings, (ii) all zoning, entitlement and other land use and environmental
law, ordinances regulations by any Governmental Authority provided such laws,
ordinances and regulations do not prevent or materially impair operation of the
Businesses as currently operated, (iii)  matters deemed Permitted Exceptions
pursuant to Section 6.22,  (iv) interests and rights of residents under the
Sellers’ standard continuing patient care agreements; (v) the “standard” or
“preprinted” exceptions contained in the form of owner’s policy issued by the
Title Company which are not customarily removed by Sellers’ affidavit; (vi) any
exceptions caused by Buyer or any of its agents, employees or representatives;
and (vii) any recorded or unrecorded rights, covenants, conditions,
restrictions, rights of way and easements which would not materially interfere
with the use of the Businesses in the manner in which they are presently being
used.

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity, including a
Governmental Authority.

“Personal Property” has the meaning set forth in Section 1.1.3.

“Personal Property Leases” has the meaning set forth in Section 4.19.2.

“Phase Is” has the meaning set forth in Section 6.23.

“Policies” has the meaning set forth in Section 4.19.

“Pre Closing Government Reimbursement” has the meaning set forth in Section 1.2.

“Premier Therapy” has the meaning set forth in the Preamble.

“Premier Therapy Lease” means that certain Lease Agreement, dated November 7,
2003, between LDP Group, L.L.C. and Premier Therapy Services.

“Property Taxes” has the meaning set forth in Section 6.13.2.

“Provider Agreements” has the meaning set forth in Section 1.1.8.

“Purchase Price” has the meaning set forth in Section 2.1.

“Real Property” means the Land, the Buildings, and the leasehold premises under
the Premier Therapy Lease, collectively.

“Rebates and Credits” has the meaning set forth in Section 1.1.12.





78

--------------------------------------------------------------------------------

 

“Records” has the meaning set forth in Section 1.1.4.

“Regulatory Approvals” has the meaning set forth in Section 6.4.

“Release” has the meaning set forth in Section 4.13.7.

“Repaid Debt” has the meaning set forth in Section 2.1.3.

“Resident Census Information”  shall mean a true, correct and complete schedule
(provided in accordance with all Laws related to privacy) that accurately and
completely sets forth the occupancy status of each Facility, the average daily
rate and other charges payable with respect thereto, the class of payment or
reimbursement (i.e., private, third‑party payor, Medicare), the average monthly
census of each Facility, occupancy rates and any arrearages in payments.

“RE Assignee” has the meaning set forth in Section 12.3

“RE Owner Sellers” has the meaning set forth in the Preamble.

“Resident Contracts” has the meaning set forth in Section 4.14.4.

“Restraints” has the meaning set forth in Section 7.1.

“Retained Liabilities” has the meaning set forth in Section 1.4.

“Rochester” has the meaning set forth in the Preamble.

 “SEIU Pension Fund” has the meaning set forth in Section 6.11.

“Seller” and “Sellers” have the meanings set forth in the Preamble.

“Seller Claims” has the meaning set forth in Section 1.1.13.

“Seller Indemnified Party” has the meaning set forth in Section 11.3.

“Seller Liquidated Damages Amount” has the meaning set forth in Section 10.3.1.

“Seller Parties” has the meaning set forth in the Preamble.

“Seller Title Insurance Policies” shall mean Sellers’ current title insurance
policies issued with respect to the Real Property.

“Seller Transaction” has the meaning set forth in Section 12.3.

“Sellers’ Disclosure Schedule” has the meaning set forth in the preamble to
Article IV.

“Sellers’ Intellectual Property” has the meaning set forth in Section 4.23.2.

“Sellers’  Material Adverse Effect” means a material adverse effect upon the
results of operations, financial condition, assets, properties or Business of
the Sellers, taken as a whole, without taking



79

--------------------------------------------------------------------------------

 

into account the effects of any of the following: (a) changes affecting the
economies of or financial, credit or capital market conditions anywhere in the
world in which the Sellers operate, to the extent such changes do not adversely
affect the Sellers, taken as a whole, in a disproportionate manner relative to
other similarly situated participants in the industries in which the Sellers
operate; (b) changes in the industries in which the Sellers operate, including
regulatory and reimbursement changes, to the extent such changes do not
adversely affect the Sellers, taken as a whole, in a disproportionate manner
relative to other similarly situated participants in the industries in which the
Sellers operate, (c) acts of war (whether or not declared), the commencement,
continuation or escalation of a war, acts of armed hostility, sabotage or
terrorism or other international or national calamity or any material worsening
of such conditions threatened or existing as of the date of this Agreement, to
the extent such changes do not adversely affect the Sellers, taken as a whole,
in a disproportionate manner relative to other similarly situated participants
in the industries in which the Sellers operate, (d) changes in or the
implementation of any Law or GAAP or IFRS (or, in each case, the interpretation
thereof), (e) changes in Tax rates or the implementation of new Taxes, or (f)
the execution and delivery of the Agreement, the announcement of the Agreement
or the transactions contemplated thereby, or the performance of the Agreement
and the transactions contemplated thereby. 

“Straddle Period” has the meaning set forth in Section 6.13.2.

“South County” has the meaning set forth in the Preamble.

“Springfield” has the meaning set forth in the Preamble.

“Springfield RE” has the meaning set forth in the Preamble.

“State Health Care Program” has the meaning set forth in Section 4.10.1.

“State Licensure Authorities” has the meaning set forth in Section 6.4.

“St. Johnsbury” has the meaning set forth in the Preamble.

“Survey Report”  shall mean any and all survey reports, waivers of deficiencies,
plans of correction and any other investigation reports issued with respect to
any of the Businesses or the Assets.

“Surveys” has the meaning set forth in Section 6.22.

“Target Net Working Capital” means $10,287,641.

“Taxes” means any federal, state, local or non-U.S. income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including under Code Section 54A), customs
duties, capital stock, franchise, profits, withholding, social security (or
similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, whether computed on a separate
or consolidated, unitary or combined basis or in any other manner, including any
interest, penalty or addition thereto, whether disputed or not.





80

--------------------------------------------------------------------------------

 

“Taxing Authority” means the IRS or any other Governmental Authority responsible
for the administration of any Tax.

“Tax Return” means any return, declaration, report, statement, schedule, notice,
form, or other document, including any schedule or attachment thereto, filed or
required to be filed with any Taxing Authority in respect of any Tax, and any
amendment thereof.

“Therapy Business” has the meaning set forth in the Recitals.

“Third Party Claim” has the meaning set forth in Section 11.4.1.

“Title 42” has the meaning set forth in Section 4.9.

“Title Company” has the meaning set forth in Section 7.2.5.

“Title Report” has the meaning set forth in Section 6.22.

“Tradenames” has the meaning set forth in Section 1.1.5.

“Transaction” has the meaning set forth in Section 1.4.1.

“Transfer Taxes” has the meaning set forth in Section 6.13.1.

“Transitioned Employees” has the meaning set forth in Section 9.1.

“Unionized Employees”  has the meaning set forth in Section 9.1.

“Village Green Bristol” has the meaning set forth in the Preamble.

“Village Green Wallingford” has the meaning set forth in the Preamble.

“Walk Away Date” has the meaning set forth in Section 10.1.2(a).

“WARN” has the meaning set forth in Section 4.12(m).

“WARN Act” has the meaning set forth in Section 1.4.10.

“WARN Obligations” has the meaning set forth in Section 9.7

“Willow Creek” has the meaning set forth in the Preamble.

“Willow Creek and Oak Ridge CBAs” has the meaning set forth in Section 6.11.

13.2. Interpretation.

13.2.1 When a reference is made in this Agreement to an Article, a Section,
Exhibit or the Sellers’ or Buyer’s Disclosure Schedule, such reference shall be
to an Article of, a Section of, or an Exhibit or the Sellers’ or Buyer’s
Disclosure Schedule to, this Agreement unless otherwise indicated.  The table of
contents and headings



81

--------------------------------------------------------------------------------

 

contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.  Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”.  The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  All accounting terms not otherwise defined herein have the
meanings assigned under GAAP.  All terms defined in this Agreement shall have
the defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein.  The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term.  Any agreement, instrument or statute defined or referred
to herein or in any agreement or instrument that is referred to herein means
such agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein.  References to a Person are also to its permitted successors and
assigns.

13.2.2 Any fact or item disclosed in any section of Sellers’ Disclosure Schedule
shall be deemed disclosed with regard to all other representations and
warranties to which such fact or item may reasonably apply to the extent such
disclosure would provide notice to a reasonable person that the information
disclosed would also qualify, or constitute an exception to, such other
representations and warranties.

13.2.3 The parties hereto have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provision of this
Agreement.

ARTICLE XIV – Guarantee

14.1. Guarantor Representations and Warranties.  Guarantor represents and
warrants to the Sellers that:

14.1.1 Guarantor is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Delaware, with full power and authority
to carry on the business in which it is engaged, as now conducted. Guarantor is
publicly traded on the NYSE.

14.1.2 Guarantor has all requisite power and authority to execute and deliver
this Agreement and to perform its obligations under this Article
XIV.  Guarantor’s execution and delivery of this Agreement and the performance
of its obligations under this Article XIV have been duly authorized by the
Guarantor’s governing body, and no other action is required by Law, its
organizational documents or otherwise for such authorization.  This Agreement
constitutes the legal, valid and binding obligation of, and



82

--------------------------------------------------------------------------------

 

is enforceable against, Guarantor in accordance with its terms, except that such
enforceability may be limited by, and is subject to, the Bankruptcy and Equity
Exception.

14.1.3 The authorization, execution and delivery of this Agreement and the
performance of its obligations under this Article XIV by Guarantor, does not and
will not, with or without the giving of notice or passage of time or both (a)
violate, conflict with or result in the breach of any term or provision of or
require any notice, filing or consent under (i) the organizational documents of
Guarantor, (ii) any Laws applicable to Guarantor, or (iii) any judgment, decree,
writ, injunction, order or award of any arbitrator, or Governmental Authority or
agency binding upon Guarantor; or (b) conflict with, result in the breach of any
term or provision of, require any notice or consent under, give rise to a right
of termination of, constitute a default under, result in the acceleration of, or
give rise to a right to accelerate any obligation under any contract to which
Guarantor is a party or by which it may be bound.

14.2. Guarantee.  Subject to the provisions of this Section 14.2,  Guarantor
hereby fully, unconditionally and irrevocably guarantees Seller Parties the due
and punctual payment and performance of any and all amounts payable by
Buyer pursuant to Article XI and obligations otherwise owing under this
Agreement (the “Guaranteed Obligation”).  Guarantor hereby acknowledges that
this guaranty of the Guaranteed Obligation shall be a guaranty of payment and
performance and not of collection and shall not be conditioned or contingent
upon the pursuit of any remedies against Buyer.  Guarantor agrees that (a) if
Buyer fails to make any payments of the Guaranteed Obligations or fails to
perform under the Agreement when due, such amount or obligation shall for
purposes hereof, be immediately due and payable by Guarantor by wire transfer of
immediately available funds to an account or accounts designated by the Parent
upon written notice from the Parent to Guarantor demanding payment thereof or,
with respect to obligations performed immediately by Guarantor pursuant to the
terms hereof and (b) the Parent may at any time and from time to time, so long
as Buyer has failed to pay or perform the Guaranteed Obligation if due, take any
and all actions available hereunder or under any applicable law to collect or
enforce the Guaranteed Obligation from Guarantor.  Guarantor hereby waives
diligence, demand of payment, filing of claims with a court in the event of a
merger or bankruptcy of Buyer, any right to require a proceeding first against
Buyer, the benefit of discussion, protest or notice and all demands whatsoever,
and covenants that this guaranty will not be discharged as to any obligation
except by satisfaction of the Guaranteed Obligation in full.  Guarantor hereby
irrevocably waives any claim or other rights which it may now or hereafter
acquire against Buyer that arise from the existence, payment, performance or
enforcement of its obligations under this guaranty and this Agreement,
 including any right of reimbursement, exoneration, contribution,
indemnification, any right to participate in any claim or remedy of the Seller
Parties against Buyer or any collateral which the Seller Parties hereafter
acquire, whether or not such claim, remedy or right arises in equity, or under
contract, statute or common law.  To the fullest extent permitted by applicable
law, the obligations of Guarantor hereunder shall not be affected by (a) the
failure of the Seller Parties to assert any claim or demand or to enforce any
right or remedy against Buyer pursuant to the provisions of this Agreement or
otherwise, (b) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of this Agreement or the invalidity
or unenforceability (in whole or in part) of this Agreement, unless consented to
in writing by the Seller Parties and (c) any change in the existence (corporate
or otherwise) of Buyer or Guarantor or any insolvency, bankruptcy,
reorganization or similar proceeding affecting either of



83

--------------------------------------------------------------------------------

 

them or their assets.  Guarantor acknowledges that it will receive direct and
indirect benefits from the consummation of the transactions contemplated hereby
and that the waivers set forth in this Section 14.2 are knowingly made in
contemplation of such benefits.

[Signature Pages Follow]

84

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date above written.

SELLER PARTIES:

REVERA ASSISTED LIVING, INC.

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

CPL (BEY LEA VILLAGE) LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

CPL (FOX CHASE) LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

CPL (HAMILTON) LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

CPL (ILIFF) LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

CPL (LAURELTON VILLAGE) LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

 

 





 

--------------------------------------------------------------------------------

 



 

REVERA (DELAWARE) LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

CPL (LINWOOD) LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

CPL (MEADOWVIEW) LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

CPL (OAKRIDGE) LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

CPL (SOUTH COUNTY) LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

CPL (WHITING) LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

 

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

 

 

 



86

--------------------------------------------------------------------------------

 

CPL (WILLOW CREEK) LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

CPL (GLEN RIDGE) LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

ROCHESTER MANOR LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

SUBACUTE CENTER OF BRISTOL LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

BROOK HOLLOW HEALTH CARE CENTER LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

CPL (CABOT) LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

BURLINGTON HEALTH AND REHABILITATION CENTER LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

 

 



87

--------------------------------------------------------------------------------

 

BERLIN HEALTH AND REHABILITATION CENTER LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

BENNINGTON HEALTH AND REHABILITATION CENTER LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

SPRINGFIELD HEALTH AND REHABILITATION CENTER LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

ST. JOHNSBURY HEALTH AND REHABILITATION CENTER LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

VERMONT SUBACUTE LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

CONNECTICUT SUBACUTE LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

NEW HAMPSHIRE SUBACUTE LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 



88

--------------------------------------------------------------------------------

 

CPL (WESTFIELD) LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

BERLIN REAL ESTATE LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

BENNINGTON REAL ESTATE LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

SPRINGFIELD REAL ESTATE LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

ST. JOHNSBURY REAL ESTATE LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

CPL (PREMIER THERAPY) LLC

 

By:

/s/ Frank Cerone

Name: Frank Cerone

Title: Authorized Representative

 

 

 

 

89

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date above written.

BUYER:

101 DEVELOPMENT GROUP, LLC

 

By:

/s/ Michael Berg

Name: Michael Berg

Title: Assistant Secretary

 

 

GUARANTOR:

GENESIS HEALTHCARE, INC.

 

By:

/s/ Michael Berg

Name: Michael Berg

Title: Assistant Secretary

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

ARTICLE I – Purchase and Sale of Assets


2 

 

1.1.

Sale and Purchase of Assets


2 

 

1.2.

Excluded Assets


4 

 

1.3.

Assumed Liabilities


5 

 

1.4.

Retained Liabilities


5 

 

1.5.

Non Assignable Assets


7 

 

1.6.

Due Diligence Period..


8 

ARTICLE II – Purchase Price


8 

 

2.1.

Purchase Price


8 

 

2.2.

Allocation of Purchase Price


10 

 

2.3.

Adjustments


10 

 

2.4.

Working Capital Adjustment; Accounts Receivable


11 

 

2.5.

Fees and Expenses


13 

ARTICLE III – Closing


14 

 

3.1.

Closing


14 

 

3.2.

Place of Closing


14 

 

3.3.

Items to be Delivered at Closing by the Sellers


14 

 

3.4.

Items to be Delivered at Closing by the Buyer


15 

 

3.5.

Possession and Condition


16 

ARTICLE IV – Representations and Warranties of the Seller Parties


16 

 

4.1.

Organization and Qualification; Subsidiaries


16 

 

4.2.

Authority


16 

 

4.3.

Validity of Contemplated Transactions


17 

 

4.4.

Litigation


17 

 

4.5.

Consents; Waivers


17 

 

4.6.

Financial Statements


18 

 

4.7.

Absence of Certain Changes or Events


18 

 

4.8.

Compliance With Laws; Permits


19 

 

4.9.

Fraud and Abuse Matters


21 

 

4.10.

Medicare/Medicaid Participation


22 

 

4.11.

Medicare and Medicaid Cost Reports


22 

 

4.12.

Employee Benefits and Labor Matters.


23 

 

4.13.

Environmental Matters


25 

 

4.14.

Material Contracts


26 

 

4.15.

Real Estate


29 

 

4.16.

Vehicles


30 

 

4.17.

Inventory


30 

 

4.18.

Deposits and PNAs


30 

 

4.19.

Tangible Personal Property


30 

 

4.20.

Insurance


31 

 

4.21.

Brokers and Other Advisors


31 

 

4.22.

Non Foreign Status of the Sellers


31 

 

4.23.

Intellectual Property


31 

 

4.24.

Tax Matters


33 

 

4.25.

Intentionally Omitted.


34 

 

4.26.

Resident and Patient Records..


34 

 

4.27.

OFAC


34 



-1-

 

--------------------------------------------------------------------------------

 

 

4.28.

Resident Census Information..


34 

 

4.29.

No Other Representations or Warranties


34 

ARTICLE V – Representations and Warranties of Buyer


35 

 

5.1.

Organization and Qualification


35 

 

5.2.

Authority


35 

 

5.3.

Validity of Contemplated Transactions


35 

 

5.4.

Litigation


35 

 

5.5.

Consents; Waivers


36 

 

5.6.

Financial Ability


36 

 

5.7.

State Licensure


36 

 

5.8.

Financial Advisors


36 

 

5.9.

OFAC


36 

ARTICLE VI – Additional Covenants and Agreements


36 

 

6.1.

Conduct of Business; Cooperation with Buyer.


36 

 

6.2.

Conduct of Business; Additional Covenants.


39 

 

6.3.

Other Governmental Approvals.


40 

 

6.4.

State Licensing Approvals


42 

 

6.5.

Confidentiality – Buyer


42 

 

6.6.

Confidentiality – Seller Parties


42 

 

6.7.

Publicity


43 

 

6.8.

Notification of Certain Matters.


43 

 

6.9.

Intentionally Omitted.


44 

 

6.10.

Efforts to Consummate..


44 

 

6.11.

SEIU Pension Fund.


45 

 

6.12.

Intentionally Omitted.


46 

 

6.13.

Certain Taxes.


46 

 

6.14.

Interim Financial Statements..


47 

 

6.15.

Maintenance of Resident Record


48 

 

6.16.

Contracts..


48 

 

6.17.

Supplemental Information.


48 

 

6.18.

Transition..


49 

 

6.19.

Tail Insurance..


49 

 

6.20.

Pay-Off Letters..


50 

 

6.21.

Full Access and Disclosure.


50 

 

6.22.

Real Estate Due Diligence..


51 

 

6.23.

Phase I Environmental Reports..


51 

 

6.24.

Destruction of Property..


52 

 

6.25.

Vermont Regulatory Approvals..


53 

ARTICLE VII – Conditions Precedent


53 

 

7.1.

Conditions to Each Party’s Obligation to Complete the Transaction


53 

 

7.2.

Conditions to Obligations of the Buyer


54 

 

7.3.

Conditions to Obligations of the Sellers


55 

 

7.4.

Frustration of Closing Conditions


55 

ARTICLE VIII – Obligations of Parties After Closing


56 

 

8.1.

Access to Records


56 

 

8.2.

Mail


56 

 

8.3.

Accounts Receivable


56 

 

8.4.

Final Cost Reports.


58 

 

8.5.

Provider Agreements..


58 



-ii-

 

--------------------------------------------------------------------------------

 

 

8.6.

Computer and Telecommunications Equipment


58 

ARTICLE IX – Employee Matters


59 

 

9.1.

Employees..


59 

 

9.2.

The Sellers’ Benefit Plans


60 

 

9.3.

The Buyer’s Benefit Plans


60 

 

9.4.

Health Plans


60 

 

9.5.

No Third Party Beneficiaries


60 

 

9.6.

Employment Records.


61 

 

9.7.

Compliance with WARN and Similar Laws..


61 

ARTICLE X – Termination


61 

 

10.1.

Termination


61 

 

10.2.

Effect of Termination


62 

 

10.3.

Liquidated Damages for Breaches by the Buyer


62 

ARTICLE XI – Indemnification


63 

 

11.1.

Survival of Representations and Warranties


63 

 

11.2.

Indemnification of the Buyer


63 

 

11.3.

Indemnification of the Sellers


64 

 

11.4.

Method of Asserting Claims


65 

 

11.5.

Limitations on Indemnification.


67 

 

11.6.

Exclusive Remedy.


68 

ARTICLE XII – Miscellaneous


68 

 

12.1.

Amendment or Supplement


68 

 

12.2.

Extension of Time, Waiver, Etc


68 

 

12.3.

Assignment


68 

 

12.4.

Counterparts


69 

 

12.5.

Entire Agreement; No Third Party Beneficiaries


69 

 

12.6.

Governing Law; Jurisdiction; Waiver of Jury Trial.


69 

 

12.7.

Specific Enforcement


70 

 

12.8.

Notices


70 

 

12.9.

Severability


71 

ARTICLE XIII – Definitions


71 

 

13.1.

Definitions


71 

 

13.2.

Interpretation.


83 

ARTICLE XIV – Guarantee


83 

 

14.1.

Guarantor Representations and Warranties.


83 

 

14.2.

Guarantee.


84 

 

EXHIBIT INDEX

 

 

 

Exhibit

 

Description of Exhibit

 

 

 

Exhibit A

 

Facilities

Exhibit B

 

Deposit Escrow Agreement

Exhibit C

 

Purchase Price Allocation

Exhibit D

 

Target Net Working Capital Methodology

Exhibit E

 

Transfer Taxes

Exhibit F

 

Bill of Sale

Exhibit G

 

Assignment and Assumption Agreement

Exhibit H

 

Operations Transfer Agreement

 



-iii-

 

--------------------------------------------------------------------------------